Exhibit 10.1

Execution Version

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into as of
October 31, 2014 between Kimberly-Clark Corporation, a Delaware corporation
(“Kimberly-Clark”), and Halyard Health, Inc., a Delaware corporation
(“Halyard”). Kimberly-Clark and Halyard are sometimes hereinafter collectively
referred to as the “Parties” and each individually as a “Party.”

WHEREAS, Kimberly-Clark, acting through its direct and indirect Subsidiaries,
owns and conducts the Retained Business and the Healthcare Business;

WHEREAS, the Board of Directors of Kimberly-Clark has determined that it would
be advisable and in the best interests of Kimberly-Clark and its stockholders
for Kimberly-Clark to distribute on a pro rata basis to the holders of
Kimberly-Clark’s common stock all of the outstanding shares of Halyard common
stock owned by Kimberly-Clark (the “Distribution”);

WHEREAS, Kimberly-Clark and Halyard have entered into a Distribution Agreement,
dated as of the date hereof (the “Distribution Agreement”), in order to carry
out, effect and consummate the Distribution and related matters;

WHEREAS, in order to effect an orderly separation and transition under the
Distribution Agreement, the Parties have agreed that (a) Kimberly-Clark will
provide or cause to be provided to Halyard (and/or its Affiliates) certain
services and other assistance on a transitional basis during the transition
period and (b) Halyard will provide or cause to be provided to Kimberly-Clark
(and/or its Affiliates) certain services and other assistance on a transitional
basis during the transition period, in each case in accordance with the terms
and subject to the conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements set forth in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound hereby, agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Capitalized terms used but not otherwise defined
elsewhere in this Agreement shall have the respective meanings given to such
terms in the Distribution Agreement. The following terms shall have the meaning
ascribed thereto for purposes of this Agreement, including all Schedules hereto:

“Business Day” means any day, other than a Saturday, Sunday or a day on which
banking institutions located in New York, New York shall be authorized or
required by any Government Requirement to close.

“Damages” means any and all liability, demands, claims, actions or causes of
action, assessments, losses, damages, fines, penalties, costs and expenses
(including reasonable attorneys’ fees and expenses).



--------------------------------------------------------------------------------

“Governmental Requirement” means at any time (i) any law, statute, code,
ordinance, order, rule, regulation, judgment, decree, injunction, writ, edict,
award, authorization or other requirement of any Governmental Authority in
effect at that time or (ii) any obligation included in any certificate,
certification, franchise, permit or license issued by any Governmental Authority
or resulting from binding arbitration, including any requirement under common
law.

“Gross Negligence” means a negligent act or negligent failure to act (whether
sole, joint or concurrent) by any person, which act or failure to act is more
fundamental than a failure to exercise proper skill and/or care and would
reasonably be perceived as entailing an extreme degree of risk of injury to a
Person or physical loss of or damage to property (considering the probability
and magnitude of the potential injury, loss or damage), coupled with the
person’s actual awareness of and indifference to such extreme risk.

“Halyard Group” means Halyard and each direct or indirect Subsidiary of Halyard
(other than Kimberly-Clark and any Subsidiary of Kimberly-Clark).

“Kimberly-Clark Group” means Kimberly-Clark and each direct or indirect
Subsidiary of Kimberly-Clark (other than Halyard and any Subsidiary of Halyard).

“Regardless of Cause” means, whether or not any Damages are asserted to have
been caused or arisen by virtue of tort (including negligence and gross
negligence), breach of statutory duty, breach of common law duty (including
fiduciary duties), breach of contract (including breach of condition) or
quasi-contract, strict liability, misrepresentation, breach of any laws,
regulations, rules or orders of any Governmental Requirements or otherwise, on
the part of the Party or other Person seeking indemnity (or exclusion or
limitation of liability).

“Service Provider” means the Party (or its Subsidiary or Affiliate) providing a
Service under this Agreement.

“Service Receiver” means the Party (or its Subsidiary or Affiliate) to whom a
Service is being provided under this Agreement.

“Service Receiver Group” means the applicable Halyard Group or Kimberly-Clark
Group receiving the Services from the Service Provider.

“Willful Misconduct” any intentional wrongful act or intentional wrongful
failure to act (whether sole, joint or concurrent) with actual knowledge that
such act (or failure to act) is wrongful and with the intention to cause injury
to a person, physical loss of or damage to property, breach of a contract or
quasi-contract, or breach of any Government Requirement.

ARTICLE II

SERVICES

Section 2.1 Services. Subject to the terms and conditions of this Agreement,
(a) Kimberly-Clark, acting through its own or procured through other members of
the Kimberly-Clark Group and their respective employees, agents, contractors or
independent third parties, agrees to provide or cause to be provided to Halyard
and the other members of the Halyard Group (solely with respect to that portion
of the Halyard Business arising out of the Healthcare

 

2



--------------------------------------------------------------------------------

Business and the Included Non-Woven Business) the services set forth in
Schedules A-[    ] to A-[    ] hereto and any additional services provided to
Halyard or the other members of the Halyard Group pursuant to Section 2.3 of
this Agreement (the “Kimberly-Clark Services”), and (b) Halyard, acting through
its own or procured through other members of the Halyard Group and their
respective employees, agents, contractors or independent third parties, agrees
to provide or cause to be provided to Kimberly-Clark and the other members of
the Kimberly-Clark Group (solely with respect to the Retained Business) the
services set forth in Schedules B-[    ] to B-[    ] hereto and any additional
services provided to Kimberly-Clark or the other members of the Kimberly-Clark
Group pursuant to Section 2.3 of this Agreement (the “Halyard Services” and,
collectively with the Kimberly-Clark Services, the “Services”). At all times
during the performance of the Services, all Persons performing such Services
(including agents, temporary employees, independent third parties and
consultants of the Service Provider, collectively, the “Service Provider Group”)
shall be construed as being independent from the Service Receiver Group, and no
such Person shall be considered or deemed to be an employee of any member of the
Service Receiver Group nor entitled to any employee benefits of the Service
Receiver as a result of this Agreement.

The Service Receiver acknowledges and agrees that, except as may be expressly
set forth herein as a Service (including additional Services to be provided
pursuant to Section 2.3 below), no member of the Service Provider Group shall be
obligated to provide, or cause to be provided, any service to any member of the
Service Receiver Group.

Section 2.2 Service Coordinators. Each of Kimberly-Clark and Halyard will
nominate a representative to act as the primary contact with respect to the
provision of the Services as contemplated by this Agreement (the “Service
Coordinators”). The initial Service Coordinators shall be Gene Bernier for
Kimberly-Clark and Warren Machan for Halyard. Unless Kimberly-Clark and Halyard
otherwise agree, Kimberly-Clark and Halyard agree that all notices and
communications relating to this Agreement, other than those day-to-day
communications and billings relating to the actual provision of the Services,
shall be directed to the Service Coordinators in accordance with Section 11.10
hereof. The Service Coordinators shall meet as expeditiously as possible to
resolve any dispute hereunder, and any dispute that is not resolved by the
Service Coordinators within thirty (30) calendar days after their first meeting
with respect to such dispute shall be resolved in accordance with the dispute
resolution procedures set forth in Section 11.3. Each of Kimberly-Clark and
Halyard may treat an act of a Service Coordinator of the other Party which is
consistent with the provisions of this Agreement as being authorized by such
other Party without inquiring behind such act or ascertaining whether such
Service Coordinator had authority to so act; provided, however, that no such
Service Coordinator shall have authority to amend this Agreement. Unless
otherwise provided herein, Kimberly-Clark and Halyard shall advise each other
promptly (in any case no more than three Business Days) in writing of any change
in their respective Service Coordinators, setting forth the name of the
replacement, and stating that the replacement Service Coordinator is authorized
to act for such Party in accordance with this Section 2.2.

Section 2.3 Additional Services. During the period (the “Transition Period”)
from the Distribution Date until the second anniversary of the Distribution
Date, Kimberly-Clark and Halyard may, each acting in its sole discretion,
mutually agree that each Party, in its capacity as a Service Provider, will
provide additional Services to the other Party, in its capacity as a Service

 

3



--------------------------------------------------------------------------------

Receiver. Upon the mutual written agreement as to the nature, cost, duration and
scope of such additional Services, the Parties shall supplement in writing the
Schedules hereto to include such additional Services.

Notwithstanding anything to the contrary herein or in any current or
supplemental Schedule hereto, no additional Services shall extend or be provided
past the end of the Transition Period.

Section 2.4 Third-Party Services. Each Party, in its capacity as a Service
Provider, shall have the right, whenever it deems necessary or advisable, to
hire third-party subcontractors or acquire rights from third parties to provide
all or part of any applicable Service hereunder; provided, however, that prior
to any such hire or acquisition of rights, the Service Provider shall provide
the Service Receiver with written notice thereof, which notice shall include the
identity of such third party, and to permit the Service Receiver with an
opportunity to indicate any concerns therewith (it being understood that the
Service Receiver shall not have the right of approval). The Service Provider
will provide to the Service Receiver all reasonably requested information
regarding such third-party subcontractors.

Section 2.5 Standard of Performance. The Services to be provided hereunder shall
be performed with the same general degree of care as the Service Provider and
its Affiliates performs such services within the Service Provider organization.
It is understood and agreed that the employees of the Service Provider and the
other members of the Service Provider Group performing the Services are not
professional providers to third parties of the types of services included in the
Services and that some or all of the Service Provider Group employees performing
Services may have other responsibilities and may not be dedicated full-time to
performing Services hereunder. EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION
2.5, NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED (INCLUDING
THE WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR CONFORMITY TO ANY REPRESENTATION, SPECIFICATION OR DESCRIPTION), ARE
MADE BY THE APPLICABLE SERVICE PROVIDER OR ANY MEMBER OF THE APPLICABLE SERVICE
PROVIDER GROUP WITH RESPECT TO THE SERVICES UNDER THIS AGREEMENT AND, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ALL SUCH REPRESENTATIONS OR
WARRANTIES ARE HEREBY WAIVED AND DISCLAIMED, REGARDLESS OF CAUSE, BY THE
APPLICABLE SERVICE PROVIDER.

Section 2.6 Service Boundaries and Scope. Except as otherwise provided in this
Agreement or a Schedule for a specific Service: (a) the Service Provider shall
be required to provide, or cause to be provided, the Services only to the extent
and only at the locations such Services are being provided by any member of the
Service Provider Group for the applicable Business immediately prior to the
Distribution Date; and (b) the Services shall be available only for purposes of
conducting the applicable Business substantially in the manner it was conducted
immediately prior to the Distribution Date; provided, however, that the Service
Receiver shall be entitled to request changes to the Services locations and/or
purposes, and the Service Provider shall consider all such requests in good
faith, it being understood that the Service Provider shall be permitted to
reject any such request for any reason if such change would be reasonably likely
to increase the volume of Services provided hereunder by more than 2%. Except as
otherwise

 

4



--------------------------------------------------------------------------------

provided in this Agreement or a Schedule for a specific Service, in providing,
or causing to be provided, the Services, the Service Provider shall not be
obligated to: (i) maintain the employment of any specific employee or hire
additional employees or third-party service providers; (ii) purchase, lease or
license any additional equipment (including computer equipment, furniture,
furnishings, fixtures, machinery, vehicles, tools and other tangible personal
property), software or other assets, rights or properties; (iii) make
modifications to its existing systems or software; (iv) provide any member of
the Service Receiver Group with access to any systems or software; (v) provide
or cause to be provided any training, licensing or similar services to any
person; (vi) provide any marketing, promotional, bid inquiry or similar
services; (vii) provide any transportation services; or (viii) pay any costs
related to the transfer or conversion of data of any member of the Service
Receiver Group. Each Party in its capacity as a Service Receiver acknowledges
(on its own behalf and on behalf of the other members of its respective Group)
that the employees of the Service Provider or any other members of the Service
Provider Group who may be assisting in the provision of Services hereunder are
or may be at-will employees and, in any event, may terminate or be terminated
from employment with the Service Provider or any of the other members of the
Service Provider Group providing Services hereunder at any time for any reason.
For the avoidance of doubt, the Services do not include any services required
for or as the result of any business acquisitions, divestitures, start-ups or
terminations by the Service Receiver or any other member of the Service Receiver
Group, or any similar transactions, in each case to the extent consummated after
the Distribution Date.

Section 2.7 Kimberly-Clark Documents and Other Information.

(a) Except for software licensed from third parties that are not Affiliates of
Kimberly-Clark, all software used in or in connection with any part of the
Retained Business (the “Kimberly-Clark Software”), is proprietary to
Kimberly-Clark or its Affiliates and, to the extent it is necessary to license
or sublicense such software to Halyard in order for Kimberly-Clark to provide
the Kimberly-Clark Services, such software is hereby licensed or sublicensed
non-exclusively, royalty-free to Halyard solely for use in connection with the
Halyard Business and the Included Non-Woven Business and only until the earlier
of the termination of this Agreement or the time at which the Service to which
such Kimberly-Clark Software relates terminates or ceases to be provided under
this Agreement. Halyard agrees not to use the licensed or sublicensed
Kimberly-Clark Software or related documentation (other than in connection with
that portion of the Halyard Business that arose out of the Healthcare Business
and the Included Non-Woven Business during the term of this Agreement) or to
copy, modify, reverse engineer, reverse compile, or reverse assemble it.
Irrespective of any terms to the contrary in this Agreement, any and all such
licenses and sublicenses shall terminate as of the termination of this
Agreement.

(b) As a result of the provision of Kimberly-Clark Services, certain employees
of Halyard may receive access to computer, communications or information
networks or systems of Kimberly-Clark or its Affiliates, and any related
documentation (collectively, “Kimberly-Clark Systems”). Halyard shall access and
use only those Kimberly-Clark Systems for which it has been granted the right to
access and use. Halyard’s right to access and use is provided for the limited
purpose of supporting the Services provided hereunder. Individual access to such
Kimberly-Clark Systems is strictly limited to those employees of Halyard
approved in advance by Kimberly-Clark. With respect to all Kimberly-Clark
Systems to which any employee of

 

5



--------------------------------------------------------------------------------

Halyard has access as a result of the Services being provided, Halyard (i) shall
use such Kimberly-Clark Systems internally and for their intended purpose only,
shall not distribute, publish, transfer, sublicense or in any manner make such
Kimberly-Clark Systems available to other organizations or persons, and shall
not act as a service bureau or consultant in connection with such Kimberly-Clark
Systems; (ii) shall comply with all of Kimberly-Clark’s system security
policies, procedures and requirements that are provided to Halyard from time to
time (“Kimberly-Clark Security Regulations”); and (iii) shall not tamper with,
compromise or circumvent any security or audit measures employed by
Kimberly-Clark. Halyard shall ensure that only those employees acting on its
behalf who are specifically authorized to have access to Kimberly-Clark Systems
gain such access and prevent unauthorized access, use, destruction, alteration
or loss of information contained therein, including notifying its employees who
might have access to such Kimberly-Clark Systems of the restrictions set forth
in this Agreement and of the Kimberly-Clark Security Regulations.

(c) If, at any time, (i) any employee of the Halyard Group or other Person
acting on its behalf seeks to circumvent, or circumvents, the Kimberly-Clark
Security Regulations, (ii) any unauthorized employee of the Halyard Group or
Person acting on its behalf accesses Kimberly-Clark Systems, or (iii) any
employee or representative of the Halyard Group engages in activities that may
lead to the unauthorized access, use, destruction, alteration or loss of data,
information or software of Kimberly-Clark, Halyard shall promptly terminate any
such employee’s or Person’s access to Kimberly-Clark Systems and immediately
notify Kimberly-Clark. In addition, Kimberly-Clark shall have the right to deny
any employee of the Halyard Group or other Person acting on the Halyard Group’s
behalf access to Kimberly-Clark Systems in the event that Kimberly-Clark
reasonably believes that such employee has engaged in any of the activities set
forth above in this Section 2.7 or otherwise poses a security concern. Halyard
shall cooperate with Kimberly-Clark in investigating any apparent unauthorized
access to Kimberly-Clark Systems.

(d) Without limiting the generality of any other provision hereof, the Halyard
Group shall have responsibility under this Agreement for the actions and
omissions of both its employees and any other Person acting on its behalf.

(e) To the extent Halyard no longer requires access to Kimberly-Clark Systems
with respect to specific software, functions, systems or services, Halyard’s
access will be terminated.

Section 2.8 Halyard Documents and Other Information.

(a) Except for software licensed from third parties that are not Affiliates of
Halyard, all software used in or in connection with any portion of the Halyard
Business or the Included Non-Woven Business (the “Halyard Software”), is
proprietary to Halyard or its Affiliates and, to the extent it is necessary to
license or sublicense such software to Kimberly-Clark in order for Halyard to
provide the Halyard Services, such software is hereby licensed or sublicensed
non-exclusively, royalty-free to Kimberly-Clark solely for use in connection
with the Kimberly-Clark Business and only until the earlier of the termination
of this Agreement or the time at which the Service to which such Halyard
Software relates terminates or ceases to be provided under this Agreement.
Kimberly-Clark agrees not to use the licensed or sublicensed

 

6



--------------------------------------------------------------------------------

Halyard Software or related documentation (other than in connection with the
Kimberly-Clark Business during the term of this Agreement) or to copy, modify,
reverse engineer, reverse compile, or reverse assemble it. Irrespective of any
terms to the contrary in this Agreement, any and all such licenses and
sublicenses shall terminate as of the termination of this Agreement.

(b) As a result of the provision of Halyard Services, certain employees of
Kimberly-Clark may receive access to computer, communications or information
networks or systems of Halyard or its Affiliates, and any related documentation
(collectively, “Halyard Systems”). Kimberly-Clark shall access and use only
those Halyard Systems for which it has been granted the right to access and use.
Kimberly-Clark’s right to access and use is provided for the limited purpose of
supporting the Services provided hereunder. Individual access to such Halyard
Systems is strictly limited to those employees of Kimberly-Clark approved in
advance by Halyard. With respect to all Halyard Systems to which any employee of
Kimberly-Clark has access as a result of the Services being provided,
Kimberly-Clark (i) shall use such Halyard Systems internally and for their
intended purpose only, shall not distribute, publish, transfer, sublicense or in
any manner make such Halyard Systems available to other organizations or
persons, and shall not act as a service bureau or consultant in connection with
such Halyard Systems; (ii) shall comply with all of Halyard’s system security
policies, procedures and requirements that are provided to Kimberly-Clark from
time to time (“Halyard Security Regulations”); and (iii) shall not tamper with,
compromise or circumvent any security or audit measures employed by Halyard.
Kimberly-Clark shall ensure that only those employees acting on its behalf who
are specifically authorized to have access to Halyard Systems gain such access
and prevent unauthorized access, use, destruction, alteration or loss of
information contained therein, including notifying its employees who might have
access to such Halyard Systems of the restrictions set forth in this Agreement
and of the Halyard Security Regulations.

(c) If, at any time, (i) any employee of the Kimberly-Clark Group or other
Person acting on its behalf seeks to circumvent, or circumvents, the Halyard
Security Regulations, (ii) any unauthorized employee of the Kimberly-Clark Group
or Person acting on its behalf accesses Halyard Systems, or (iii) any employee
or representative of the Kimberly-Clark Group engages in activities that may
lead to the unauthorized access, use, destruction, alteration or loss of data,
information or software of Halyard, Kimberly-Clark shall promptly terminate any
such employee’s or Person’s access to Halyard Systems and immediately notify
Halyard. In addition, Halyard shall have the right to deny any employee of the
Kimberly-Clark Group or other Person acting on the Kimberly-Clark Group’s behalf
access to Halyard Systems in the event that Halyard reasonably believes that
such employee has engaged in any of the activities set forth above in this
Section 2.8 or otherwise poses a security concern. Kimberly-Clark shall
cooperate with Halyard in investigating any apparent unauthorized access to
Halyard Systems.

(d) Without limiting the generality of any other provision hereof, the
Kimberly-Clark Group shall have responsibility under this Agreement for the
actions and omissions of both its employees and any other Person acting on its
behalf.

(e) To the extent Kimberly-Clark no longer requires access to Halyard Systems
with respect to specific software, functions, systems or services,
Kimberly-Clark’s access will be terminated.

 

7



--------------------------------------------------------------------------------

Section 2.9 Conflict with Laws; Business Ethics. Notwithstanding anything in
this Agreement to the contrary, (a) no Service Provider nor any of its
Affiliates shall be required to undertake any actions that would or may place
such Service Provider in violation of any Governmental Requirements and (b) each
of the Parties agrees that the other Party shall not be required to take any
actions that would place such Party or any other member of such Party’s Group in
violation of its Business Code of Conduct, as they may be amended from time to
time. Each Party shall promptly notify the other Party of any Service or action
relating to a Service that cannot be performed without violating the Party’s
Business Code of Conduct. The Party who gives such notice shall use commercially
reasonable efforts to provide such Services or take such actions in such a way
and to such an extent as will not cause it to violate its Business Code of
Conduct.

Section 2.10 Local Implementing Agreements; Access. The Parties recognize and
agree that there may be a need to document the Services provided hereunder in
various countries from time to time. Consequently, the Parties shall enter into,
or cause their respective Subsidiaries to enter into, local implementing
agreements (“Local Agreements”) for Services to be provided hereunder in such
countries or geographical regions as either Kimberly-Clark or Halyard may
reasonably request from time to time; provided, however, that the execution or
performance of any such Local Agreement shall in no way alter or modify any term
or condition hereof nor the effect thereof. Without limiting the generality of
the foregoing, should there be any conflict between any term or condition of a
Local Agreement and this Agreement, the terms and conditions of this Agreement
shall prevail.

During the term of this Agreement and for so long as any Services are being
provided, the Kimberly-Clark Group will provide the Halyard Group and its
authorized representatives such access to Kimberly-Clark and any other member of
the Kimberly-Clark Group and their respective employees, representatives,
facilities, premises and other equipment and books and records (including
electronic data) as Halyard and its representatives may reasonably require in
order to perform the Services or fulfill their respective obligations hereunder.
During the term of this Agreement and for so long as any Services are being
provided, the Halyard Group will provide the Kimberly-Clark Group and its
authorized representatives such access to Halyard and any other member of the
Halyard Group and their respective employees, representatives, facilities,
premises and other equipment and books and records (including electronic data)
as Kimberly-Clark and its representatives may reasonably require in order to
perform the Services or fulfill their respective obligations hereunder.

ARTICLE III

CHARGES

Section 3.1 Charges. Each Service will be provided at the price indicated in the
corresponding Schedule hereto.

ARTICLE IV

PAYMENT

Section 4.1 Payment. Charges for Services shall be invoiced monthly or at such
other times as provided in the applicable Schedules hereunder in one or more
statements (the “Monthly

 

8



--------------------------------------------------------------------------------

Statements”) prepared by the applicable Service Provider or one or more of its
Affiliates and in the form set forth in Exhibit A hereto (with Kimberly-Clark as
Service Provider) or Exhibit B hereto (with Halyard as Service Provider). The
recipient of such invoice shall make the corresponding payment no later than
sixty (60) calendar days after receipt of the Monthly Statement. Each Monthly
Statement shall be directed to the applicable Service Coordinator or such other
person designated in writing from time to time by such Service Coordinator. The
Monthly Statement shall set forth in reasonable detail, for the period covered
by such Monthly Statement: (i) the Services rendered and (ii) the basis for the
calculation of the charges as set forth in Section 3.1. In the event there is
any dispute with respect to a Monthly Statement, the Service Receiver shall make
the payment for all non-disputed portions in accordance herewith. In the event
it is determined that the Service Receiver is entitled to a refund of amounts
actually paid by the Service Receiver hereunder, the Service Provider or its
Affiliate (as applicable) shall pay the Service Receiver such overpaid amount.

The Service Receiver shall be responsible for all transfer taxes, excises, fees
or other charges (including any sales, use, goods and services, value added or
similar taxes) imposed or assessed on the Service Provider or its Affiliates as
a result of the provision of Services under this Agreement. The Service Receiver
shall be entitled to deduct and withhold taxes required by any Governmental
Requirements to be withheld on payments made pursuant to this Agreement. To the
extent any amounts are so withheld, the Service Receiver shall (i) pay such
deducted and withheld amount to the proper Governmental Authority, and
(ii) promptly provide to the Service Provider evidence of such payment to such
Governmental Authority.

ARTICLE V

TERM

Section 5.1 Term. The term of this Agreement shall commence on the Distribution
Date and shall continue in force until the termination of all Services in
accordance with the duration of such Services set forth in the Schedules hereto
or as otherwise set forth herein, but in no event beyond the October 31, 2016.
Except as otherwise provided in a Schedule with respect to a specific Service,
all Services shall terminate at the end of the Transition period.

ARTICLE VI

EXTENSION AND DISCONTINUATION OF SERVICES

Section 6.1 Extension and Discontinuation of Services. Except as otherwise
provided in the applicable Schedule, the Service Receiver may elect to extend or
discontinue its receipt of any individual Service from time to time or all of
the Services that it receives under this Agreement in its entirety, by providing
to the Service Provider the required advance written notice, if any, set forth
in the applicable Schedule in respect of the Service that is to be extended or
discontinued; provided, however, that any (i) discontinuation of any Service
will not affect the amounts payable to the Service Provider hereunder in respect
of the Services not so discontinued, and (ii) extension shall be at the amounts
payable in respect thereof during the month immediately prior to such extended
period. The Service Receiver shall be liable to the Service Provider for all
charges payable under this Agreement in respect of such discontinued Services
that are delivered prior to the effective date of such discontinuation, and for
all charges payable under this Agreement in respect of any extended Services.

 

9



--------------------------------------------------------------------------------

ARTICLE VII

DEFAULT

Section 7.1 Termination for Default. Either Party may, by giving written notice
to the other Party identifying the basis for such notice, terminate this
Agreement as of the date specified in the notice of termination, if such other
Party commits a material breach of this Agreement, which breach is not cured
within thirty (30) days after receipt from the non-breaching Party of written
notice of the breach specifying in reasonable detail the nature of the breach.

Section 7.2 Termination for Bankruptcy. In the event that a Party shall (i) file
a petition in bankruptcy, (ii) become or be declared insolvent, or become the
subject of any proceedings (not dismissed within sixty (60) calendar days)
related to its liquidation, insolvency or the appointment of a receiver,
(iii) make an assignment on behalf of all or substantially all of its creditors,
or (iv) take any corporate action for its winding up or dissolution, then the
other Party shall have the right to terminate this Agreement by providing
written notice in accordance with Section 11.4.

ARTICLE VIII

INDEMNIFICATION

Section 8.1 Liabilities and Indemnities.

(a) Failure to Perform.

(i) In the event Kimberly-Clark fails to provide the Kimberly-Clark Services (or
a portion thereof) in accordance herewith, the sole and exclusive remedy of
Halyard shall be, at Halyard’s election, (A) to make a claim for indemnification
pursuant to Section 8.1(b) (if available); (B) to require Kimberly-Clark to
reperform the applicable Service (or relevant portion), without additional
charge; (C) to withhold payment for such Service; provided, that if payment for
such Service has already been made, Halyard shall be entitled, at its election,
to a refund of the amount of such payment or to offset the amount of such
payment against payments for other Services hereunder; (D) to the extent
applicable, to have the right to terminate the Agreement under Section 7.1; or
(E) to pursue its rights under Section 11.14.

(ii) In the event Halyard fails to provide the Halyard Services (or a portion
thereof) in accordance herewith, the sole and exclusive remedy of Kimberly-Clark
shall be, at Kimberly-Clark’s election, (A) to make a claim for indemnification
pursuant to Section 8.1(b) (if available), (B) to require Halyard to reperform
the applicable Service (or relevant portion) without additional charge, (C) to
withhold payment for such Service; provided, that if payment for such Service
has already been made, Kimberly-Clark shall be entitled, at its election, to a
refund of the amount of such payment or to offset the amount of such payment
against payments for other Services hereunder, (D) to the extent applicable, to
have the right to terminate the Agreement under Section 7.1; or (E) to pursue
its rights under Section 11.14.

(iii) Each Party may pursue more than one remedy at the same time but ultimately
may not recover more than once. Such rights are the Parties’ sole remedy for any
non-performance, inadequate performance, faulty performance or other failure or
breach by a Party in its capacity as a Service Provider under or relating to
this Agreement.

 

10



--------------------------------------------------------------------------------

(b) Indemnity by the Service Provider. Each party in its capacity as a Service
Provider shall fully indemnify, defend and hold harmless the other Party in its
capacity as a Service Receiver, and its Affiliates and their respective
directors, officers, employees and agents, from and against any and all Damages,
but only to the extent that such Damages relate to, arise out of, or result from
(i) the Service Provider’s intentional cessation or suspension of, or refusal to
provide, a material portion of the applicable Services as required hereunder (an
“Abandonment”) or (ii) the Gross Negligence or Willful Misconduct of the Service
Provider or its Affiliates in the performance of Service Provider’s obligations
hereunder.

(c) Indemnity by the Service Receiver. Each party in its capacity as a Service
Recipient shall fully indemnify, defend and hold harmless the other Party in its
capacity as a Service Provider, and its Affiliates and their respective
directors, officers, employees and agents, from and against any and all Damages
incurred thereby relating to, arising out of, or resulting from the Service
Provider’s provision of the applicable Services (including, for the avoidance of
doubt, such Damages that arise out of the Service Provider’s or its Affiliates’
negligence or their breach of this Agreement), but in all cases excluding such
Damages that relate to, arise out of, or result from (i) an Abandonment or
(ii) the Gross Negligence or Willful Misconduct of the Service Provider or its
Affiliates in the performance of Service Provider’s obligations hereunder. The
foregoing indemnity shall not apply to Damages incurred directly by the Service
Provider, including without limitation Damages to Service Provider’s real or
tangible or intangible personal property and injury to the employees or agents
of the Service Provider, but only to the extent that such Damages arise out of
the acts or omissions of Service Provider or its Affiliates or agents (it being
understood that this sentence shall not apply to Damages arising out of Claims
(as defined below)).

(d) Survival. The provisions in this Section 8.1 shall survive and continue in
full force and effect notwithstanding the expiration or termination of this
Agreement for any reason whatsoever.

(e) Indemnification Procedures.

(i) Third-Party Claim. The indemnification obligation pursuant to Section 8.1(b)
for each Party in its capacity as a Service Provider and the indemnification
obligation pursuant to Section 8.1(c) for each party in its capacity as a
Service Receiver, in each case, with respect to Damages claimed or asserted
against a person claiming indemnification under this Agreement (an “Indemnified
Party”) by a third party (that third-party claim or assertion, a “Claim”), are
subject to the following terms and conditions:

(1) The Indemnified Party shall, with reasonable promptness after the
Indemnified Party has notice of a Claim, (A) notify the Party from whom
indemnification is sought (the “Indemnifying Party”) of the existence of that
Claim and (B) transmit to the Indemnifying Party a notice (a “Claim Notice”)
describing, in reasonable detail, the nature of the Claim, and copies of any
papers served with respect to such Claim. Within fifteen (15) calendar days
following receipt of notice from the Indemnified Party relating to any Claim,
but no later than five (5) calendar days before the date on which any response
to a

 

11



--------------------------------------------------------------------------------

complaint or summons is due if the Indemnifying Party has received notice from
the Indemnified Party relating to any Claim at least five (5) days before that
date, the Indemnifying Party shall notify the Indemnified Party that the
Indemnifying Party will assume control of the defense and settlement of such
claim (a “Notice of Assumption”).

(2) If the Indemnifying Party delivers a Notice of Assumption within the
required notice period, the Indemnifying Party shall assume control (subject to
Indemnified Party’s right to participate at its own expense) over the defense
and settlement of the claim and diligently defend the claim; provided, however,
that (i) the Indemnifying Party shall keep the Indemnified Party fully apprised
as to the status of the defense, and (ii) the Indemnifying Party shall obtain
the prior written approval of the Indemnified Party before entering into any
settlement of such claim asserting any liability against the Indemnified Party,
imposing any obligations or restrictions on the Indemnified Party, ceasing to
defend against such claim or otherwise adversely impacting the Indemnified
Party. The Indemnifying Party shall not be liable for any legal fees or expenses
incurred by the Indemnified Party following the delivery of a Notice of
Assumption; provided, however, that the Indemnified Party shall be entitled to
employ counsel at its own expense to participate in the handling of the claim.
The Indemnifying Party shall not be obligated to indemnify the Indemnified Party
for any amount paid or payable by such Indemnified Party in the settlement of
any claim if (x) the Indemnifying Party has delivered a timely Notice of
Assumption and such amount was agreed to without the written consent of the
Indemnifying Party, (y) the Indemnified Party has not provided the Indemnifying
Party with notice of such claim and a reasonable opportunity to respond thereto,
or (z) the time period within which to deliver a Notice of Assumption has not
yet expired.

(3) If the Indemnifying Party does not deliver a Notice of Assumption relating
to any claim within the required notice period, the Indemnified Party shall have
the right to defend the claim in such manner as it may deem appropriate. The
Indemnifying Party shall promptly reimburse the Indemnified Party for all
reasonable costs and expenses incurred by Indemnified Party, including
attorneys’ fees, in connection therewith to the extent it is a claim for which
the Indemnifying Party is obligated to indemnify under this Agreement.

(ii) No Third-Party Claim. In the event any Indemnified Party claims
indemnification against any Indemnifying Party under this Agreement but that
claim for indemnification does not involve a Claim, the Indemnified Party shall
(A) notify the Indemnifying Party and (B) transmit to the Indemnifying Party a
notice (an “Indemnity Notice”) describing, in reasonable detail, the nature of
the claim. Within thirty (30) calendar days after receipt of any Indemnity
Notice, the Indemnifying Party shall notify the Indemnified Party whether the
Indemnifying Party disputes its potential liability to the Indemnified Party
under this Article VIII. If the Indemnifying Party does not notify the
Indemnified Party within such thirty (30)-day period that the Indemnifying Party
disputes its potential liability with respect to the claim described in such
Indemnity Notice, any Damages resulting from such claim shall be payable by the
Indemnifying Party under this Agreement.

(iii) The provisions of this Section 8.1(e) are in all cases subject to the
limitations set forth in Sections 8.1 and 8.2 and elsewhere in this Agreement.

 

12



--------------------------------------------------------------------------------

Section 8.2 Limitations on Damages.

(a) SUBJECT TO THE REPERFORMANCE OBLIGATIONS IN SECTION 8.1(a)(i)(B) AND
8.1(a)(ii)(B), NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IN NO
EVENT (REGARDLESS OF CAUSE) SHALL A PARTY IN ITS CAPACITY AS A SERVICE PROVIDER
BE LIABLE TO A PARTY IN ITS CAPACITY AS SERVICE RECEIVER AND ITS AFFILIATES WITH
RESPECT TO CLAIMS ARISING OUT OF THIS AGREEMENT, WHETHER UNDER THIS ARTICLE VIII
OR OTHERWISE, FOR AMOUNTS IN THE AGGREGATE EXCEEDING THE AGGREGATE SERVICE
CHARGES PAID TO THE APPLICABLE PARTY IN ITS CAPACITY AS A SERVICE PROVIDER UNDER
THIS AGREEMENT IN THE TWELVE-MONTH PERIOD PRIOR TO THE OCCURRENCE GIVING RISE TO
THE DAMAGES (SUCH AMOUNT, THE “CAP”); PROVIDED, HOWEVER, THAT DURING THE SIX
MONTH PERIOD IMMEDIATELY FOLLOWING THE EFFECTIVE TIME, THE CAP SHALL BE EQUAL TO
THE TOTAL SERVICE CHARGES PAYABLE TO THE APPLICABLE PARTY IN ITS CAPACITY AS A
SERVICE PROVIDER UNDER THIS AGREEMENT OVER SUCH SIX MONTH PERIOD, CALCULATED AS
THOUGH THE FULL SCOPE OF SUCH SERVICES WILL BE DELIVERED WITHOUT EARLY
TERMINATION OR SUSPENSION.

(b) NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IN NO EVENT
SHALL EITHER PARTY, THEIR RESPECTIVE AFFILIATES OR THEIR RESPECTIVE DIRECTORS,
OFFICERS AND EMPLOYEES BE LIABLE UNDER THIS AGREEMENT FOR ANY CONSEQUENTIAL
DAMAGES, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING NEGLIGENCE)
ARISING IN ANY WAY OUT OF ANY PROVISION OF THIS AGREEMENT, WHETHER OR NOT SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED, HOWEVER,
THAT THE FOREGOING LIMITATIONS SHALL NOT LIMIT AN INDEMNIFYING PARTY’S
INDEMNIFICATION OBLIGATIONS HEREUNDER FOR LIABILITIES ANY INDEMNIFIED PARTY MAY
HAVE TO THIRD PARTIES FOR ANY CONSEQUENTIAL DAMAGES ARISING OUT OF THE CLAIM
THAT IS THE SUBJECT OF SUCH INDEMNIFICATION. FOR PURPOSES OF THIS ARTICLE VIII,
“CONSEQUENTIAL DAMAGES” MEAN ANY EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT,
CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES (INCLUDING IN RESPECT OF LOST
PROFITS OR REVENUES).

(c) To the extent that an Indemnified Party has incurred Damages that are
subject to indemnification under this Article VIII for which (i) insurance
coverages may be available or (ii) claims may be available against a third party
in respect thereof, such Indemnified Party shall, to the extent possible,
undertake good faith efforts to recover against such coverages and/or pursue
such available third party claim. To the extent that an Indemnified Party
obtains insurance proceeds or third party recoveries in respect of such Damages,
such Indemnified Party shall use the funds actually received in connection with
such insurance recovery or third party claim (in lieu of funds provided by the
Indemnifying Party pursuant to the indemnification provisions of this
Article VIII) to pay or otherwise satisfy such Damages, and the amount of any
Damages for which indemnification is available under this Article VIII shall be
reduced by the amount of such insurance or third party claim proceeds paid in
cash to the Indemnified Party net of all out-of-pocket costs and expenses. If,
after the making of any payment to an Indemnified Party of Damages under this
Article VIII, the amount of Damages to which such payment relates is reduced by
actual recovery, settlement or otherwise by the Indemnified Party under any

 

13



--------------------------------------------------------------------------------

insurance coverage or against any third parties, the amount of such reduction
will promptly be repaid by the Indemnified Party to the Indemnifying Party, net
of all out-of-pocket costs and expenses.

(d) In the event that a Service Recipient incurs any Damages relating to,
arising out of, or resulting from the Service Provider’s provision of the
applicable Services (including, for the avoidance of doubt, such Damages that
arise out of the Service Provider’s or its Affiliates’ negligence or breach of
this Agreement) for which (i) insurance coverages may be available to Service
Provider or (ii) claims may be available to Service Provider against a third
party in respect thereof (including any agents used by Service Provider in
providing the Services), Service Provider shall, to the extent possible, at the
Service Recipient’s expense, either (x) undertake good faith efforts to recover
against such coverages and/or pursue such available third party claim or
(y) take such action as shall be necessary for the Service Recipient to be
subrogated, to the extent possible, to the rights of the Service Provider with
respect thereto. To the extent that the Service Provider obtains insurance
proceeds or third party recoveries in respect of such Damages, the Service
Provider shall pay the funds actually received in connection with such insurance
recovery or third party claim to the Service Recipient, net of all out-of-pocket
costs and expenses incurred by Service Provider in connection therewith,
notwithstanding any of the limitations in this Section 8.2.

Section 8.3 Limited Recourse. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT,
(A) NO AFFILIATE OF ANY PARTY WILL HAVE ANY LIABILITY OR RESPONSIBILITY FOR,
RELATING TO OR IN CONNECTION WITH A PARTY’S FAILURE TO PERFORM ANY TERM,
COVENANT, CONDITION OR PROVISION OF THIS AGREEMENT AND (B) IN PURSUING ANY
REMEDY FOR ANY PARTY’S BREACH OF ANY TERM, COVENANT, CONDITION OR PROVISION OF
THIS AGREEMENT OR OF ANY DUTY OR STANDARD OF CONDUCT BASED ON NEGLIGENCE, GROSS
NEGLIGENCE, STRICT LIABILITY OR PERSONAL INJURY OR OTHER TORT OR VIOLATION OF
APPLICABLE GOVERNMENTAL REQUIREMENTS, OR OTHERWISE, THE OTHER PARTY WILL NOT
HAVE RECOURSE AGAINST ANY PERSON OTHER THAN THE DEFAULTING OR BREACHING PARTY
ITSELF NOR AGAINST ANY ASSETS OTHER THAN THE ASSETS OF THE DEFAULTING OR
BREACHING PARTY ITSELF.

Section 8.4 Limitation on Remedies.

(a) EXCEPT AS SET FORTH IN SECTION 8.1 and 8.2(d), EACH PARTY HEREBY EXPRESSLY
WAIVES ANY RIGHT IT MAY OTHERWISE HAVE TO CLAIM, COLLECT OR RECEIVE DAMAGES, TO
ENFORCE SPECIFIC PERFORMANCE OR TO PURSUE ANY OTHER REMEDY AVAILABLE
IN CONTRACT, AT LAW OR IN EQUITY IN THE EVENT OF ANY NON-PERFORMANCE, INADEQUATE
PERFORMANCE, FAULTY PERFORMANCE OR OTHER FAILURE OR BREACH BY THE OTHER PARTY IN
ITS CAPACITY AS A SERVICE PROVIDER UNDER THIS AGREEMENT, REGARDLESS OF CAUSE
EXCEPT ONLY TO THE EXTENT CAUSED BY THE WILLFUL MISCONDUCT OF SUCH SERVICE
PROVIDER OR ITS AFFILIATES.

 

14



--------------------------------------------------------------------------------

(b) Without limiting the generality of any other provision hereof, it is not the
intent of either Party (or their Affiliates) in its capacity as a Service
Provider to render professional advice or opinions, whether with regard to tax,
legal, treasury, finance, intellectual property, employment or other matters; no
Party in its capacity as a Service Receiver shall rely on any Service rendered
by or on behalf of the Service Provider or its Affiliates for such professional
advice or opinions; and notwithstanding the Service Receiver’s receipt of any
proposal, recommendation or suggestion in any way relating to tax, legal,
treasury, finance, intellectual property, employment or any other subject
matter, the Service Receiver shall seek all third-party professional advice and
opinions as it may desire or need; and, with respect to any software or
documentation provided in connection with the Services, the Service Receiver
shall use such software and documentation internally and for their intended
purpose only, shall not distribute, publish, transfer, sublicense or in any
manner make such software or documentation available to other organizations or
persons, and shall not act as a service bureau or consultant in connection with
such software.

(c) A material inducement to the provision of the Kimberly-Clark Services is the
limitation of liability, damages and recourse set forth herein and the release
and indemnity provided by Halyard. A material inducement to the provision of the
Halyard Services is the limitation of liability, damages and recourse set forth
herein and the release and indemnity provided by Kimberly-Clark.

(d) Without limiting the generality of any other provision hereof, (i) none of
Kimberly-Clark nor its Affiliates shall have any liability or responsibility for
any loss of or Damage to any equipment related to the Halyard Business or the
Included Non-Woven Business, which such liability, responsibility and risk shall
be for the account of Halyard and its Affiliates, Regardless of Cause, and
(ii) none of Halyard nor its Affiliates shall have any liability or
responsibility for any loss of or Damage to any equipment related to the
Retained Business, which such liability, responsibility and risk shall be for
the account of Kimberly-Clark and its Affiliates, Regardless of Cause.

Section 8.5 Express Negligence. EXCEPT AS OTHERWISE EXPRESSED THEREIN, THE
INDEMNITY, RELEASES AND LIMITATIONS ON DAMAGES, RECOURSE AND LIABILITIES IN THIS
AGREEMENT (INCLUDING ARTICLES II AND VIII) ARE INTENDED TO BE ENFORCEABLE
AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF,
REGARDLESS OF CAUSE.

ARTICLE IX

CONFIDENTIALITY

Section 9.1 Confidentiality. The Parties each acknowledge and agree that the
terms of the Distribution Agreement shall apply to information, documents, plans
and other data made available or disclosed by one Party to the other in
connection with this Agreement, including any such information Halyard may gain
from access to the Kimberly-Clark Systems or that Kimberly-Clark may gain from
access to the Halyard Systems.

 

15



--------------------------------------------------------------------------------

ARTICLE X

FORCE MAJEURE

Section 10.1 Effect and Definition. No failure or omission by either Party to
perform or carry out its obligations in accordance with this Agreement (other
than the obligation to make payment) shall give rise to any claim by the other
Party or be deemed a breach of this Agreement if such failure or omission arises
from a Force Majeure Event. “Force Majeure Event” shall mean any event or
circumstance that is beyond the reasonable control of the Party affected
thereby, including lightning, earthquakes, tornadoes, hurricanes, floods, wash
outs, storms, fires, explosions, epidemics, acts of God, other natural
disasters, acts of the public enemy, computer crimes, cyber terrorism, actions
by any Governmental Authority or other governmental interference, insurrections,
riots, civil disturbance, sabotage, terrorism, threats of sabotage or terrorism,
vandalism, wars and war like actions (whether declared or undeclared and whether
actual, pending or expected), confiscation, seizure, arrests or other restraints
by a Governmental Authority, blockades, embargoes, boycotts, strikes, lockouts,
labor unrest and other labor disputes, and any shortage of adequate power or
transportation facilities.

Section 10.2 Notification Requirements. The Party claiming to be affected by a
Force Majeure Event shall, as soon as reasonably practicable, notify the other
Party of the beginning and end of any event claimed to be a Force Majeure Event
and use commercially reasonable efforts to resume performance in accordance with
this Agreement as soon as is reasonably practicable after the end of the Force
Majeure Event.

Section 10.3 Cooperation. The Parties shall cooperate in reasonable respects
with each other to find alternative means and methods for the provision of any
suspended Service with respect to a Force Majeure Event.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Construction Rules.

(a) A reference to an Article, Section or Schedule shall mean an Article or
Section of, or a Schedule to, this Agreement unless otherwise explicitly set
forth. The titles and headings herein are for reference purposes only and shall
not in any manner limit the construction of this Agreement which shall be
considered as a whole.

(b) The words “include,” “includes” and “including” when used in this Agreement
shall be deemed in each case to be followed by the words “without limitation.”

(c) The words “hereof,” “herein” and “herewith” and words of similar import
will, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(d) The word “or” when used in this Agreement will not be exclusive.

(e) Words in the singular when used in this Agreement will be held to include
the plural.

(f) Unless specifically stated otherwise, all dollar amounts referred to in this
Agreement or required to be paid pursuant to this Agreement are expressed in and
shall be paid in United States Dollar funds.

 

16



--------------------------------------------------------------------------------

Section 11.2 Entire Agreement. This Agreement and the Schedules and Exhibits
referred to herein, and the documents delivered pursuant hereto, together with
the other Operating Agreements, constitute the entire agreement between the
Parties with respect to the subject matter contained herein, and supersede all
prior agreements, negotiations, discussions, understandings, writings and
commitments between the Parties with respect to such subject matter; provided
that, in the event of any conflict between this Agreement and any other
Operating Agreement, this Agreement shall control with respect to the subject
matter herein.

Section 11.3 Choice of Law; Dispute Resolution.

(a) This Agreement shall be governed by and construed and enforced in accordance
with the substantive laws of the State of Delaware and the federal laws of the
United States of America applicable therein, without regard to any principles of
conflicts of laws therein that would cause the laws of any other jurisdiction to
apply.

(b) In respect of any dispute hereunder, the Service Coordinators shall first
attempt to resolve such dispute in accordance with Section 2.2. If the Service
Coordinators are unable to resolve any such dispute within the timeframes set
forth therein, either Party may refer the dispute for resolution pursuant to
Article XI of the Distribution Agreement.

Section 11.4 Amendment. This Agreement shall not be amended, modified or
supplemented except by a written instrument signed by an authorized
representative of each of the Parties.

Section 11.5 Waiver. Any term or provision of this Agreement may be waived, or
the time for its performance may be extended, by the Party or Parties entitled
to the benefit thereof. Any such waiver shall be validly and sufficiently given
for the purposes of this Agreement if, as to any Party, it is in writing signed
by an authorized representative of such Party. The failure of any Party to
enforce at any time any provision of this Agreement shall not be construed to be
a waiver of such provision, or in any way to affect the validity of this
Agreement or any part hereof or the right of any Party thereafter to enforce
each and every such provision. No waiver of any breach of this Agreement shall
be held to constitute a waiver of any other or subsequent breach.

Section 11.6 Partial Invalidity. Wherever possible, each provision hereof shall
be interpreted in such a manner as to be effective and valid under applicable
law, but in case any one or more of the provisions contained herein shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
provision or provisions shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability without invalidating
the remainder of such provision or provisions or any other provisions hereof,
unless such a construction would be unreasonable.

Section 11.7 Execution in Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original instrument, but all
of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by and delivered to each
of the Parties.

 

17



--------------------------------------------------------------------------------

Section 11.8 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their successors and permitted assigns;
provided, however, that the rights and obligations of either Party under this
Agreement shall not be assignable by such Party without the prior written
consent of the other Party. The successors and permitted assigns hereunder shall
include, without limitation, any permitted assignee as well as the successors in
interest to such permitted assignee (whether by merger, liquidation (including
successive mergers or liquidations) or otherwise).

Section 11.9 Third Party Beneficiaries. Except to the extent otherwise provided
herein, the provisions of this Agreement are solely for the benefit of the
Parties and their respective Affiliates, successors and permitted assigns and
shall not confer upon any third Person any remedy, claim, liability,
reimbursement or other right in excess of those existing without reference to
this Agreement.

Section 11.10 Notices. All notices, requests, claims, demands and other
communications required or permitted hereunder shall be in writing and shall be
deemed given or delivered (i) when delivered personally, (ii) if transmitted by
facsimile when confirmation of transmission is received, (iii) if sent by
registered or certified mail, postage prepaid, return receipt requested, on the
third Business Day after mailing or (iv) if sent by private courier when
received; and shall be addressed as follows:

If to Kimberly-Clark, to:

 

Kimberly-Clark Corporation

351 Phelps Drive

Irving, Texas 75309

Attention:    General Counsel Facsimile:    972-281-1492

If to Halyard, to:

 

Halyard Health, Inc.

5405 Windward Parkway

Suite 100, South

Alpharetta, GA 30004

Attention:    General Counsel Facsimile:    770-587-7749

or to such other address as such Party may indicate by a notice delivered to the
other Party.

 

18



--------------------------------------------------------------------------------

Section 11.11 Performance. Each Party shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any Subsidiary or Affiliate of such Party.

Section 11.12 No Public Announcement. Neither Kimberly-Clark nor Halyard shall,
without the approval of the other, make any press release or other public
announcement concerning the transactions contemplated by this Agreement, except
as and to the extent that any such Party shall be so obligated by law or the
rules of any stock exchange or quotation system, in which case the other Party
shall be advised and the Parties shall use commercially reasonable efforts to
cause a mutually agreeable release or announcement to be issued; provided,
however, that the foregoing shall not preclude communications or disclosures
necessary to implement the provisions of this Agreement or to comply with the
accounting and SEC disclosure obligations or the rules of any stock exchange.

Section 11.13 Authority. Each of the Parties represents to the other that (a) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement, (b) the execution, delivery and performance of this
Agreement by it have been duly authorized by all necessary corporate or other
actions, (c) it has duly and validly executed and delivered this Agreement, and
(d) this Agreement is a legal, valid and binding obligation, enforceable against
it in accordance with their respective terms subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and general equity principles.

Section 11.14 Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Party or the Parties who are or are to be thereby aggrieved shall
have the right to specific performance and injunctive or other equitable relief
of their rights under this Agreement, in addition to any and all other rights
and remedies at law or in equity, and all such rights and remedies shall be
cumulative. The Parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, are inadequate compensation for
any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived. Any requirements for the securing or
posting of any bond with such remedy are waived.

Section 11.15 Construction. This Agreement shall be construed as if jointly
drafted by Kimberly-Clark and Halyard and no rule of construction or strict
interpretation shall be applied against any Party.

Section 11.16 Exclusivity of Tax Matters. Subject to the second paragraph of
Section 4.1, but notwithstanding any other provision of this Agreement, the
provisions of the Tax Matters Agreement shall exclusively govern all matters
related to Taxes.

Section 11.17 Relationship of Parties. Each Party in its capacity as a Service
Receiver understands and agrees that the Service Provider’s relationship to such
Party as a Service Receiver under this Agreement is strictly a contractual
arrangement on the terms and conditions set forth in this Agreement, that no
fiduciary, trust, partnership, joint venture, agency or advisory relationship
exists between either Party as a Service Provider and the other Party as a
Service Receiver, that all Services are provided by the Service Provider as an
independent contractor and

 

19



--------------------------------------------------------------------------------

that each Party in its capacity as a Service Receiver hereby waives any and all
rights that it may otherwise have under applicable Governmental Requirements to
make any claims or take any action against the other Party (or any of its
Affiliates) as a Service Provider based on any theory of agency, fiduciary duty,
relationship of trust or other special standard of care. Without limiting the
generality of the foregoing, each Party acknowledges and agrees that the other
Party owes no duties, fiduciary or otherwise, to such Party other than those
expressly set forth in this Agreement.

Section 11.18 Further Assurances. From time to time, each Party agrees to
execute and deliver such additional documents, and will provide such additional
information and assistance as either Party may reasonably require to carry out
the terms of this Agreement.

Section 11.19 Survival. The Parties agree that Articles IV, VIII, IX, and XI and
any limitations on liability or responsibility and any exculpatory, disclaimer,
waiver or similar provisions will survive the termination of this Agreement and
that any such termination shall not affect any obligation for the payment of
Services rendered or any other amounts due to a Party under this Agreement prior
to termination.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

KIMBERLY-CLARK CORPORATION By:  

/s/ Mark A. Buthman

Name:   Mark A. Buthman Title:   Chief Financial Officer HALYARD HEALTH, INC.
By:  

/s/ Steven E. Voskuil

Name:  

Steven E. Voskuil

Title:   Senior Vice President and Chief Financial Officer

 

Signature Page to Transition Services Agreement



--------------------------------------------------------------------------------

Project Byrd

Transition Services Agreement (TSA) Schedule of Services

Kimberly-Clark

10/31/14



--------------------------------------------------------------------------------

Table of Contents

 

Table of Contents

     1   

Transition Services

  

Information Technology

     3   

Facilities / Real Estate

     23   

Procurement

     25   

North Am. Shared Service Center (SSC)

     33   

Europe, Middle-East and Africa (EMEA)

     37   

Corporate Reporting

     53   

Transportation

     57   

Human Resources

     60   

Latin American Operations (LAO)

     64   

Research and Engineering (R&E)

     70   

Regulatory and Quality (R&Q)

     74   

Ops Separation (OTC, FTS, Dist.)

     77   

Global Nonwovens (GNW)

     82   

Asia-Pacific (APAC)

     90   

Legal

     101   

Reverse Transition Services

  

Chargeback, Membership, Contracts

     105   

Facilities - AFC Nogales (Reverse Transition Service)

     108   

Appendix

  

Appendix I: Resource Rate Cards

     111   

Appendix II: (Non-SAP Applications)

     112   

Appendix III: New Projects

     122   

 

1



--------------------------------------------------------------------------------

Transition Services

 

 

 

2



--------------------------------------------------------------------------------

Transition Services Agreement (TSA) Schedule of Services for:

INFORMATION TECHNOLOGY

 

Schedule A-1:    Information Technology Provider:    Kimberly-Clark Corporation
and its applicable affiliates (“K-C”) Provider Contact:    Jonathan Landon
[905-277-6565; jlandon@kcc.com] Recipient:    Halyard Health, Inc. and its
applicable affiliates (“Halyard”) Recipient Contact:    Cindy Breshears
[770-587-7399; cindy.breshears@hyh.com] Geographic Scope:    Global Overview of
Services:   

K-C will provide IT transition services to Halyard under four separate
Schedules: the Global ITS Schedule (Schedule A-1) and three regional Schedules:
APAC (Schedule A-14, EMEA (Schedule A-5), and LAO (Schedule A-9). The vast
majority of IT Services and charges are part of the Global ITS Schedule. Exhibit
1 below provides an overview of the services provided in each of the four
Schedules.

 

In no event shall K-C be financially responsible for the cost of any assets,
hardware and other similar items that will be retained by Halyard following the
completion of these Services.

Schedule of Service Specific Terms:   

1. For any particular Service set forth in this Schedule A-1, the following
terms (the “Service Phases”) shall govern K-C’s responsibilities in respect
thereof:

 

“Pre-Migration” means K-C supports and maintains such Service as described
herein and will perform such remediation services as are required to cause such
Service to operate in substantially the same manner as immediately prior to the
Distribution Date or such other standard as agreed between the parties. Prior to
completion of Pre-Migration, Halyard will define and document their end-state
operating model and procedures relevant for each Service Category.

 

“Migration” means K-C provides primary support and maintenance of such Service,
while Halyard or Halyard’s designated third party provider gains expertise in
such Service prior to such Service being actively migrated to Halyard or such
third party. Additionally, K-C will be responsible for providing the services
required by the applicable third party services providers (as provided in the
agreement between Halyard and such third party, but excluding any payment
obligations therein) to be able to take over hosting, support and management of
such Services until such time as such migration is complete. Such third party
service providers and any agreements between Halyard and such third party shall
be reasonably acceptable to K-C.

 

“KT/Support” means that Halyard or Halyard’s designated third-party provider
delivers primary hosting, support and maintenance in respect of such Service,
while K-C continues to provide knowledge transfer services to Halyard and that
third party provider, and plays a secondary supporting role to such third party
service provider. K-C’s responsibilities are limited to various knowledge
management and transition services (i.e., not the services listed in the
schedules).

 

“Steady State” means K-C no longer has any responsibilities in respect of such
Service.

 

3



--------------------------------------------------------------------------------

  

2. At the beginning of each Service Phase, the parties will cooperate in good
faith to determine the specific milestones and deliverables to be completed
during that Service Phase. Such milestones and deliverables will be consistent
with the work plan reviewed and agreed by the parties prior to the Effective
Time and updated by the parties as required. In so far as the parties are unable
to agree to the specific milestones and deliverables to be completed during a
Service Phase within 30 days of the commencement of such Service Phase, either
Party may refer the issue to dispute resolution pursuant to clause 11.3(b) of
this Agreement.

 

3. Neither party shall have a unilateral right of termination or extension in
respect of the services provided in this Schedule A-1. If the actual duration of
a particular service within a Service Phase (whether a Pre-Migration, Migration
or KT/Support service) exceeds the Anticipated Duration (as set forth in IT.1
through IT.4 below) (a “Delay Period”), the cost per month for such service
shall be the same during the Delay Period as it was during the month immediately
preceding the Delay Period. If, in either party’s reasonable judgment there will
be a Delay Period, such party shall provide written notice to the other party
describing the potential delay, the cause of the delay, and the anticipated
duration of the delay as soon as practical after the likelihood or existence of
such Delay Period has become known to the party. Neither party can assert a
Delay Period for convenience. If, and to the extent that, the Delay Period (or
combination of multiple Delay Periods) for any Service Category (as set forth in
IT.1 through IT.4 below) results in an extension of the total duration of such
Service Category by more than one month, such Delay Period will be subject to
mutual agreement between the parties. If any service is not complete by the end
of the Delay Period, both parties will negotiate in good faith with respect to
the completion of such service upon commercially reasonable terms; provided,
however, that under no circumstances will K-C have an obligation to continue
delivering services to Halyard under this agreement more than 24 months after
the effective date of the agreement.

 

4. Except as otherwise expressly set forth in this Schedule A-1, all
applications and related or required technology and infrastructure are in place
as of the Distribution Date, or will be in place no later than the go-live date
which is expected to be November 4, 2014, and these Services shall not be deemed
to include the development or initial implementation of any such application,
technology or infrastructure.

 

5. K-C’s provision of the Services in this Schedule A-1 is dependent upon
Halyard’s (i) reasonable cooperation with K-C’s efforts to provide such
Services, (ii) procurement and provision in a timely fashion of Halyard
hardware, software and services, to the extent required, (iii) Halyard’s entry
into contracts with the applicable third party service providers and causing
such service providers to cooperate with, and provide reasonably required access
to, K-C, (iv) providing reasonable access to Halyard facilities and personnel to
the extent required for the provision of the subject Services (including, but
not limited to, personnel to receive knowledge transfer), (v) acceptance of
reasonable maintenance windows on the production systems, and (vi) participation
in governance activities and decisions.

 

6. Halyard will reimburse K-C for all reasonable travel costs incurred in the
delivery of the services described in IT.1 – IT.4 herein, subject to a total
reimbursement cap of $500,000. For the avoidance of doubt, any reasonable travel
costs incurred in the delivery of services under IT.5 will be reimbursed by
Halyard and will not be subject to such total reimbursement cap.

Start of Activity:    Distribution Date (as defined in the Transition Services
Agreement), unless otherwise provided herein End Date:    As specified in the
accompanying Schedule of Services; not to exceed 2 years after the Distribution
Date (as defined in the Transition Services Agreement)

The services described in this Schedule of Services shall be provided subject to
the terms described in the Transition Services Agreement between K-C and Halyard
dated as of October 31, 2014 (the “Transition Services Agreement”). Where there
is a conflict between the Transition Services Agreement and this Schedule of
Services, the Transition Services Agreement shall govern, except where the
Transition Services Agreement specifically allows for superseding language to be
provided in a Schedule of Services, and such additional or alternate guidance
has been provided below.

All values are in USD, unless otherwise noted.

 

4



--------------------------------------------------------------------------------

The following three Exhibits are intended to provide background information and
a conceptual overview of the IT Services. They shall in no event be deemed to
set forth the specific scope of IT Services, as that is provided in the tables
of Services immediately following such Exhibits. In the event of any conflict
between the table of Services and Exhibits 1, 2 and/or 3, the table of Services
shall control.

Exhibit 1

 

    

A High-Level Overview of Global and Regional ITS Services Provided

    

Core Services

 

Global ITS Services

 

APAC Services

 

EMEA Services

 

LAO Services

Service Clusters: Operations and Stabilization    SAP Support  

•       

  Support for the majority of global SAP applications in line with services
offered today  

•       Limited support for incident management in line with services offered
today in regions (e.g., batch file errors)

 

•       No regional support

  

 

Non-SAP Support

 

 

•       

 

 

Support for global non-SAP applications listed in Appendix 1 in line with
services offered today

 

 

•       Support for locally hosted applications (Comet, KCP quoting tool and
Umbraco in EMEA)

 

 

•       No regional support

  

 

End-User Infrastructure

 

 

•       

 

 

Support for the majority of global end-user services in line with services
offered today, including:

 

•       Personal computer and mobile device support

 

•       Service delivery management

 

•       Video/voice for shared sites

 

•       SharePoint/workflow support

 

•       Messaging management

 

 

•       Onsite support (PC, mobile, voice, conferencing) for various shared
offices

 

•       Select network, voice communication links

 

•       Coverage of maintenance costs for IT hardware as sets in select
locations

 

 

•       Onsite support for shared offices

 

•       Local help desk

 

•       IT asset management

 

•       Physical network management in select offices

 

•       Messaging management

  

 

Network

 

 

•       

 

 

Global network management

 

 

•       Local network support, including:

 

•       LAN and WAN management in select sites

 

•       Hardware configuration

 

 

•       Regional network management

Other Charged Services    Migration  

•       

  The scope of support varies by service, depending on third-party contracts
(migration support costs included in SAP and Non-SAP Support)   

 

Facility

Occupancy

 

 

•       

 

 

Provide Kimberly-Clark required office space and related services at the Neenah,
Knoxville, and Brighton sites

Projects   

Projects /

Improvements

 

•       

  Completion of Halyard projects by K-C will be priced and executed on an à la
carte basis upon mutual agreement between K-C and Halyard

 

5



--------------------------------------------------------------------------------

The Global ITS Schedule is divided into two parts: “Operations, Migration, and
Stabilization Services” (for which scope and charges have been determined) and a
“New Capability Service” (for which scope and charges will be determined on an
as-needed basis). Exhibit 2 below outlines the two parts of the Global ITS
Schedule.

Exhibit 2

 

The Two Parts of the Global ITS Schedule of Services

LOGO [g814206ex10_1pg28a.jpg]   LOGO [g814206ex10_1pg28b.jpg]

 

•       K-C will support in scope services for Halyard’s Day 1 environment with
similar service levels as today

 

•       K-C will provide primary support and services during Halyard’s migration
to a steady state

 

•       K-C will support the transfer of services to Halyard staff and
appropriate third parties

 

 

•       The Global ITS schedule of services will include a rate card (see
Appendix I)

 

•       K-C and Halyard will agree on project needs and mandatory remediation
for migration (billed à la carte)

 

•       SCAN Replacement to be completed on Time and Materials (separately
billed) basis

 

•    Additional items to be determined



--------------------------------------------------------------------------------

Given the large scope and complexity of the Global ITS services, K-C and Halyard
have aligned on a number of key principles. These principles are intended to
provide transparency with respect to the key assumptions of the services and
improve the overall alignment between the two parties for planning and service
delivery purposes. Exhibit 3 below describes key principles.

Exhibit 3

 

The Key Agreed-Upon Principles for the Global ITS Schedule of Services

Category

  

Items

     

Operations, Migration, and Stabilization

     

New Projects

Services in Scope   

Services in

Scope

 

•  

 

Fully managed support, as currently provided for the following services:

 

•    SAP applications

 

•    Non-SAP applications (listed in Appendix 1)

 

•    End-user infrastructure

 

•    Network

  •     To be determined mutually by K-C and Halyard Scope of Support   

Type of

Support

Provided

  •  

Mandatory maintenance (e.g., bug fix, patching) and primary support

  •   Mutually agreed upon capability improvements delivered by K-C to be billed
on a project-by-project basis      •   Transition of services to Halyard/third
party, including knowledge transfer and secondary support in order to facilitate
stabilization       

Limitations in

Support

 

 

•

 

 

The TSA only covers support for services delivered from K-C locations or through
K-C contracted vendors (support does not cover the management of Halyard HP data
centers)

 

 

•

 

 

As described in the scope of each specific request

Pricing

   Service Costs  

 

•

 

 

Costs allocated to Halyard today plus the cost to provide expanded services
(e.g., hosting) minus the cost of services K-C is no longer supporting (e.g.,
voice)

 

 

•

 

 

Billed à la carte based on the hours of labor required

    

 

•

 

 

Incremental costs incurred by K-C in its support of the migration to Halyard

      

Pricing

Structure

 

 

•

 

 

Services grouped into four clusters (SAP support, Non-SAP support, end-user
infrastructure, and network), with charges identified for services within each
cluster

 

 

•

 

 

Billed via an ITS rate card (see Appendix I)

    

 

•

 

 

When services are transitioned to Halyard, the ongoing TSA charges will drop by
identified amounts

        

 

•

 

 

If select services within a cluster transition earlier, K-C will offer a good
faith charge reduction based on cost true-up post-migration

    Duration   

Schedule

Duration

  •   13-15 months and not to extend past 21 months  

•

  Handled on a case-by-case basis up to 21 months

 

7



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Service

Category

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

 

IT.1

 

SAP Support, Basis, Hosting, Overhead

 

SAP Support

          No unilateral right of termination or extension for any IT Services  
 

 

1.

 

 

Subject to the Service Phases set forth below, K-C will provide support for the
following:

 

 

SAP Support

             

 

a.

 

 

general accounting (GL), product costing, order settlement, project systems,
asset accounting, and profitability analysis (CO-PA);

                b.  

order management (sales order entry), EDI, order pricing, export processes,
customer and finished product master data, batch management, transportation
planning and distribution (order fulfillment, warehouse management, etc.);

                c.  

demand planning, supply network planning, production planning, bill of materials
and non-finished goods master data, and plant maintenance;

                d.  

requisitioning and ordering, invoice processing, and vendor and material master
data;

                e.  

Vistex incentives and chargebacks; and

                f.   SAP BW tools and reports as existing for the Healthcare
Business immediately prior to the Distribution.               2.  

Subject to the Service Phases set forth below, K-C’s Integration Center of
Excellence (“ICOE”) will provide oversight, best practices and maintenance for
all SAP PI interfaces, such as:

  SAP Support               a.  

defining the decision process by which standard integration platforms (as
designated jointly by ICOE and enterprise architecture) are used to fulfill
specific requirements and scenarios;

                b.  

monitoring of design conformance to the above decision-making process by project
teams and issuance of exceptions where appropriate; and

                c.  

joint oversight and/or direct ownership of K-C standard integration platforms,
including required development standards and procedures, system documentation,
development/support resources, and hardware/software roadmaps.

                d.   Systems utilized include SAP PI (direct responsibility, in
partnership with Basis, and oversight of PI development/support team), Gentran,
and ws_ftp.          

 

8



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Service

Category

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

IT.1                   (cont’d)     3.   Subject to the Service Phases set forth
below, K-C will provide the following:   SAP Support               a.  
Management of security roles and IDs for SAP applications, including mobile
devices; and                 b.   Management of governance to internal control
and regulatory rules and standards.             Service Phases             In
respect of the SAP Support Services set forth above, K-C shall provide
Pre-Migration services commencing on or around November 4, 2014, for the monthly
fees set forth in the column to the right.     $522,000   4 months       Upon
the completion of the Pre-Migration services as provided above, K-C shall
provide Migration services in respect thereof, for the monthly fees set forth in
the column to the right.     $522,000   4 months       Upon the completion of
the Migration services as provided above, K-C shall provide KT/Support services
in respect thereof, for the monthly fees set forth in the column to the right.  
  $261,000   5 months       Upon the completion of the KT/Support services as
provided above, such Services shall be deemed to be in Steady State, and K-C
shall have no further responsibilities in respect thereof.     $0         SAP
Basis               1.   Subject to the Service Phases set forth below, K-C will
provide SAP technology solutions (“SAP Basis”) - including but not limited to
(major activities listed below):   SAP Basis               a.   operational /
shift lead support for the technical SAP deployment for the Halyard Business (3
regional landscapes + WorkDay);                 b.   perform standard services
for SAP Basis: Install SAP notes corrections; printer maintenance; output
(fax/email) setup and troubleshooting; developer keys; object keys; SAPFiles
interface work; system configuration opens; SAP client refresh; SAP system copy;
and manage the SAP change environment (change transport from development to
quality assurance and production);          

 

9



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Service

Category

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

      c.  

triage and correct application / system performance issues;

                d.  

manage High Priority Incidents 24x7x365 (“High Priority Incidents” are defined
as Priority 1 or 2 incidents from the Incident Impact Urgency Priority
definition (set forth in Artifact III));

                e.   SAP support package / support stack upgrades, but only to
the extent required for the operation of the then-existing SAP solution (i.e. no
new functionality);                 f.  

SAP kernel upgrades for supported products, as necessary to maintain the system;
provided, that anything beyond maintenance is considered discretionary and is
excluded;

                g.   conduct routine system health checks and reaction to
monitors and alerts related to system health;                 h.  

manage SAP instance environments, including required parameters for fine tuning
overall system configuration;

                i.  

support SAP single sign-on environment;

                j.   language maintenance;                 k.   annual (or more
frequent) application of required legal changes;                 l.   HR tax
factory bulletin updates (monthly);                 m.   support bolt-on
solutions technically - Vistex, Vertex, faxing, etc.; and                 n.  
provide ERP, SCM, PI, BW, SRM, MDM, Portal, and Solution Manager knowledge
transfer services.             Service Phases             In respect of the SAP
Basis Services set forth above, K-C shall provide Pre-Migration services
commencing on or around November 4, 2014, for the monthly fees set forth in the
column to the right.     $138,000   4 months       Upon the completion of the
Pre-Migration services as provided above, K-C shall provide Migration services
in respect thereof, for the monthly fees set forth in the column to the right.  
  $138,000   6 months       Upon the completion of the Migration services as
provided above, K-C shall provide KT/Support services in respect thereof, for
the monthly fees set forth in the column to the right.     $69,000   2 months  
 

 

10



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Service

Category

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

  Upon the completion of the KT/Support services as provided above, such
Services shall be deemed to be in Steady State, and K-C shall have no further
responsibilities in respect thereof.     $0         SAP Hosting            

During the time period over which K-C will be providing any portion of the SAP
Support Services set forth above (i.e., for all phases other than Steady State),
K-C will host such subject applications in a K-C provided data center, for the
monthly fees set forth to the right.

 

 

SAP Hosting

 

 

$397,000 (Pre-Migration)

$397,000 (Migration)

 

 

1 month

10 months

      SAP Overhead            

For a period of 12 months from the effective date of the transition service
agreement, K-C will provide required ancillary supporting services that are
reasonably required to enable the performance of the foregoing Services (e.g.,
governance, project management, personnel management and similar overhead
services), for the monthly fees set forth to the right. The duration of this
Service Category cannot be terminated before nor extended beyond 12 months
without the mutual agreement of the parties.

 

 

SAP Overhead

 

 

$135,000

 

 

12 months

   

 

 

IT.2

 

Non-SAP Application Support, Hosting, Overhead

 

Non-SAP Support

          No unilateral right of termination or extension for any IT Services  

 

Subject to the Service Phases set forth below, K-C will provide the following
Non-SAP Support Services:

 

 

Non-SAP Support

            1.  

Support for the applications named in Appendix I (Non-SAP Applications) of this
Schedule of Services.

              2.  

K-C IT support of all non-SAP applications that are currently supported by K-C
ITS immediately prior to the Distribution that are a part of the Healthcare
Business.

              3.  

K-C IT oversight of support of all third-party-supported applications that are
used in the Healthcare Business immediately prior to the Distribution.

              4.   K-C third party IT support of Non-SAP applications that are
supported by K-C delivery partners immediately prior to the Distribution and
that are used in the Healthcare Business.          

 

11



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Service

Category

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

    5.   Web Services support of the external facing Halyard websites and two
Halyard mobile native apps. Major services to be provided include:              
  a.  

UI – adaptive design;

                b.   website build and deployment (list and timing of those is
set forth below);                 c.   mobile native app development;          
      d.   responsive design;                 e.   content localization;        
        f.   tagging / measuring / reporting; and                 g.   web page
optimization.            

Websites to be delivered on 11/17/14: eu.halyardhealth.com, halyardhealth.co.uk,
halyardhealth.fr, halyardhealth.de and halyardhealth.nl

           

Websites to be delivered on 12/1/14: lao.halyardhealth.com, es.halyardhealth.com
and pt.halyardhealth.com

         

IT.2

(cont’d)

 

Websites to be delivered on 12/31/14: www.competency.ap.hcus.corp, aph.hcuc.corp
and aph.hcus.corp/aus/vendormaster/index.aspx

           

Websites to be delivered during 1Q 2015: halyardhealth.com/es and
halyardhealth.br

           

Websites to be delivered on 4/1/15: halyardhealth.in

           

Websites to be delivered on a date that is to be agreed by the parties:
preventinfections.com

              6.   Management of security roles and IDs for non-SAP
applications, including mobile devices.               7.   Management of
governance to internal control and regulatory rules and standards.          

 

12



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Service

Category

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

    8.   Information management, including the following:                 a.  
ITAS-EBI Business Intelligence applications support;                 b.   IT
application support for the following systems: Hyperion Financial Management
(HFM), SG&A, and BOBJ-BI;                 c.   IT application support of the
following systems: Master Data Management (MDM), Master Reference Client (MRC),
GDS (Global Data Sync), EDM Vendor Master, NA SRM;                 d.   IT
application support for the SAP BOBJ-data services (DS); and                 e.
  IT application support for MS BI.             Service Phases             In
respect of the Non-SAP Support Services set forth above, K-C shall provide
Pre-Migration services commencing on or around November 4, 2014, for the monthly
fees set forth in the column to the right.     $415,000   3 months       Upon
the completion of the Pre-Migration services as provided above, K-C shall
provide Migration services in respect thereof at a decreasing cost per month as
set forth in the column to the right, beginning with $415,000 during month 1 and
ending with $124,000 during month 7.     $415,000; $373,000; $290,000; $249,000;
$166,000   1 month for each monthly fee level (5 months total)                
$124,000   2 months (Migration)       Upon the completion of the Migration
services as provided above, K-C shall provide KT/Support services in respect
thereof, for the monthly fees set forth in the column to the right.     $62,000
  2 months (KT/Support)       Upon the completion of the KT/Support services as
provided above, such Services shall be deemed to be in Steady State, and K-C
shall have no further responsibilities in respect thereof.     $0        
Non-SAP Hosting   Non-SAP Hosting          

 

During the time period over which K-C will be providing any portion of the
Non-SAP Support Services set forth above (i.e., for all phases other than Steady
State), K-C will host such subject applications in a K-C provided data center,
for the monthly fees set forth to the right.

   

$346,000 (Pre-Migration)

$346,000 (Migration)

 

1 month

10 months

      Non-SAP Overhead  

Non-SAP

Overhead

         

 

For a period of 12 months from the effective date of the transition service
agreement, K-C will provide required ancillary supporting services that are

   

 

$118,000

 

 

12 months

   

 

13



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Service

Category

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

  reasonably required to enable the performance of the foregoing Services (e.g.,
project management, personnel management and similar overhead services), for the
monthly fees set forth to the right. The duration of this Service Category
cannot be terminated before nor extended beyond 12 months without the mutual
agreement of the parties.          

 

IT.3

 

End User Infrastructure

 

Support and Management

 

Personal Computers

        Notwithstanding Section 2.6 of the Transition Services Agreement, the
parties have agreed to certain variances in the software and services to be
provided pursuant to this IT.3 from those provided immediately prior to the
Distribution Date.   No unilateral right of termination or extension for any IT
Services  

 

Subject to the Service Phases set forth below, K-C, in cooperation with
Halyard’s service provider, Tata Consulting Services (“TCS”), will provide
support and management Services for the following (it being understood that
Halyard shall be responsible for all hardware replacement costs for hardware
that will be owned by Halyard after the Distribution Date):

 

 

Personal Computer

           

 

1.

 

 

personal computer desktop hardware and core global desktop applications;

             

 

2.

 

 

network attached Multi-Functional-Devices (MFD);

             

 

3.

 

 

mobility devices;

             

 

4.

 

 

remote access and connectivity devices and applications, including:

               

 

a.

 

 

management of Citrix for remote connectivity to enable access for internal and
external parties; and

               

 

b.

 

 

management of VPN and VDI included in TCS quote;

              5.   TCS contractors, including service delivery management and
oversight; and               6.   desktop and mobile migration efforts.        
    Messaging Services             Subject to the Service Phases set forth
below, K-C will provide support and management Services for the following:  
Messaging             1.   e-mail, instant messaging, on-line meeting
capability, electronic fax services, anti-spam services, and mobile E-mail
(which, unless otherwise agreed to, shall include Office365, SharePoint, Lync,
Outlook and One Drive).          

 

14



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Service

Category

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

IT.3            

(cont’d)

  SharePoint/Workflow            

 

Subject to the Service Phases set forth below, K-C will provide support and
management Services for the following:

 

 

SharePoint/
Workflow

            1.   collaboration and content:                 a.   manage the
stability of the application platform, including SharePoint, ViewDirect (manage
report and archiving requests in support of SAP financial transaction
processing), Lotus Notes;                 b.   governance (i.e. change
management and similar functions), consulting and education for SharePoint and
ViewDirect; and               2.   management and development of workflows upon
request.             Voice and Video             Subject to the Service Phases
set forth below, K-C, in cooperation with TCS, will provide support and
management Services for the following:   Voice & Video             1.   voice
solutions: internal calls, external calls, and programmable desk phone options
such as call forwarding, voice mail and call center; and               2.  
enterprise video solutions with key functionality, such as peer-to-peer call,
conference scheduling and bridging of multipoint videoconferences.            
Mobile Device Support             Subject to the Service Phases set forth below,
K-C, in cooperation with TCS and Cognizant Technology Solutions (“Cognizant”),
will provide support and management Services for the following:   Mobile device
            1.   mobile devices (including MobileIron);          

 

15



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Service

Category

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

    2.   mobile application store, including:                 a.   managing the
Apps@Work enterprise store;                 b.   providing mobile related
reporting and proactive monitoring to ensure compliance and security; and      
          c.   consultation and enforce Apple’s deployment and distribution
policies;               3.   manage and supervise the Apple Developer Portal, as
follows:                 a.   manage mac devices used for support;              
  b.   manage test iDevices used for support;                 c.   provide
monitoring and management of upcoming iOS updates;                 d.   provide
support of mobile frameworks;                 e.   provide overall mobile
application guidance and counseling for new mobile apps development;            
    f.   manage and support workflow;                 g.   ensure completion of
Application and Disaster Recovery documents; and                 h.   Code Sign;
              4.   Annual Code Sign.                    

Incremental

migration

charges (FTE+other)

          Incremental Migration Charges (FTE and other)            

 

K-C will provide required ancillary and incremental migration services that are
reasonably required to enable the foregoing services (e.g., project management,
personnel management and similar overhead services).

            Service Phases             In respect of the End User Infrastructure
Support and Management Services set forth above, K-C shall provide Pre-Migration
services commencing on or around November 4, 2014, for the monthly fees set
forth in the column to the right.                       $39,000   3 months      
  1.   Personal Computers     $7,000   3 months         2.   Messaging Services
    $28,000   7 months    

 

16



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Service

Category

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

    3.   SharePoint/Workflow     $7,000   4 months         4.   Voice and Video
    $16,000   3 months         5.   Mobile Device Support     N/A   N/A        
6.   Incremental Migration Charges             Upon the completion of the
Pre-Migration services as provided above, K-C shall provide Migration services
in respect thereof, for the monthly fees set forth in the column to the right.  
                    $39,000   4 months         1.   Personal Computers    
$4,000   4 months         2.   Messaging Services     $28,000   1 month        
3.   SharePoint/Workflow     N/A   N/A         4.   Voice and Video     $16,000
  4 months         5.   Mobile Device Support     $280,000   7 months         6.
  Incremental Migration Charges (commencing on or around November 4, 2014)      
      Upon the completion of the Migration services as provided above, K-C shall
provide KT/Support services in respect thereof, for the monthly fees set forth
in the column to the right.                       N/A   N/A         1.  
Personal Computers     N/A   N/A         2.   Messaging Services     $14,000   3
months         3.   SharePoint/Workflow     N/A   N/A         4.   Voice and
Video     N/A   N/A         5.   Mobile Device Support     $140,000   1 month  
      6.   Incremental Migration Charges                       $0         Upon
the completion of the KT/Support services as provided above, such Services shall
be deemed to be in Steady State, and K-C shall have no further responsibilities
in respect thereof.          

 

IT.4

  Network Connectivity           No unilateral right of termination or extension
for any IT Services   Subject to the Service Phases set forth below, K-C, in
cooperation with TCS, will provide network connectivity services as follows:    
          1.   manage applications on the network, network performance and the
ability for K-C and Halyard network interaction throughout the duration of the
Transition Services Agreement;          

 

17



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Service

Category

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

   

 

2.

 

 

manage the purchasing and configuration of necessary K-C hardware (i.e. K-C
hardware at K-C locations);

             

 

3.

 

 

management and engineering of K-C LAN and WAN;

             

 

4.

 

 

install and decommission K-C equipment;

             

 

5.

 

 

manage K-C network administration tools; and

             

 

6.

 

 

Management of firewalls, internet access, risk assessments and website security.

            Incremental Migration Charges (FTE and other)             K-C will
provide required ancillary and incremental migration services that are
reasonably required to enable the foregoing services (e.g., project management,
personnel management and similar overhead services).             Service Phases
            In respect of the Network Connectivity Services set forth above, K-C
shall provide Pre-Migration services commencing on or around November 4, 2014,
for the monthly fees set forth in the column to the right.                

 

1.

 

 

Network Connectivity

 

 

$197,000

 

 

5 months

           

 

2.

 

 

Incremental Migration Charges (commencing on or around November 4, 2014)

 

 

N/A

 

 

N/A

        Upon the completion of the Pre-Migration services as provided above, K-C
shall provide Migration services in respect thereof, for the monthly fees set
forth in the column to the right.                

 

1.

 

 

Network Connectivity

 

 

$95,000

 

 

7 months

           

 

2.

 

 

Incremental Migration Charges

 

 

$29,000

 

 

10 months (starting in January 2015)

        Upon the completion of the Migration services as provided above, such
Services shall be deemed to be in Steady State, and K-C shall have no further
responsibilities in respect thereof.   $0        

 

18



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Service

Category

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

 

IT.5

 

New Projects

 

 

Time and Materials - See

Appendix 1: Resource Rate Cards

        No unilateral right of termination or extension for any IT Services    
1.   Any ITS-related service requests from Halyard not described in IT.1, IT.2,
IT.3, or IT.4 or otherwise reasonably required to deliver such services would be
defined as a New Project.              

 

2.

 

 

Any request for a New Project will require agreement between the parties on the
expected scope, duration, and resourcing of the project.

             

 

3.

 

 

K-C at its discretion may decline or approve any New Project request.

             

 

4.

 

 

New Projects will be priced on a time and materials (T&M) basis according to the
information technology rate card.

             

 

5.

 

 

K-C and Halyard have agreed to the New Projects listed on Appendix III, subject
to final agreement on project scope.

         

 

IT.6

  Facility Occupancy     $94,151*   12 months        

 

1.

 

 

K-C will provide office space and related services (e.g., security and cleaning)
at the Neenah, Knoxville, and Brighton sites for use by K-C employees in the
delivery of the Services described herein for the monthly fees set forth in the
column to the right.

   

 

*  Occupancy cost to be reduced proportionally to IT service cost reductions
over time (e.g., a 10% reduction in IT services shall reduce monthly facility
occupancy cost by 10%).

         

 

2.

 

 

Any occupancy costs for sites not listed above shall be included in the
Facilities / Real Estate services.

         

 

19



--------------------------------------------------------------------------------

Artifact I – Migration Timeline and Cost

The chart below is to be used for reference purposes only and depicts the cost
and the expected duration of services provided within this Agreement. Actual
cost and expected duration of the Services are as set forth on Schedule A-1,
Items IT.1 through IT.5. Color coding is used to refer to different phases in
the migration of services. The proposed migration schedule is dependent on
multiple factors including, but not limited to, 3rd party vendor performance and
Halyard organization ramp up.

 

 

LOGO [g814206ex10_1pg042new.jpg]

 

20



--------------------------------------------------------------------------------

Artifact II – Monthly Allocation Schedule

The chart below is to be used for reference purposes only and depicts the
expected duration of services and the percentage of the allocated cost provided
within this Agreement. Color coding is used to refer to different phases in the
migration of services. Proposed migration schedule and costs are dependent on
multiple factors including but not limited to, 3rd party vendor performance and
Halyard organization ramp up.

 

 

LOGO [g814206ex10_1pg043new.jpg]

 

21



--------------------------------------------------------------------------------

Artifact III – Incident Impact Urgency Priority

“High Priority” criteria – item falls in Priority 1 or 2 from below table:

 

Major Incident (1-Critical with “all hands”)

 

•      Labeled as 1-Critical, but with added designations of “Major Incident”
and “all hands incident.”

 

•      Highest level of support; all available resources applied from across the
organization.

 

•      Reserved for severe and wide-spread outage to multiple major applications
or systems. Examples:

 

•      Major Computer Security incident

 

•      Wide-spread network, storage, or server outage

 

•      Wide-spread website integrity or breach

 

•      Order of application/system recovery is determined by Business
Criticality. Refer to the IT Business Criticality page for more information.

 

1 – Critical

 

Communication sent to affected region

 

•      K-C cannot:

 

•      Process orders

 

•      Make or ship products

 

•      Collect money from customers

 

•      Pay vendors or employees

 

•      Provide financial information for investors and analysts

 

•      Provide reporting to customers or sales personnel

 

•      Compromise of consumer personally identifiable information (PII) or
credit card information (PCI)

 

•      Compromise of health privacy data (HIPAA)

 

•      SAP production instance is down

 

•      Widespread network or Telecom outage

 

•      E-business links fail with key customer

 

•      Enterprise job scheduler is down

 

•      Kimberly-Clark.com is down or compromised

 

•      One or many major brand or high traffic digital applications are down or
compromised

 

 

2 – High

 

Communication sent to affected region

 

•      A mill cannot record production

 

•      A warehouse cannot reconcile stock

 

•      Purchasing cannot place orders

 

•      K-C cannot perform a month-end or year-end close

 

•      Mainframe production running extremely slow

 

•      Consumer is being directly affected/involved

 

•      Disruption to multiple critical batch processing systems, for example:

 

•      Core SAP Systems

 

•      Enterprise job scheduler

 

•      A large promotion is severely impacted

 

•      One or many digital applications with medium traffic is down or
compromised

3 – Moderate

 

Note: Business reason required and documented in ticket.

 

•      Critical batch job failures

 

•      Marketing cannot access its applications

 

•      Sales and other management reports are unavailable

 

•      Malfunctioning printer and no alternative printer available

 

•      One or many digital applications with low traffic is down or compromised
(includes impact to registration, search, coupons)

 

4 - Minor (Default)

 

•      SAP non-production system Issues

 

•      Correcting documentation errors

 

•      Not able to print to a specific network printer

 

•      Single user not able to access Outlook

 

•      Single user unable to remote connect to K-C network

 

•      Single user unable to connect to K-C wireless network

 

•      Peripheral PC equipment not functioning correctly (keyboard, mouse,
display, etc.)

  

5 – Low

 

Note: Customer agreement required and documented.

 

•      Run diagnostics

 

•      Analyze Data dumps

 

•      Coding and Testing

 

•      User requirements change

 

22



--------------------------------------------------------------------------------

Transition Services Agreement (TSA) Schedule of Services for:

FACILITIES / REAL ESTATE

 

Schedule A-2:    Facilities / Real Estate Provider:    Kimberly-Clark
Corporation and its applicable affiliates (“K-C”) Provider Contact:    Susan
Leadbeater [920-721-7258; susan.wood.leadbeater@kcc.com] Recipient:    Halyard
Health, Inc. and its applicable affiliates (“Halyard”) Recipient Contact:   
Chris Isenberg [770-587-7437; chris.isenberg@hyh.com] Geographic Scope:    U.S.
and Europe Sites Overview of Services:   

The Facilities / Real Estate Services include on-going use of K-C facilities in
the U.S. and Europe, along with real estate transaction support. The facilities
in scope are Roswell, GA and Nanterre, France. Facility services for the Neenah,
WI, Knoxville, TN, and Brighton, UK sites are included within the IT,
Procurement, Shared Services, and Transportation schedules.

 

In no event shall K-C be financially responsible for the cost of any assets,
hardware and other similar items that will be retained by Halyard following the
completion of these Services.

Schedule of Service Specific Terms:   

K-C’s provision of the Services in this Schedule A-2 is dependent upon Halyard’s
(i) reasonable cooperation with K-C’s efforts to provide such Services, (ii)
Halyard’s entry into contracts with the applicable third party service providers
and causing such service providers to cooperate with, and provide reasonably
required access to, K-C, and (iii) providing reasonable access to Halyard
facilities and personnel to the extent required for the provision of the subject
Services.

 

Any extensions of the duration of Services, and any early termination of
Services, for the Services in this Schedule A-2 are subject to the notification
periods below. Extensions of services may not exceed an overall duration of 21
months after the Distribution Date (as defined in the Transition Services
Agreement).

 

Anticipated Duration of

Service

 

Notification Required to Terminate

or Extend the Service

 

Maximum Extension of Service

0 months - 5 months   1 month   1 month 6 months - 11 months   2 months  
2 months 12 months - 18 months   3 months   3 months

 

Start of Activity:    Distribution Date (as defined in the Transition Services
Agreement) End Date:    As specified in the accompanying Schedule of Services;
not to exceed 2 years after the Distribution Date (as defined in the Transition
Services Agreement)

The services described in this Schedule of Services shall be provided subject to
the terms described in the Transition Services Agreement between K-C and Halyard
dated as of October 31, 2014 (the “Transition Services Agreement”). Where there
is a conflict between the Transition Services Agreement and this Schedule of
Services, the Transition Services Agreement shall govern, except where the
Transition Services Agreement specifically allows for superseding language to be
provided in a Schedule of Services, and such additional or alternate guidance
has been provided below. All values in USD, unless otherwise noted.

 

23



--------------------------------------------------------------------------------

ID

 

Description of Service

  

Fees Per Month

  

Anticipated 

Duration

  

Performance

Exceptions

  

Time Period for

Termination or

Extension

 

FAC.1

  Roswell Site Occupancy   

$414,779 per month occupancy at the Pointe

 

$12,500 per month for occupancy at Hembree Crest

  

The Pointe: 2 months

Hembree Crest: 14 months

     

The Point: 1 month

Hembree Crest: No unilateral right of termination or extension.

   

 

1.

 

 

Provide office space and related services (security, cleaning, building
occupancy costs, etc.) as set forth below, in each case substantially similar in
size and quality to that occupied by or received by the Healthcare Business
immediately prior to the Distribution.

                 

 

a.

  

 

Site Occupancy at “The Pointe” in Sandy Springs, GA through December 31, 2014
for all Halyard functions occupying such facilities immediately prior to the
Distribution.

                 

 

b.

  

 

Site Occupancy at “Hembree Crest” located at 11415 Old Roswell Road, Suite 100,
Alpharetta, GA 30004 through December 31, 2015 for such customer service
functions occupying such facilities immediately prior to the Distribution.

              Nanterre Site Occupancy    $2,746 per month    14 months       3
months FAC.2    

 

1.

 

 

Provide office space and related services (security, cleaning, building
occupancy costs, etc.) at the Nanterre site, in each case substantially similar
in size and quality to that occupied by or received by the Healthcare Business
immediately prior to the Distribution.

                2.   Cost based on 2014 Health Care allocated costs with 2
projected Halyard employees planned through the end of 2015               Real
Estate Transaction Coordination    $4,680 per month    9 months       2 months
FAC.3    

 

1.

 

 

Monitor and complete real estate transactions until tasks are assumed by
Halyard.

            FAC.4   Belgium Site Occupancy    $36,115 per month    18 months   
   2 weeks     1.   Provide office space at the Belgium office site, in
substantially similar in size and quality to that occupied by or received by the
Healthcare Business immediately prior to the Distribution. Facilities Management
services not covered by the lease will be paid for directly by Healthcare after
the distribution.                 2.   Cost based on 2014 Health Care lease
rates and estimated executory operating costs which are at market rates.      
     

 

24



--------------------------------------------------------------------------------

Transition Services Agreement (TSA) Schedule of Services for:

PROCUREMENT

 

Schedule A-3:    Procurement Provider:    Kimberly-Clark Corporation and its
applicable affiliates (“K-C”) Provider Contact:    Zvety Karadgiov [678
352-6756; zvetanka.karadgiov@kcc.com] Recipient:    Halyard Health, Inc. and its
applicable affiliates (“Halyard”) Recipient Contact:    Sukh Sandhu
[678-352-6362; sukh.sandhu@hyh.com] Geographic Scope:    U.S. Overview of
Services:   

The Procurement services defined below have been developed in coordination with
Halyard to determine the required support levels over the service duration. In
particular, Items PCM.1 – PCM.3 involve reductions in service support over time
and may require adjustments (per the early termination and extension
notification requirements) to align with Halyard’s organizational hiring plan.

 

In no event shall K-C be financially responsible for the cost of any assets,
hardware and other similar items that will be retained by Halyard following the
completion of these Services.

Schedule of Service Specific Terms:   

K-C’s provision of the Services in this Schedule A-3 is dependent upon Halyard’s
(i) reasonable cooperation with K-C’s efforts to provide such Services, (ii)
procurement and provision of Halyard hardware, to the extent required, (iii)
Halyard’s entry into contracts with the applicable third party service providers
and causing such service providers to cooperate with, and provide reasonably
required access to, K-C, and (iv) providing reasonable access to Halyard
facilities, systems and personnel to the extent required for the provision of
the subject Services (including, but not limited to, personnel to receive
knowledge transfer).

 

Any extensions of the duration of Services, and any early termination of
Services, for the Services in this Schedule A-3 are subject to the notification
periods below. Extensions of Services may not exceed an overall duration of 21
months after the Distribution Date (as defined in the Transition Services
Agreement). Notwithstanding the foregoing, Services under this Schedule A-3 may
be terminated on an FTE by FTE basis upon 60 days’ written notice to terminate
any FTE.

 

Anticipated Duration of

Service

 

Notification Required to Terminate

or Extend the Service

 

Maximum Extension of Service

0 months - 5 months   1 month   1 month 6 months - 11 months   2 months   2
months 12 months - 18 months   3 months   3 months

 

Start of Activity:    Distribution Date (as defined in the Transition Services
Agreement) End Date:    As specified in the accompanying Schedule of Services;
not to exceed 2 years after the Distribution Date (as defined in the Transition
Services Agreement)

The services described in this Schedule of Services shall be provided subject to
the terms described in the Transition Services Agreement between K-C and Halyard
dated as of October 31, 2014 (the “Transition Services Agreement”). Where there
is a conflict between the Transition Services Agreement and this Schedule of
Services, the Transition Services Agreement shall govern, except where the
Transition Services Agreement specifically allows for superseding language to be
provided in a Schedule of Services, and such additional or alternate guidance
has been provided below. All values in USD, unless otherwise noted.

 

25



--------------------------------------------------------------------------------

ID

             

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

  Procurement operations and tactical services  

$42,000 per month for the provision of 7 FTEs during the six months immediately
following the Distribution; thereafter, the fees will be reduced to $16,000 per
month for the provision of 2 FTEs as per Exhibit 1.

 

Plus $21,000 per month for 9 months to reimburse 50% of the estimated costs for
the Procurement TSA Leader.

 

Plus pass-through travel expenses

 

Time will not be tracked. The amount set forth above is a fixed amount and will
be billed for making FTEs available.

  9 months     2 months PCM.1    

 

1.

 

 

K-C shall make Full Time Equivalent Employees (“FTEs”) available to provide
procurement operations (transactional) and systems support for purchase and
follow-up on assigned materials, equipment and services designed to cause
on-time delivery per customer requirements. Responsibilities of the FTEs include
all aspects of order administration, order processing, customer service and
communication, in addition to supporting systems training, testing, document
management and performance trending to monitor identified change to improve
overall business objectives and to meet individual and team performance needs.

             

 

a.

 

 

Service is provided by a combined staff of K-C employees and third party
outsourced providers (GEP).

             

 

b.

 

 

See below Headcount Transition Schedule for additional detail.

           

 

2.

 

 

Services provided by the FTEs utilize current K-C processes, except in instances
where an exception to the current process has been agreed upon. K-C Procurement
to provide documentation of current K-C processes. FTEs from K-C Procurement
shall perform services in accordance with current processes and any changes
requested by Halyard are subject to K-C review and approval.

           

 

3.

 

 

The service duration includes a 3-month onboarding / training plan, whereby K-C
employees will provide necessary onboarding / training of Halyard resources. The
Stores/DTR (Design to Retire) position will require a 6 month onboarding /
training period.

           

 

4.

 

 

Timing of FTE transition is dependent upon the readiness of the Shared Services
Center in Nogales, Mexico, which is anticipated to allow hiring of the first
wave of Halyard employees in February 2015. These Halyard employees will take
over responsibilities listed above from K-C employees located in Neenah,
Wisconsin.

           

 

5.

 

 

Travel for training during the transition period will be charged as a
pass-through cost with location and timing of training to be determined.

           

 

6.

 

 

Included in PCM.1 is 50% of the pass-through cost for the Procurement TSA
Leader.

            7.   Services may be terminated on an FTE by FTE basis, with 60
days’ notice to terminate any FTE.        

 

26



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for
Termination or

Extension

  Strategic Sourcing and Supplier Management  

$145,000 per month for the provision of 12 FTEs during the 3 months immediately
following the distribution; thereafter, the fees and FTEs will be reduced as
follows:

 

•    months 4 - 6: 10 FTEs at $119,000 per month;

 

•    months 7- 9; 8 FTEs at $87,000 per month;

 

•    months 10-12: 1 FTE at $13,000 month.

 

The specific roles of the FTEs are described in Exhibit 2.

 

Plus $21,000 per month for 9 months to reimburse 50% of the estimated costs for
the Procurement TSA Leader.

 

Plus pass-through travel expenses

 

Time will not be tracked. The amount set forth above is a fixed amount and will
be billed for making FTEs available.

  12 Months     3 months PCM.2                     1.   K-C shall make FTEs
available to provide strategic procurement services (e.g., category strategy
management, supplier management) through a structured sourcing process in
accordance with corporate policies and procedures to handle sourcing of a
complex mix of goods and services and associated contract negotiations while
working closely with business partners to meet stakeholder needs. For the
avoidance of doubt, neither K-C nor any FTEs provided by K-C will have the power
to bind Halyard to any contracts related to the procurement services in this
PCM.2. Such contracts must be executed by an authorized representative of
Halyard.              

 

a.

 

 

Service is provided by a combined staff of K-C employees and 3rd party
outsourced providers (GEP).

             

 

b.

 

 

See below Headcount Transition Schedule for additional detail.

           

 

2.

 

 

Services provided by the FTEs utilize current K-C processes, except in instances
where an exception to the current process has been agreed upon. K-C Procurement
to provide documentation of current K-C processes. FTEs from K-C Procurement
shall perform services in accordance with current processes and any changes
requested by Halyard are subject to K-C review and approval.

           

 

3.

 

 

The service duration includes a 3-month onboarding / training plan, whereby K-C
employees will provide necessary onboarding / training of Halyard resources.

           

 

4.

 

 

The services described above shall be performed by the resources and durations
defined in Exhibit 2. Service transition is dependent upon Halyard’s hiring of
resources to transition management of each category. In the event Halyard
requires the service duration to be extended or shortened, a request for such
modification must be initiated per the early termination and extension terms.

           

 

5.

 

 

Travel for training during the transition period will be charged as a
pass-through cost with location and timing to be determined.

       

 

27



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

    6.   Included in PCM.2 is 50% of the pass-through cost for the Procurement
TSA Leader.             7.   Services may be terminated on an FTE by FTE basis,
with 60 days’ notice to terminate any FTE.           Project management,
training and analytics support  

$29,000 per month for the provision of 2 FTEs during the 3 months immediately
following the Distribution; thereafter, the fees and FTEs will be reduced to
$13,000 for the provision of 1 FTE as per Exhibit 3.

 

Plus pass-through travel expenses

 

Time will not be tracked. The amount set forth above is a fixed amount and will
be billed for making FTEs available.

  6 months     2 months PCM.3                     1.   K-C shall make FTEs
available to provide support for control, sustainability, training, analytics,
process and project management, continuous improvement/Lean support, and
administrative services, in each case relating to the Services to be provided
under this Schedule of Services.              

 

a.

 

 

See below Headcount Transition Schedule for additional detail

           

 

2.

 

 

The service duration includes a 3-month onboarding / training plan, whereby K-C
employees will provide necessary onboarding / training of Halyard resources.

           

 

3.

 

 

The services described above shall be performed by the resources and durations
defined in Exhibit 3. Service transition is dependent upon Halyard’s hiring of
resources to transition management of each category. In the event Halyard
requires the service duration to be extended or shortened, a request for such
modification must be initiated per the early termination and extension terms.

           

 

4.

 

 

Rate differences for the two positions are based on averages of employees
currently doing the work.

           

 

5.

 

 

Travel for training during the transition period will be charged as a
pass-through cost with location and timing of training to be determined.

           

 

6.

 

 

Services may be terminated on an FTE by FTE basis, with 60 days’ notice to
terminate any FTE.

       

 

28



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

  Temporary labor for contract setup   Cost plus 4%   9 months     2 months
PCM.4                       1.   K-C shall provide contract labor required to
complete spin-off related work for separating Healthcare Business contracts and
agreements, including:                   a.   two IT procurement contractors for
North America to assist current IT procurement and IT PMO team members on
approximately 550 supplier engagements;                   b.   one procurement
contractor for other North America services to assist procurement team members
on approximately 400 supplier engagements; and                   c.   one
procurement contractor to assist the European procurement services team on
approximately 50 supplier engagements.           Organization support for
systems changes   Cost plus 4%   6 months     2 months PCM.5                    
  1.   K-C shall provide additional resources to support system and procurement
process changes. This support shall include set-up and assignment of roles in
SAP as directed by Halyard. The following incremental support is required to
revert to manual processing formerly built into the SAP MDM (Master Data
Management) process that is not being utilized by Halyard until such time that
Halyard takes over responsibility for this work (currently estimated in Q2
2015):               a.   1 FTE to support the material creation process;      
        b.   1 FTE to support manual POA and supplier decommissioning due to
manual process replacing Ariba; and               c.   travel for training
during the transition period will be charged as a pass-through cost with
location and timing of training to be determined.           Additional training
for system changes             1.   Time required to develop training materials
and approach for changes to systems and procurement processes,             2.  
For PO&SS currently estimated at 8 hrs/week to cover known system changes (ex:
developing materials) and 3 FTEs for 1  1⁄2 weeks to provide the training.
Timing is TBD.           Facility Occupancy   $37,582 per month*   12 months    
3 months PCM.6                       1.   Provide office space and related
services (e.g., security, cleaning) at the Neenah facility for use by K-C
employees in the delivery of the Services described herein for the monthly fees
set forth in the column to the right.  

*  Occupancy cost to be reduced proportionally to procurement service cost
reductions over time

     

 

29



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

    2.   Any occupancy costs for sites not listed above shall be included in the
Facilities / Real Estate service.   (e.g., 10% reduction in procurement services
shall reduce monthly facility occupancy cost by 10%).      

 

30



--------------------------------------------------------------------------------

Exhibit 1: Headcount transition schedule for PCM.1 (procurement operations and
tactical services)

 

PCM.1 Support Requirements

   November 1, 2014 –
April 30, 2015      May 1, 2015 –
July 31, 2015  

K-C Transactional Support

     

Number of Resources

     4         0   

Cost/month

   $ 20,000       $ 0   

GEP Support

     

Number of Resources

     1         1   

Cost/month

   $ 7,000       $ 7,000   

K-C Systems Support

     

Number of Resources

     1         0   

Cost/month

   $ 6,000       $ 0   

K-C Stores/DTR Support

     

Number of Resources

     1         1   

Cost/month

   $ 9,000       $ 9,000   

PCM.1 Total

     

Number of Resources

     7         2      

 

 

    

 

 

 

Cost/month

   $ 42,000       $ 16,000      

 

 

    

 

 

 

 

31



--------------------------------------------------------------------------------

Exhibit 2: Headcount transition schedule for PCM.2 (strategic sourcing and
supplier management)

 

PCM.2 Support Requirements

   November 1, 2014 –
January 31, 2015      February 1, 2015 –
April 30, 2015      May 1, 2015 –
July 31, 2015      August 1, 2015 –
October 31, 2015  

K-C North America Strategic Sourcing Support

           

Number of Resources

     7         5         3         1   

Cost/month

   $ 100,000       $ 74,000       $ 42,000       $ 13,000   

K-C China Strategic Sourcing Support

           

Number of Resources *

     3         3         3         0   

Cost/month

   $ 23,000       $ 23,000       $ 23,000       $ 0   

GEP Strategic Sourcing Support

           

Number of Resources

     2         2         2         0   

Cost/month

   $ 22,000       $ 22,000       $ 22,000       $ 0   

PCM.2 Total

           

Number of Resources

     12         10         8         1      

 

 

    

 

 

    

 

 

    

 

 

 

Cost/month

   $ 145,000       $ 119,000       $ 87,000       $ 13,000      

 

 

    

 

 

    

 

 

    

 

 

 

 

* Duration for China headcount dependent upon the timing to establish the China
legal entity, currently estimated at Q 2 2015

Exhibit 3: Headcount transition schedule for PCM.3 (project management, training
and analytics support)

 

PCM.3 Support Requirements

   November 1, 2014 –
January 31, 2015      February 1, 2015 –
April 30, 2015  

K-C North America Project management, training and analytics support

     

Number of Resources

     2         1   

Cost/month

   $ 29,000       $ 13,000   

 

32



--------------------------------------------------------------------------------

Transition Services Agreement (TSA) Schedule of Services for:

NORTH AMERICA SHARED SERVICES

 

Schedule A-4:    North America Shared Services Provider:    Kimberly-Clark
Corporation and its applicable affiliates (“K-C”) Provider Contact:   

Mike Stohr [865-541-7275; mstohr@kcc.com];

Ted Banker [865-541-7602; tcbanker@kcc.com];

Michael Fox [+44 (1732) 594092; mfox@kcc.com]

Recipient:    Halyard Health, Inc. and its applicable affiliates (“Halyard”)
Recipient Contact:   

Dave Crawford [770-587-8938; dave.crawford@hyh.com];

Steve Linville [770-587-8452; steve.linville@hyh.com];

Renato Negro [770-587-7174; renato.negro@hyh.com]

Geographic Scope:    U.S., Canada, and Mexico Overview of Services:   

The North America Shared Services Center TSA Services are composed of the six
following areas: Accounting to Reporting, Capital Accounting / Research &
Engineering Expense, Management Information Delivery, Vendor and Employee
Financial Services, Supply Chain Accounting and Customer Financial Services.
Note that Process Development Support (PDS) and Shared Services Management costs
are embedded in the costs of the other six Services.

 

In no event shall K-C be financially responsible for the cost of any assets,
hardware and other similar items that will be retained by Halyard following the
completion of these Services.

Schedule of Service Specific Terms:   

K-C’s provision of the Services in this Schedule A-4 is dependent upon Halyard’s
(i) reasonable cooperation with K-C’s efforts to provide such Services, (ii)
procurement and provision of Halyard hardware, to the extent required, (iii)
Halyard’s entry into contracts with the applicable third party service providers
and causing such service providers to cooperate with, and provide reasonably
required access to, K-C, (iv) providing reasonable access to Halyard facilities
and personnel to the extent required for the provision of the subject Services
(including, but not limited to, personnel to receive knowledge transfer) and (v)
Halyard’s maintaining of a properly functioning IT system.

 

Provision of services in this schedule may require, as directed by Halyard, K-C
to set-up and assign roles in SAP including changes to such roles required by
enhancements in SAP.

 

Any extensions of the duration of Services, and any early termination of
Services, for the Services in this Schedule A-4 are subject to a 3 month
notification requirement. Extensions of Services which increase the duration of
the Services by more than 3 months are subject to mutual agreement between the
parties.

Start of Activity:    Distribution Date (as defined in the Transition Services
Agreement) End Date:    As specified in the accompanying Schedule of Services;
not to exceed 2 years after the Distribution Date (as defined in the Transition
Services Agreement)

 

33



--------------------------------------------------------------------------------

The Services described in this Schedule of Services shall be provided subject to
the terms described in the Transition Services Agreement between K-C and Halyard
dated as of October 31, 2014 (the “Transition Services Agreement”). Where there
is a conflict between the Transition Services Agreement and this Schedule of
Services, the Transition Services Agreement shall govern, except where the
Transition Services Agreement specifically allows for superseding language to be
provided in a Schedule of Services, and such additional or alternate guidance
has been provided below. All values in USD, unless otherwise noted.

 

34



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated
Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

          NAS.1   Accounting to Reporting   $39,900 per month   12 months  

For purposes of this column, “WD” shall mean the applicable working day number
during the month in question, and “EOB” shall mean the end of the business day
on the specified day.

  3 months    

 

1.

 

 

K-C shall provide services for financial accounting and reporting, intercompany
accounting, and sales and use tax, which are needed to deliver Hyperion
Financial Management (HFM) financial statements, Essbase Responsibility P&Ls,
and Healthcare working capital reports. Such services do not include any
activities which are delivered by Kimberly-Clark’s Corporate Reporting team
prior to the Distribution. Also includes training and audit support with respect
to such services.

 

 

Plus pass-through travel expenses (estimated at $5,000 per month)

                 

 

•

 

 

HFM (Hyperion Financial Management) Financial Statements (WD6, EOB)

             

 

•

 

 

Essbase Responsibility P&Ls (WD6, EOB)

             

 

•

 

 

Healthcare Working Capital

               

 

•

 

 

Months 1-4: WD12, EOB

               

 

•

 

 

Months 5-12: WD8, EOB

    Capital Accounting/Research and Engineering Expense   $9,000 per month   12
months   •   PP&E Balance Sheet (WD6, EOB)   3 months NAS.2    

 

1.

 

 

K-C shall provide services for capital project accounting, asset accounting, and
research and engineering expense project management, which are needed to deliver
PP&E Balance Sheets and capital spending reporting. Also includes training and
audit support with respect to such services.

     

 

•

 

 

Capital Spending Reporting

 

•         Months 1-4: WD8, EOB

 

•         Months 5-12: WD6, EOB

 

 

NAS.3

  Management Information Delivery   $35,000 per month   12 months   •   Global
Management Profitability Reporting   3 months    

1.

 

K-C shall provide services for global management profitability reporting and
forecasting, overhead cost support reporting and budgeting, vendor master
support, and global master data management (e.g., Enterprise Product Hierarchy -
EPH), which are needed to deliver global management profitability reporting,
overhead cost reporting, business unit forecasts, SG&A budgets, normal vendor
master requests, urgent vendor master requests, and EPH updates. Also includes
training with respect to such services.

 

Plus pass-through travel expenses (estimated at $1,000 per month)

      •   Months 1-4: WD10, EOB                

 

•

 

 

Months 5-12: WD8, EOB

             

 

•

 

 

Overhead Cost Reporting

               

 

•

 

 

Months 1-4: WD10, EOB

               

 

•

 

 

Months 5-12: WD8, EOB

             

 

•

 

 

Business Unit Forecast (Quarterly)

             

 

•

 

 

SG&A Budget (Annual)

             

 

•

 

 

Normal Vendor Master Requests

               

 

•

 

 

Months 1-4: 4 business days

               

 

•

 

 

Months 5-12: 3.5 business days

             

 

•

 

 

Urgent Vendor Master Requests (not to exceed more than 5% of total requests)

               

 

•

 

 

Months 1-4: 2 business days

               

 

•

 

 

Months 5-12: 1.5 business days

             

 

•

 

 

EPH Updates: simple changes (1 day), cross-regional, complex changes (10 days)

               

 

•

 

 

Complex changes limited to one

time per year to be defined by

Halyard

 

 

35



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated
Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

 

 

NAS.4

  Vendor and Employee Financial Services   $41,500 per month   12 months  

 

•

 

 

First Pass Yield

  3 months    

1.

 

K-C shall provide services for invoice and payment processing, service PO
accrual support, escheat liability review, banking support, corporate card and
purchasing card administration, and travel and expense program oversight. Also
includes training with respect to such services.

 

Plus pass-through travel expenses (estimated at $4,000 per month)

     

 

•

 

•

 

 

Months 1-4: 84%

 

Months 5-12: 88%

             

 

•

 

 

Invoicing Accuracy

               

 

•

 

 

Months 1-4: 92%

               

 

•

 

 

Months 5-12: 95%

             

 

•

 

 

Ready to Pay

               

 

•

 

 

Months 1-4: 88%

               

 

•

 

 

Months 5-12: 91%

 

 

NAS.5

  Supply Chain Accounting   $41,500 per month   12 months   •   COM   3 months  
           

 

•

 

 

Months 1-4: WD3, 9AM EST

      1.   K-C shall provide services for cost of manufacture (COM), cost of
sales (COS), distribution expense, and LIFO inventory reporting, which are
needed to deliver COM, COS and distribution, and standard costs. Also includes
training with respect to such services.   Plus pass-through travel expenses
(estimated at $7,000 per month)      

 

•

 

 

Months 5-12: WD2, 9AM EST

             

 

•

 

 

COS and Distribution

               

 

•

 

 

Months 1-4: WD3, 5PM EST

               

 

•

 

 

Months 5-12: WD2, 2PM EST

             

 

•

 

 

Standard Costs (First calendar day per quarter)

 

 

NAS.6

  Customer Financial Services   $74,100 per month   12 months   •   Days Cash
Outstanding (DCO)   3 months    

 

1.

 

 

K-C shall provide services for cash application (accounts receivable) and order
settlement, such as past due collection and dispute management. Also includes
training with respect to such services.

 

 

Plus pass-through travel expenses (estimated at $5,000 per month)

     

 

•

 

 

Months 1-4: 2.5 days

               

 

•

 

 

Months 5-12: 1.5 days

             

 

•

 

 

Past Due Invoices (PDI) - Domestic (<$6.5M)

             

 

•

 

 

PDI - Export (<$3.0M)

  NAS.7  

Facility Occupancy

 

$17,698 per month*

 

*  Occupancy cost to be reduced proportionally to NA SSC service cost reductions
over time (e.g., 10% reduction in NA SSC TSA services shall reduce monthly
facility occupancy cost by 10%).

  12 months         3 months    

 

1.

 

 

Provide office space and related services (e.g., security, cleaning) at the
Neenah and Knoxville sites, for use by K-C employees in the delivery of the
Services described herein for the monthly fees set forth in the column to the
right.

 

                2.   Knoxville occupancy costs also include Facilities
Management printing, sorting and mailing costs for Halyard checks and invoices.
               

 

3.

 

 

Any occupancy costs for sites not listed above shall be included in the
Facilities / Real Estate service.

           

 

36



--------------------------------------------------------------------------------

Transition Services Agreement (TSA) Schedule of Services for:

EUROPE, MIDDLE-EAST AND AFRICA (EMEA)

 

Schedule A-5:    Europe (Shared Services, Human Resources, Information
Technology) Provider:    Kimberly-Clark Corporation and its applicable
affiliates (“K-C”) Provider Contact:    Leroy Burnett [+44 (1273) 853661;
lburnet2@kcc.com] Recipient:    Halyard Health, Inc. and its applicable
affiliates (“Halyard”) Recipient Contact:    Pierre Deschamps [+33 141 919 703;
pierre.deschamps@hyh.com] Geographic Scope:    Europe, Middle-East, and Africa
Overview of Services:   

The Europe, Middle-East and Africa (EMEA) TSA Services are composed of the
following areas: Shared Services, Human Resources and Regional IT Services.

 

In no event shall K-C be financially responsible for the cost of any assets,
hardware and other similar items that will be retained by Halyard following the
completion of these Services.

Schedule of Service Specific Terms:   

For Services described in 14(a) through 14(g) herein, neither party shall have
the unilateral right of termination or extension in respect of such Services. If
the actual duration of a particular Service exceeds the Anticipated Duration as
set forth below on this Schedule A-5 (a “Delay Period”), the cost per month for
the Services shall be the same during the Delay Period as it was during the
month immediately preceding the Delay Period. If in K-C’s reasonable judgment
there will be a Delay Period, K-C shall provide written notice to Halyard
regarding the likelihood or existence of such Delay Period [ten] days prior to
the start of such Delay Period. If and to the extent that the Delay Period will
exceed three months, such Delay Period will be subject to Halyard’s approval,
which approval shall not be unreasonably withheld.

 

K-C’s provision of the Services in this Schedule A-5 is dependent upon Halyard’s
(i) reasonable cooperation with K-C’s efforts to provide such Services, (ii)
procurement and provision of Halyard hardware, to the extent required, (iii)
Halyard’s entry into contracts with the applicable third party service providers
and causing such service providers to cooperate with, and provide reasonably
required access to, K-C, and (iv) providing reasonable access to Halyard
facilities and personnel to the extent required for the provision of the subject
Services (including, but not limited to, personnel to receive knowledge
transfer).

 

Any extensions of the duration of Services, and any early termination of
Services, for the Services in this Schedule A-5 are subject to the notification
periods below. Extensions of Services may not exceed an overall duration of 21
months after the Distribution Date (as defined in the Transition Services
Agreement).

 

Anticipated Duration of

Service

 

Notification Required to Terminate

or Extend the Service

 

Maximum Extension of Service

0 months - 5 months

  1 month   1 month

6 months - 11 months

  2 months   2 months

12 months - 18 months

  3 months   3 months

 

37



--------------------------------------------------------------------------------

Start of Activity:    Distribution Date (as defined in the Transition Services
Agreement) End Date:    As specified in the accompanying Schedule of Services;
not to exceed 2 years after the Distribution Date (as defined in the Transition
Services Agreement)

The Services described in this Schedule of Services shall be provided subject to
the terms described in the Transition Services Agreement between K-C and Halyard
dated as of October 31, 2014 (the “Transition Services Agreement”). Where there
is a conflict between the Transition Services Agreement and this Schedule of
Services, the Transition Services Agreement shall govern, except where the
Transition Services Agreement specifically allows for superseding language to be
provided in a Schedule of Services, and such additional or alternate guidance
has been provided below. All values in USD, unless otherwise noted.

 

38



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

 

EUR.1

 

In-House Banking

 

K-C shall provide or perform the following:

           

 

1.

 

 

Providing post go-live on site training and assisting Halyard team member with
resolution and escalation of issues post spin date.

 

 

$728 per month

 

 

14 weeks

   

 

1 month

   

 

2.

 

 

Treasury support for South Africa: daily extract of bank accounts, daily manual
payment runs, weekly AP payment runs, bank account funding, bank account
maintenance, administration of all SA Reserve Bank applications and compliance,
inter-company loan maintenance, accounts reconciliation.

 

 

$4,500 per month

 

 

6 months

   

 

2 months

 

EUR.2

  Procure-to-Pay (P2P)   $19,760 per month   12 months     3 months  

 

K-C shall provide or perform the following:

           

 

1.

 

 

Paper invoices received in Brighton will be sent to an external provider (Doc
Options) to be scanned and uploaded into SAP.

           

 

2.

 

 

Electronic invoices require manual uploading and Genpact Bucharest will load
them into SAP.

           

 

3.

 

 

Process vendor invoices for goods, services, and distribution (via Genpact);
covers vendor query resolution and vendor statement reconciliation.

           

 

4.

 

 

Execute and approve payment runs (performed by Accounts Payable Genpact).

           

 

5.

 

 

A/P auditor activities: confirmation of vendor changes, auditing of invoices,
reporting, and goods receipt / invoice receipt (GR/IR) maintenance.

           

 

6.

 

 

Prevention of duplicates payments by A/P auditors and A/P team members using
APEX FirstStrike tool.

           

 

7.

 

 

A/P oversight control of Genpact A/P activities.

           

 

8.

 

 

Receipt of intercompany invoices via Electronic Data Interchange (EDI) or OAWD
transaction in SAP for South Africa.

           

 

9.

 

 

Processing of intercompany invoices against Halyard plants in South Africa.

       

 

39



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

EUR.2

(cont’d)

   

10.

 

Processing of South Africa intercompany payments (currently done by netting).

           

 

11.

 

 

Creation of new vendors and changes to existing ones performed by the Master
Data Services team.

           

 

12.

 

 

Setup and maintenance of PO outputs and monitoring activities.

           

 

13.

 

 

Maintenance of approval tables and resolution of workflow items.

           

 

14.

 

 

Check, validation and set-up of approval limits.

           

 

15.

 

 

Buying center support (conversion of requisitions into PO’s, maintenance of
PIRs, process support and troubleshooting, new starters/leavers/training).

           

 

16.

 

 

Check time and expense (T&E) claims for Europe and Middle East, Africa (MEA) to
ensure compliance with policy prior to releasing for payment.

           

 

17.

 

 

Administration of all Citi card related activity: new cards, terminations, late
fees, personal fees and fraudulent items (Europe and MEA).

           

 

18.

 

 

Administration of concur: support, config changes, VAT changes, general
reporting.

           

 

19.

 

 

P2P process development and support activities related to monitoring systems and
processes.

           

 

20.

 

 

Training and knowledge transfer procure-to-pay activities and processes.

         

 

Note: Geographic scope for these services is Europe and South Africa

       

 

EUR.3

 

Order-to-Cash (OTC)

 

K-C shall provide or perform the following:

  $16,463 per month   12 months     3 months    

 

1.

 

 

Credit analysis (cash collection, statements of accounts, remittance advice
management, unallocated cash reports, risk management processes, blocked order
release process, customer credit review, credit limit exceeded report, credit
limits creation in CIC (customer interaction center) and SAP, and month end
processes).

       

 

40



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

      a.   Includes team leader with responsibility for managing the Credit
Control team; system expert, CI and VM (virtual machine) expert, Customer
Financial Services (CFS) reporting expert, CFS Audit Liaison, BDDT (budgeted
dividend distribution tax) provisioning expert.             2.   Cash
application (manual payments run to customers, direct debit run customers,
payments posting, clearings, miscellaneous invoice creation, SEPA (single euro
payments area)).             3.   Master data management for credit control
(apply changes to fields within customer master that are owned by credit
control).             4.   Continued support for bad debt collection via Coface
(approximately 12 K-C Healthcare customers).             5.   Maintenance of
product master data in SAP.             6.   Training and knowledge transfer of
OTC activities and processes.           Note: Geographic scope for these
services is Europe and South Africa           General Accounting (GA)  
$18,161 per month   12 months     3 months EUR.4                   K-C shall
provide or perform the following:             1.   General ledger transaction
activities:               a.   Manual posting of journal entries              
b.   Automatic postings of journal entries               c.   Analysis          
    d.   Support               e.   Query resolution             2.   General
ledger account master data amendment             3.   Period close activities:  
            a.   Distribution accounting and reporting               b.   CC
assessment cycle run and assessment cycle oversight               c.   CC
variance analysis               d.   Reconciliation of financial accounting (FI)
to profitability analysis (COPA)        

 

41



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

 

EUR.4

(cont’d)

     

 

e.

 

 

Reconciliation of SAP to Essbase

             

 

f.

 

 

Essbase extract

              g.   Reconciliation Hyperion Financial Management (HFM) = Essbase
              h.   Reconciliation HFM = SAP               i.   Reconciliation of
Balance Sheet (BS) accounts (BlackLine)               j.   HFM schedules        
      k.   Oversight, administration, etc.               l.   Pre month end
checklist               m.   Other routine, recurring K-C processes            
4.   Training and knowledge transfer of GA activities and processes.          
Note: Geographic scope for these services is Europe and South Africa          
Financial Reporting   $19,709 per month   12 months     3 months EUR.5          
        K-C shall provide or perform the following:             1.   Preparation
of statutory accounts:               a.   US to local GAAP conversion          
    b.   Supporting disclosures (most accounts)               c.   Review with
Deloitte (Audit)             2.   Preparation of value added tax (VAT),
intrastate and European countries sales list returns.             3.  
Preparation of annual sales lists for Belgium entity.             4.  
Preparation of environmental returns (green dot).             5.   Preparation
of country specific statistical reports.             6.   Payroll accounting and
managing payroll provider (Genpact) if queries exist.             7.   Ad-hoc
activities:               a.   Communications with tax audit               b.  
General tax advice               c.   Dividend repatriation        

 

42



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

      d.   Ad-hoc close period close questions from controller’s office        
      e.   Internal audit and compliance               f.   Pension reporting  
     

 

EUR.5

(cont’d)

     

 

g.

 

 

Sarbanes-Oxley (SOX) reporting

             

 

h.

 

 

Assistance with tenders and contract reviews

            8.   Local GAAP forecasting for local pension board, thin
capitalization rules (CAP) tax, and board of directors.             9.  
Calculation of interest deductibility in the UK (transfer pricing).            
10.   Financial reporting review of cash re-classification and bank
reconciliation.             11.   Review and approval of in-house banking
netting and cash management services.             12.   Journal and accrual
management.             13.   Tax calculation in goods issued (GI) and posting
in SAP.             14.   Calculation of tax true up and booking in SAP.        
    15.   Balance sheet review and reconciliation.             16.   Preparation
of group reporting to the US headquarters (US GAAP accounting HFM schedules
monthly, quarterly and annually).             17.   Preparation and review of
tax audits and packs.             18.   Training and knowledge transfer of
financial reporting activities and processes.           Note: Geographic scope
for these services is Europe and South Africa           Supply Chain Accounting
  $310 per month   12 months     3 months EUR.6                   K-C shall
provide or perform the following:             1.   Review cost of sales (COS)
and month end.             2.   COS assessment and distribution.        

 

43



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

    3.   Purchase price variance (PPV) review and reporting.             4.  
Provide standard costs for purchased finished goods.             5.   Current
standard costs for new products.             6.   Maintain master data
(costing/accounting).             7.   Prepare analysis report.           Note:
Geographic scope for these services is Europe and South Africa           Process
Development Support (PDS) / System Testing   $2,360 per month   12 months     3
months EUR.7                   K-C shall provide or perform the following:      
      1.   OTC, delivery cycle support:               a.   Provide PDS support
for OTC delivery cycle, inventory management and deployment processes related
queries.               b.   Perform system testing as needed for business
critical, minor, currently planned SAP enhancements implementation or support
during ad-hoc issues.             2.   OTC, customer service (CuSe) and CFS
development:               a.   Provide PDS support for OTC order, pricing,
billing, rebates, receivables processes related queries.               b.  
Perform system testing as needed for business critical, minor, currently planned
SAP enhancements implementation or support during ad-hoc issues.             3.
  Security Support:               a.   Set up and maintain security roles based
upon direction from Halyard business team.               b.   Perform IDM
training and track training in EMS system.               c.   Track and provide
documentation for VSV-related requirements.               d.   Actively monitor
firefight activity and segregation of duties.        

 

44



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

   

 

4.

 

 

Audit support:

              a.   Support SOX and internal audits.               b.   Provide
applicable process overview and necessary data.               c.   Develop
action plan for any findings that require mitigation.           Note: Geographic
scope for these services is Europe and South Africa           South Africa OTC  
$3,750 per month   12 months     3 months EUR.8                   K-C shall
provide or perform the following:             1.   Credit control:              
a.   Credit analysis (cash collection, statements of accounts, remittance
advices management, unallocated cash reports, risk management processes, blocked
order release process, customer credit review, credit limit exceeded report,
credit limits creation in CIC and SAP, and month end processes).              
b.   Printing of credit notes and debit notes.               c.   Manual
payments run to customers, direct debit run customers, payments posting,
clearings, miscellaneous invoices creations, and SEPA.               d.  
Includes team leader with responsibility for managing the Credit Control and
Cash Application teams; system expert, CI and VM expert, CFS reporting expert,
CFS audit liaison, BDDT provisioning expert, and month-end verification.        
  Payroll Services for EMEA Countries   $10,227 per month   5 months     1 month
EUR.9                   K-C shall provide or perform the following:            
1.   Payroll tax includes year-end processing including wage and tax statements
(w2s, T4s, and RL1s).             2.   Continued support of the existing
benefits program for Halyard employees until it can be transferred, including
benefits communications.             3.   Assist with the transition of benefit
plans from K-C to Halyard’s provider, including new benefit platforms and
vendors.             4.   Assist with administration of reporting employee tax
information, stock options, and benefits.        

 

45



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

 

 

Includes Germany, France, Belgium, Netherlands, UK, and South Africa, Slovakia,
Switzerland, Portugal, Italy, Russia, Saudi Arabia (Olayan joint venture) GCC,
Sweden

         

 

Payroll Year-End Reconciliation and Consolidation

 

 

$1,675 per month

 

 

6 months

   

 

2 months

EUR.10                  

 

K-C shall provide or perform the following:

            1.   Year-end consolidation process: process employee payroll and
taxes for Halyard’s full and hourly staff at frequencies established at the time
of the transaction.             2.   Prepare pre-processing and post-processing
reconciliation of payroll data.             3.   Audit payroll exceptions and
check distribution for completeness and accuracy.           Ad-hoc HR Consulting
  $1,675 per month   6 months     2 months EUR.11                 K-C shall
provide or perform the following:             1.   Europe based HR Business
Partners to provide country-specific, as-needed support for Human Resources
related questions (i.e. share tax authority contacts, provide information for
social security audits if needed, be a single point of contact for historic data
and information)           Payroll Data Entry and Service Support   $4,185 per
month   6 months     2 months EUR.12                   K-C shall provide or
perform the following:             1.   Data entry for South Africa and UK and
maintenance support in all other European countries.           Note: Geographic
scope for these services is Europe and South Africa        

 

46



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

  Tier 1 and 2 Workday Support  

$1,200 per month

 

12 months

   

3 months

EUR.13               1.   Halyard team leaders and HR staff will update Workday.
K-C will answer questions from employees, team leaders and HR related to
Workday, and facilitates fixes to Workday system issues           Note:
Geographic scope for these services is Europe and South Africa           Local
IT Services   $14,833 per month   12 months     No unilateral right of
termination or extension for any IT Services EUR.14a             EMEA SAP
Application Support             1.   K-C shall provide support and maintenance
for the following applications and processes:               a.   general
accounting (GL), product costing, order settlement, project systems, asset
accounting, and profitability analysis (CO-PA);               b.   order
management (sales order entry), EDI, order pricing, export processes, customer
and finished product master data, batch management, transportation planning, and
distribution (order fulfillment, warehouse management, etc.);               c.  
demand planning, supply network planning, production planning, bill of materials
and non-finished goods master data, and plant maintenance;               d.  
requisitioning and ordering, invoice processing, and vendor and material master
data; and               e.   SAP BW tools and reports as existing for the
Healthcare Business immediately prior to the Distribution.            

2.

 

K-C will provide the following:

              a.   management of security roles and IDs for SAP applications,
including mobile devices, and               b.   management of governance to
internal control and regulatory rules and standards.           Non-SAP
Applications Cluster   $3,667 per month   12 months     No unilateral right of
termination or extension for any IT Services EUR.14b                   K-C shall
provide support and maintenance for the following applications and processes:  
          1.   Applications:               a.   Comet, KCP Quoting Tool,
Umbraco            

 

47



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance
Exceptions

 

Time Period for

Termination or

Extension

    2.   K-C IT support of all non-SAP applications that are supported by K-C
immediately prior to the Distribution and are used in the Healthcare Business.  
          3.   K-C Cognizant IT Support of Non-SAP applications that are
supported by Cognizant immediately prior to the Distribution and are used in the
Healthcare Business.             4.  

Management of security roles and IDs for non-SAP applications, including mobile
devices.

            5.   Management of governance to internal control and regulatory
rules and standards.           End User Infrastructure Cluster   $30,250 per
month   10 months  

Notwithstanding Section 2.6 of the Transition Services Agreement, the parties
have agreed to certain variances in the software and services to be provided
pursuant to this EUR.14c from those provided immediately prior to the
Distribution Date.

 

No unilateral right of termination or extension for any IT Services

EUR.14c                 K-C, in cooperation with TCS and Cognizant as required,
shall provide support and maintenance for the following infrastructure,
applications and processes:             1.   For collaboration and social:      
        a.   Collaboration and content:                   •   Manage the
application platform: SharePoint, ViewDirect (manage report and archiving
requests in support of SAP financial transaction processing), and Lotus Notes.  
                •   Governance, consulting and education for SharePoint and
ViewDirect               b.   Management and development of workflow.          
  2.   For messaging services               a.   E-mail, instant messaging,
on-line meeting capability, electronic fax services, anti-spam services, mobile
E-mail, as provided under the IT Services Schedule of Services.             3.  
For mobility (wireless):               a.   Manage and support mobile devices  
            b.   Mobile application store owner:                   •  

manage Apps@Work enterprise store

       

 

48



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance
Exceptions

 

Time Period for

Termination or

Extension

          •  

provide mobile related reporting and proactive monitoring to ensure compliance
and security

 

                  •   consultation and enforce Apple’s deployment and
distribution policies               c.   Manage and supervise Apple Developer
Portal:                   •   manage mac devices used for support              
    •   manage test iDevices used for support                   •   provide
monitoring and management of upcoming iOS updates                   •   provide
support of mobile frameworks                   •   provide overall mobile
application guidance and counseling for new mobile apps development            
      •   manage and support workflow                   •   ensure completion of
Application and Disaster Recovery documents                   •   Code Sign    
   

EUR.14c

(cont’d)

      d.   Annual Code Sign             4.   For personal computers:            
  a.   support of personal computers               b.   network attached
multi-functional-devices (MFD)               c.   manage and support mobility
devices               d.   remote access and connectivity:                   •  
management of Citrix for remote connectivity to enable access for internal and
external parties                   •   management of virtual private network
(VPN) and virtual desktop infrastructure (VDI) included in TCS quote            
  e.   service delivery management and oversight of Tata Consultancy Services  
            f.   (TCS) contractors               g.   management of desktop and
mobile migration             5.   For video and voice:               a.   voice
solution, intrnal calls, external calls, programmable desk phone options such as
call forwarding, voice mail and call center               b.  

management of enterprise video solution with key functionality: peer-to-peer
call, conference scheduling and bridging of multipoint videoconferences

       

 

49



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance
Exceptions

 

Time Period for

Termination or

Extension

    6.   For telecom infrastructure:               a.   voice services: voice
solution, internal calls, external calls, programmable desk phone options such
as call forwarding, voice mail and call center               b.   video
services: Management of Enterprise Video solution with key functionality:
peer-to-peer call, conference scheduling and bridging of multipoint
videoconferences           Network Cluster   $11,000 per month   10 months    
No unilateral right of termination or extension for any IT Services EUR.14d    
                  K-C, in cooperation with TCS, shall provide support and
maintenance for the following infrastructure, applications and processes:      
     

 

1.

 

 

Management of applications on network and network performance and ability for
K-C /Halyard network interaction throughout TSA period.

            2.   Purchasing and configuration of necessary K-C hardware.        
    3.   Manage K-C LAN and WAN.             4.   Install and decommission K-C
equipment.             5.   Manage K-C network administration tools.            
6.   Management of firewalls, internet access, risk assessments, and website
security.          

Business Partner

  $5,583 per month  

12 months

   

No unilateral right of termination or extension for any IT Services

EUR.14e                       K-C shall provide or perform the following:      
     

 

1.

 

 

Business relationship management, driving joint IT and business strategy,
investment strategy, capability roadmap development, communications, business
enablement activities (consultation, program leadership, problem solving),
proposal and business case development, and technology innovation

       

 

50



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance
Exceptions

 

Time Period for

Termination or

Extension

  Project Management Office   $3,542 per month  

12 months

   

No unilateral right of termination or extension for any IT Services

EUR.14f

                     

K-C shall provide or perform the following:

           

 

1.

 

 

Information technology services (ITS) methodology and metrics – defining,
governing, and continuously improving global core ITS methodologies (project
management, portfolio management, etc.), continuous improvement management
system consulting, metrics consulting.

           

 

2.

 

 

ITS marketing and communications – project and organizational communication
review and execution, ITS incident management for high threshold of criticality,
marketing ITS services and success stories.

           

 

3.

 

 

ITS portfolio management (centralized ITS project budget maintenance, facilitate
project prioritization, process project change requests, facilitate ITS resource
management).

           

 

4.

 

 

Project related PO processing, Clarity Master Data maintenance.

         

Systems Migration

 

$50,000 per month

  12 months     No unilateral right of termination or extension for any IT
Services EUR.14g                       K-C shall provide or perform the
following:  

Based on approximately 6 FTEs dedicated to systems migration

         

 

1.

 

 

Complete Wave 1,2,3 on the schedule mutually agreed by the parties.

           

 

2.

 

 

HCEMEA desktop rollout, migration of users – start Q1 2015.

           

 

3.

 

 

Infrastructure move from TCC to hosted environment.

           

 

4.

 

 

Other outstanding work such as EDI customers.

           

 

5.

 

 

Setting up appropriate authorizations and owners in Halyard systems including
Service-Now, SAP roles, Group Manager and IDM.

           

 

6.

 

 

Transition of knowledge to Halyard ITS department and outsourced partner –
minimal system documentation exists in EMEA today.

           

 

7.

 

 

Untrusting networks.

       

EUR.14h

 

Business Partner Resource

 

$6,000 per month plus pass-through of all travel expenses

  5 months commencing on December 1, 2014    

1 month

 

 

K-C will provide one ITS Business Partner resource in Europe (to be based in
Kings Hill) to:

         

 

1.

 

 

Provide partnership, direction, and guidance to the Halyard business community
relating to the provision of technology solutions and services;

       

 

51



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for
Termination or

Extension

  2.   Act as a single point of contact to the business and escalate any issues
as appropriate; and           3.   Manage the demand for IT services to ensure
appropriate prioritization.        

 

EUR.15

  Services Provided to Halyard in Europe, Middle East, and Africa (“EMEA”)  
Variable (pass-through of all employment and associated costs, estimated at
$184,200 per month)   6 months     2 months  

 

K-C shall designate, as appropriate, specific personnel (“Designated Personnel”)
to provide or perform the following:

           

 

1.

 

 

General services, including support of the quality, regulatory, operations and
procurement services delivered by EMEA-based employees.

           

 

2.

 

 

Sales services, including services in support of the sales and business
development services delivered by EMEA-based employees

 

The number of Designated Personnel to be supported by country are as follows:

              a.   Bahrain: one               b.   Italy: one               c.  
Portugal: one               d.   Russian Federation: one               e.  
Saudi Arabia: one               f.   Slovakia: two               g.   Sweden:
two               h.   Switzerland: one        

 

EUR.16

  Facility Occupancy   $9,175 per month*   12 months     3 months    

 

1.

 

 

Provide office space and related services (e.g., security, cleaning) at the
Brighton site for use by K-C employees in the delivery of the Services described
herein for the monthly fees set forth in the column to the right.

 

 

*  Occupancy cost to be reduced proportionally to Europe SSC service cost
(EUR.1-7) reductions over time (e.g., 10% reduction in Europe SSC TSA services
shall reduce monthly facility occupancy cost by 10%).

 

Fees for the South Africa site are $215 per month

         

 

2.

 

 

Any occupancy costs for sites not listed above shall be included in the
Facilities / Real Estate service.

           

 

3.

 

 

Provide office space and related services (security, cleaning, building
occupancy costs, etc.) at the South Africa site, in each case substantially
similar in size and quality to that occupied by or received by the Healthcare
business immediately prior to the Distribution.

                                                 

 

52



--------------------------------------------------------------------------------

Transition Services Agreement (TSA) Schedule of Services for:

CORPORATE REPORTING

 

Schedule A-6:    Corporate Reporting Provider:    Kimberly-Clark Corporation and
its applicable affiliates (“K-C”) Provider Contact:    Karen Gilbert
[972-281-1344; karen.gilbert@kcc.com] Recipient:    Halyard Health, Inc. and its
applicable affiliates (“Halyard”) Recipient Contact:    Renato Negro [+1 (770)
587-7174; renato.negro@hyh.com] Geographic Scope:    Global (consolidation)
Overview of Services:   

The Corporate Reporting services defined below are consultative in nature and no
deliverables will be provided, except where specifically stated in CRP.4

 

In no event shall K-C be financially responsible for the cost of any assets,
hardware and other similar items that will be retained by Halyard following the
completion of these Services.

Schedule of Service Specific Terms:   

K-C’s provision of the Services in this Schedule A-6 is dependent upon Halyard’s
(i) reasonable cooperation with K-C’s efforts to provide such Services, (ii)
procurement and provision of Halyard hardware, to the extent required, (iii)
Halyard’s entry into contracts with the applicable third party service providers
and causing such service providers to cooperate with, and provide reasonably
required access to, K-C, and (iv) providing reasonable access to Halyard
facilities and personnel to the extent required for the provision of the subject
Services (including, but not limited to, personnel to receive knowledge
transfer).

 

Any extensions of the duration of Services, and any early termination of
Services, for the Services in this Schedule A-6 are subject to the notification
periods below. Extensions of Services may not exceed an overall duration of 21
months after the Distribution Date (as defined in the Transition Services
Agreement).

 

  

Anticipated Duration of
Service

 

Notification Required to Terminate
or Extend the Service

 

Maximum Extension of Service

   0 months -5 months   1 month   1 month    6 months -11 months   2 months   2
months    12 months -18 months   3 months   3 months Start of Activity:   
Distribution Date (as defined in the Transition Services Agreement) End Date:   
As specified in the accompanying Schedule of Services; not to exceed 2 years
after the Distribution Date (as defined in the Transition Services Agreement)

 

53



--------------------------------------------------------------------------------

The services described in this Schedule of Services shall be provided subject to
the terms described in the Transition Services Agreement between K-C and Halyard
as of October 31, 2014 (the “Transition Services Agreement”). Where there is a
conflict between the Transition Services Agreement and this Schedule of
Services, the Transition Services Agreement shall govern, except where the
Transition Services Agreement specifically allows for superseding language to be
provided in a Schedule of Services, and such additional or alternate guidance
has been provided below. All values in USD, unless otherwise noted.

 

54



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

  Corporate Reporting   $9,500 per month   4 months     1 month CRP.1          
      K-C shall provide or perform the following:             1.   With Halyard
management, develop close calendar, deliverables, and standard procedures for
consolidation and external financial reporting (i.e., SEC periodic and other
filings).             2.   Provide consultation on drafts of periodic reports
and earnings release materials, including drafting documents as requested.      
      3.   Record consolidation and other entries, at the direction and with
approval of Halyard management, to generate consolidated financial statements.  
          4.   Provide financial data as necessary to support consolidation and
external financial reporting needs.             5.   Train stakeholders on
financial information available and discussion and narrative requirements.      
      6.   Provide knowledge transfer and consultative services relating to
internal controls           Note: Services are consultative in nature and no
deliverables will be provided         CRP.2   Securities and Exchange Commission
(SEC) Reporting and Segregation of Duty (SOD) Consulting   $2,558 per month   4
months     1 month   K-C shall provide or perform the following:             1.
  Provide accounting and reporting consultation services.             2.  
Provide reasonable assistance to auditors as needed.         CRP.3   Technical
Accounting, Public Accounting Oversight Board (PCAOB) and Financial Accounting
Standards Board (FASB) Support   $1,785 per month   4 months     1 month   K-C
shall provide or perform the following:             1.   Provide
accounting/audit support as reasonably requested for knowledge transfer.        

 

55



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or

Extension

CRP.4   Monthly Close Process   $17,500 per month   2 months commencing on
December 1, 2014  

The following schedules will be delivered by workday 12:

 

•  Intercompany elimination report

 

•  LIFO calculation

 

•  Profit in inventory calculation

 

•  Weighted average shares calculation

 

•  Other income and expense analysis

 

The following schedules will be delivered by workday 16:

 

•  Investment elimination reconciliation

 

•  Reconciliation of shareholders’ equity

  No unilateral right of termination or extension  

 

K-C shall provide the following schedules for the November and December
month-end consolidation:

           

 

1.

 

 

Intercompany elimination report

           

 

2.

 

 

LIFO calculation

           

 

3.

 

 

Profit in inventory calculation

           

 

4.

 

 

Investment elimination reconciliation

           

 

5.

 

 

Weighted average shares calculation

           

 

6.

 

 

Reconciliation of stockholders’ equity

           

 

7.

 

 

Other income and expense analysis

         

 

Halyard personnel will be responsible for review and approval of the above
schedules.

         

 

K-C will also confirm that HFM is producing the various reports generated during
the reporting process (including income statement before unusual items, balance
sheet, cash flow statement, and segment reports) and report to Halyard personnel
any errors or inaccuracies uncovered by the K-C team.

       

 

56



--------------------------------------------------------------------------------

Transition Services Agreement (TSA) Schedule of Services for:

TRANSPORTATION

 

Schedule A-7:    Transportation Provider:    Kimberly-Clark Corporation and its
applicable affiliates (“K-C”) Provider Contact:    Tim Zoppa [865-541-7377;
tzoppa@kcc.com] Recipient:    Halyard Health, Inc. and its applicable affiliates
(“Halyard”) Recipient Contact:    Cesar Roque [(770) 587-8639;
cesar.roque@hyh.com] Geographic Scope:    U.S. Overview of Services:   

The Transportation Services are comprised of short-term support services with
durations of 2 months and general support services with durations of 12 months.

 

In no event shall K-C be financially responsible for the cost of any assets,
hardware and other similar items that will be retained by Halyard following the
completion of these Services.

Schedule of Service Specific Terms:   

K-C’s provision of the Services in this Schedule A-7 is dependent upon Halyard’s
(i) reasonable cooperation with K-C’s efforts to provide such Services, (ii)
procurement and provision of Halyard hardware, to the extent required, (iii)
Halyard’s entry into contracts with the applicable third party service providers
and causing such service providers to cooperate with, and provide reasonably
required access to, K-C, (iv) providing reasonable access to Halyard facilities
and personnel to the extent required for the provision of the subject Services
(including, but not limited to, personnel to receive knowledge transfer) and (v)
the IT systems set forth on the Schedule of Services for Information Technology
are operational.

 

Any extensions of the duration of Services, and any early termination of
Services, for the Services in this Schedule A-7 are subject to the notification
periods below. Extensions of Services may not exceed an overall duration of 21
months after the Distribution Date (as defined in the Transition Services
Agreement).

 

  

Anticipated Duration of

Service

 

Notification Required to Terminate
or Extend the Service

 

Maximum Extension of Service

   0 months - 5 months   1 month   1 month    6 months - 11 months   2 months  
2 months    12 months - 18 months   3 months   3 months Start of Activity:   
Distribution Date (as defined in the Transition Services Agreement) End Date:   
As specified in the accompanying Schedule of Services; not to exceed 2 years
after the Distribution Date (as defined in the Transition Services Agreement)

 

57



--------------------------------------------------------------------------------

The Services described in this Schedule of Services shall be provided subject to
the terms described in the Transition Services Agreement between K-C and Halyard
dated as of October 31, 2014 (the “Transition Services Agreement”). Where there
is a conflict between the Transition Services Agreement and this Schedule of
Services, the Transition Services Agreement shall govern, except where the
Transition Services Agreement specifically allows for superseding language to be
provided in a Schedule of Services, and such additional or alternate guidance
has been provided below. All values in USD, unless otherwise noted.

 

58



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance
Exceptions

 

Time Period for
Termination or
Extension

  General Support   $32,459 per month   24 months     3 months TRA.1            
    K-C shall provide or perform the following:             1.   Provide center
of excellence (COE) support for transportation systems.             2.   Support
JDA Transportation Management System for carrier and mode transportation
optimization.             3.   Arrange carrier and consolidate outbound
deliveries into shipments. Provide tracing and expediting for outbound
shipments.             4.   Arrange transportation for exports from North
America.             5.   Audit and pay freight invoices from carriers.        
    6.   Arrange transportation for customer returns and refusals.            
7.   Freight approval problem resolution.           General Short-Term Support  
$9,059 per month   2 months     1 month TRA.2                 K-C shall provide
or perform the following:             1.   Schedule delivery appointments on
truckloads to customers.             2.   File and manage claims to recover for
carrier loss and damages.             3.   File and manage claims to recover
overcharges from carriers.           Facility Occupancy   $8,152 per month*   24
months     3 months TRA.3                 K-C shall provide or perform the
following:  

*  Occupancy cost to be reduced proportionally to Transportation service cost
reductions over time (e.g., 10% reduction in Transportation TSA services shall
reduce monthly facility occupancy cost by 10%).

         

 

1.

 

 

Provide office space and related services (e.g., security, cleaning) at the
Knoxville site for use by K-C employees in the delivery of the Services
described herein for the monthly fees set forth in the column to the right.

           

 

2.

 

 

Any occupancy costs for sites not listed above shall be included in the
Facilities / Real Estate service.

       

 

59



--------------------------------------------------------------------------------

Transition Services Agreement (TSA) Schedule of Services for:

HUMAN RESOURCES

 

Schedule A-8:    Human Resources Provider:    Kimberly-Clark Corporation and its
applicable affiliates (“K-C”) Provider Contact:    Jeno Marvel [770-587-8095;
jamarvel@kcc.com]; Pete Quinn [865-541-7026; pquinn@kcc.com] Recipient:   
Halyard Health, Inc. and its applicable affiliates (“Halyard”) Recipient
Contact:    Rhonda Gibby [770-587-8237; rhonda.gibby@hyh.com] Geographic Scope:
   U.S. and Canada Overview of Services:   

The HR Services are comprised of the following areas: payroll and tax
processing, benefits administration, relocation and Global Assignee Program,
contact center services, Workday support, recruiting, and social compliance
audits.

 

In no event shall K-C be financially responsible for the cost of any assets,
hardware and other similar items that will be retained by Halyard following the
completion of these Services.

Schedule of Service Specific Terms:   

K-C’s provision of the Services in this Schedule A-8 is dependent upon Halyard’s
(i) reasonable cooperation with K-C’s efforts to provide such Services, (ii)
procurement and provision of Halyard hardware, to the extent required, (iii)
Halyard’s entry into contracts with the applicable third party service providers
and causing such service providers to cooperate with, and provide reasonably
required access to, K-C, and (iv) providing reasonable access to Halyard
facilities and personnel to the extent required for the provision of the subject
Services (including, but not limited to, personnel to receive knowledge
transfer).

 

Any extensions of the duration of Services, and any early termination of
Services, for the services in this Schedule A-8 are subject to the notification
periods below. Extensions of Services may not exceed an overall duration of 21
months after the Distribution Date (as defined in the Transition Services
Agreement).

 

  

Anticipated Duration of
Service

 

Notification Required to Terminate
or Extend the Service

 

Maximum Extension of Service

   0 months - 5 months   1 month   1 month    6 months - 11 months   2 months  
2 months    12 months - 18 months   3 months   3 months Start of Activity:   
Distribution Date (as defined in the Transition Services Agreement) End Date:   
As specified in the accompanying Schedule of Services; not to exceed 2 years
after the Distribution Date (as defined in the Transition Services Agreement)

 

60



--------------------------------------------------------------------------------

The Services described in this Schedule of Services shall be provided subject to
the terms described in the Transition Services Agreement between K-C and Halyard
dated as of October 31, 2014 (the “Transition Services Agrement”). Where there
is a conflict between the Transition Services Agreement and this Schedule of
Services, the Transition Services Agreement shall govern, except where the
Transition Services Agreement specifically allows for superseding language to be
provided in a Schedule of Services, and such additional or alternate guidance
has been provided below. All values in USD, unless otherwise noted.

 

61



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated
Duration

 

Performance
Exceptions

 

Time Period for
Termination or
Extension

 

HR.1

 

U.S. and Canada Payroll Processing

 

K-C shall provide or perform the following:

  $33,000 per month   14 months     3 months     1.   Process employee payroll
for Halyard’s U.S. and Canadian salaried and hourly staff at frequencies
consistent with K-C’s process.             2.   Prepare pre-processing and
post-processing reconciliation of payroll data.             3.   Audit payroll
exceptions and check distribution for completeness and accuracy.        

 

HR.2

 

U.S. and Canada Payroll Tax

 

K-C shall provide or perform the following:

  $17,000 per month   14 months     3 months     1.   Process U.S. and Canadian
annual wage and tax statements. File with the SSA, the Canadian CRA and
distribute online or paper copies to employees.             2.   Support the
processing of required tax statements with all federal, state, local and
provincial tax jurisdictions as required.        

 

HR.3

 

U.S. and Canada Benefits Administration

 

K-C shall provide or perform the following:

  $81,550 per month   12 months     3 months     1.   Administrative support of
the existing benefit programs for Halyard employees in the U.S. and Canada
including Benefits Finance and required communications.             2.   Consult
with the transition of the benefit plans from K-C to Halyard’s new benefit
platform and providers.             3.   Assist with leave of absence (LOA)
administration.        

 

HR.4

 

Relocation and Global Assignees Program

 

K-C shall provide or perform the following:

  $5,800 per month   12 months     3 months     1.   Manage the Domestic
relocation program for employees relocating within the U.S. and Canada.        
    2.   Manage the Global Mobility program to include employees permanently
relocating into or out of the U.S. or Canada and International Global
Assignments.        

 

62



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated
Duration

 

Performance
Exceptions

 

Time Period for
Termination or
Extension

 

HR.5

 

U.S. and Canada Contact Center Services

 

K-C shall provide or perform the following:

  $8,000 per month   12 months     3 months     1.   K-C through Accenture will
answer inquiries and perform HR transactional processing via email, phone and
fax using Halyard’s Workday instance.        

 

HR.6

 

U.S. and Canadian Tier 2 Workday Support

 

K-C shall provide or perform the following:

  $12,000 per month   12 months     3 months     1.   Tier 2 Workday Super-User
services managed & provided by K-C HR Strategy & Operations Team utilizing
contract employee and Workday.        

 

HR.7

 

Recruiting for U.S. and Canadian Based Roles

 

K-C shall provide or perform the following:

 

$15,630 per month (fixed), plus variable pass through costs for each employee
placed, based upon the following schedule of job grades:

Grades 5-6: $10,500

Grades 7-10: $8,000

Grades 11+: $4,000

Non-exempt::$1,500

  14 months     3 months     1.   Continued delivery of recruitment services
(e.g., job postings, screening, interviewing, background checks, and on boarding
of approved staff grades 5-18).                                                
                       

 

HR.8

 

Social Compliance Audits

 

K-C shall provide or perform the following:

  $1,620 per month plus 3rd party fees of a maximum of $1,500 per audit.   6
months     2 months     1.   K-C will perform social compliance audits that are
reasonably consistent with those performed by K-C prior to the Distribution as
requested by Halyard. There will be a limit of 2 audits per month.        

 

63



--------------------------------------------------------------------------------

Transition Services Agreement (TSA) Schedule of Services for:

LATIN AMERICA OPERATIONS (LAO)

 

Schedule A-9:   Latin America Operations (LAO) Provider:   Kimberly-Clark
Corporation and its applicable affiliates (“K-C”) Provider Contact:   Tim
Domaszek [(506) 2509-8130; domaszek@kcc.com] Recipient:   Halyard Health, Inc.
and its applicable affiliates (“Halyard”) Recipient Contact:   Stephanie
Drilling [770-587-8925; stephanie.drilling@hyh.com] Geographic Scope:   Latin
American countries (Brazil, Colombia, Puerto Rico, Costa Rica, Panama) Overview
of Services:  

The Latin American Operations (LAO) services are composed of the following five
areas: General Services, Regional IT Service, Shared Services, Finance, and
Legal.

 

In no event shall K-C be financially responsible for the cost of any assets,
hardware and other similar items that will be retained by Halyard following the
completion of these Services.

Schedule of Service Specific Terms:  

K-C’s provision of the Services in this Schedule A-9 is dependent upon Halyard’s
(i) reasonable cooperation with K-C’s efforts to provide such Services, (ii)
procurement and provision of Halyard hardware, to the extent required, (iii)
Halyard’s entry into contracts with the applicable third party service providers
and causing such service providers to cooperate with, and provide reasonably
required access to, K-C, and (iv) providing reasonable access to Halyard
facilities and personnel to the extent required for the provision of the subject
Services (including, but not limited to, personnel to receive knowledge
transfer).

 

Any extensions of the duration of Services, and any early termination of
Services, for the Services in this Schedule A-9 are subject to the notification
periods below. Extensions of Services may not exceed an overall duration of 21
months after the Distribution Date (as defined in the Transition Services
Agreement).

 

   

Anticipated Duration of

Service

 

Notification Required to Terminate

or Extend the Service

 

Maximum Extension of Service

  0 months - 5 months   1 month   1 month   6 months - 11 months   2 months  
2 months   12 months - 18 months   3 months   3 months

 

Start of Activity:   Distribution Date (as defined in the Transition Services
Agreement) End Date:   As specified in the accompanying Schedule of Services;
not to exceed 2 years after the Distribution Date (as defined in the Transition
Services Agreement)

 

64



--------------------------------------------------------------------------------

The Services described in this Schedule of Services shall be provided subject to
the terms described in the Transition Services Agreement between K-C and Halyard
dated as of October 31, 2014 (the “Transition Services Agreement”). Where there
is a conflict between the Transition Services Agreement and this Schedule of
Services, the Transition Services Agreement shall govern, except where the
Transition Services Agreement specifically allows for superseding language to be
provided in a Schedule of Services, and such additional or alternate guidance
has been provided below. All values in USD, unless otherwise noted.

 

65



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated
Duration

 

Performance
Exceptions

 

Time Period for
Termination or

Extension

LAO.1  

Services Provided to Halyard in Latin America

 

K-C shall designate, as appropriate, specific personnel (“Designated Personnel”)
to provide or perform the following:

 

 

For Designated Personnel in Colombia, Costa Rica, Panama, and Puerto Rico, fees
will be calculated as actual costs incurred by K-C plus 4%

 

For Designated Personnel in Brazil, fees will be calculated as costs incurred by
K-C plus 7.5% plus an administrative charge of $877 per month for so long as any
Designated Personnel are provided.

  8 months    

2 months

 

Note: Each of the following geographic regions can be terminated or extended
independently of each other:

 

(a) Brazil

 

(b) Colombia

 

(c) Puerto Rico, Costa Rica, and Panama

    1.  

General services, including services in support of the quality, regulatory,
operations and procurement services delivered by Latin America-based employees.

 

            2.  

Sales services, including services in support of the sales and business
development services delivered by Latin America-based employees.

 

         

The number of Designated Personnel providing support by country and the
associated cost center utilized to capture the expenses are as follows:

 

              a.    Brazil: Five              

 

b.

  

 

Colombia: Two

             

 

c.

  

 

Cost Rica: One

             

 

d.

  

 

Panama: One

             

 

e.

  

 

Puerto Rico: One

       

 

LAO.2A

 

The following services (LAO.2A – LAO.2C) are shared services supporting the
Designated Personnel identified in LAO.1. The services described below are
co-terminus with LAO.1 on a country by country basis.

 

IT Support

 

K-C shall provide or perform the following:

 

 

$3,697 per month

 

Brazil: $2,528

Colombia: $441

Puerto Rico, Costa Rica, Panama: $728

  8 Months    

2 months

 

Note: Each of the following geographic regions can be terminated or extended
independently of each other:

 

(a)    Brazil

 

(b)    Colombia

 

(c)    Puerto Rico, Costa Rica, and Panama

    3.  

Telecommunications support:

 

              f.    Provide telecommunications support for all Designated
Personnel (phone extension, voicemail, etc.).              

 

g.

  

 

Provide level one support for site telecommunications equipment. Coordinate with
third-party vendors to provide second and third level support (if required).

             

 

h.

  

 

Provide continued use of the K-C’s voicemail system for all Designated
Personnel.

             

 

i.

  

 

Provide continued support for voice communications through existing third-party
contracts (provided permission is granted by third-party provider).

       

 

66



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated
Duration

 

Performance
Exceptions

 

Time Period for
Termination or

Extension

 

LAO.2A

(cont’d)

    4.  

Physical network management:

 

             

 

a.

  

 

Provide continued data network site connectivity for all Halyard locations to
the K-C network (provided permission is granted by third party provider).

             

 

b.

  

 

Provide internet access to each location under the existing usage terms and
conditions of K-C’s access.

             

 

c.

  

 

Provide level one support services for all site equipment including: routers,
switches, and security devices.

             

 

d.

  

 

Provide network monitoring for adequate bandwidth for site locations.

             

 

e.

  

 

Provide secure, remote access (via VPN) to shared business applications under
the existing K-C terms and conditions.

             

 

f.

  

 

Network uptime to be consistent with then-current K-C standards.

             

 

g.

  

 

Network issues to be addressed consistent with then-current K-C standards.

             

 

h.

  

 

Security protocols will be consistent with the then-current practices of K-C.

 

            5.  

Messaging management:

 

              a.    Support and maintenance of the MS Active Directory logical
network supporting Halyard.              

 

b.

  

 

Creation / modification / deletion of shared drives, folders, and printers as
normal business (this does not include changes to existing structure in place as
of the Distribution).

             

 

c.

  

 

Account maintenance and support including add / modify / delete.

 

            6.  

General help desk:

 

              a.    Provide help desk support for the following systems in
scope: all desktop software on the K-C image, K-C provisioned hardware and
equipment, physical and logical networks, and messaging (including mobile
devices).              

 

b.

  

 

Provide PC hardware break / fix service to restore operations. Desktop
applications and hardware to be supported include those from the standard PC
specifications at the time of the Distribution. Halyard to be responsible for
the cost of all replacement hardware.

       

 

67



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated
Duration

 

Performance
Exceptions

 

Time Period for
Termination or

Extension

    7.   Asset management:               a.    Procurement and provision of all
IT assets during the transition period (provided that the payment therefor is
Halyard’s responsibility). Halyard will continue to use the K-C standard
desktop/laptop image (hardware and software) during the term of the Transition
Services Agreement.              

 

b.

  

 

Any software/hardware outside the K-C standards will not be supported and may
breach this agreement if introduced to the K-C network without prior approval.

             

 

c.

  

 

All vendor expenses will pass through to Halyard at cost.

            8.   Back office systems:               a.    Provide continued
access and use of the following core business systems under the existing terms
and conditions set forth by K-C. List of applications is as follows: SAP,
Workday, Visa Intellilink, and Regional Travel Management systems.              

 

b.

  

 

Provide system account administration including: adds, modifications, and
deletes (does not include changes to existing structure). System access and
uptime to be consistent with the performance of the systems prior to the
Distribution.

            9.   Application help desk:               a.    Provide level-one
support for Halyard’s core business systems listed in Section 6 of this Schedule
LAO.2A (back office systems).              

 

b.

  

 

Services to be provided include: application usage support (navigation and
general inquiries), functional issues experienced, and reasonable report and
data query requests.

       

 

LAO.2B

 

Finance Support

 

K-C shall provide or perform the following with respect to Brazil:

  $352 per month   8 months     3 months     1.   Invoice and accounts payable
processing:               a.    Record all invoices (both direct and indirect
materials), payroll, and expenses into AP sub-ledger.        

 

68



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated
Duration

 

Performance
Exceptions

 

Time Period for
Termination or

Extension

      b.    Process full, split and partial invoice payments per Halyard’s
request.              

 

c.

  

 

Review and verify invoice, invoice documentation, and invoice approvals for
completeness and accuracy.

             

 

d.

  

 

Initiate cash disbursements for approved payments by Halyard.

             

 

e.

  

 

Provide Halyard weekly cash commitments and cash flow reports to determine
disbursement schedules.

             

 

f.

  

 

Provide inquiry support to vendors and business managers from 8:30 am to 5:30 pm
CST.

       

 

LAO.2C

 

Legal Support

 

K-C shall provide or perform the following with respect to Brazil:

  $975 per month   8 months     3 months     1.   Provide support to ensure
contracts and licenses reflect change in control.             2.   Provide legal
counsel in employment disputes (labor agreement compliance, payroll, etc.), IP
migration, etc.             3.   Implement cross-licensing agreements or
transfer of ownership as required for trademarks, patents, copyrights, brand
names, etc.        

 

69



--------------------------------------------------------------------------------

Transition Services Agreement (TSA) Schedule of Services for:

RESEARCH AND ENGINEERING (R&E)

 

Schedule A-10:    Research and Engineering (R&E) Provider:    Kimberly-Clark
Corporation and its applicable affiliates (“K-C”) Provider Contact:    Laura
Dellaripa [770-587-7898; ladellar@kcc.com] Recipient:    Halyard Health, Inc.
and its applicable affiliates (“Halyard”) Recipient Contact:    Sam Chan
[770-587-8604; sam.chan@hyh.com] Geographic Scope:    U.S. Overview of Services:
  

The Research and Engineering services are comprised of the following areas:
Sensory and Human Factors, Analytical Science and Test Method Development, and
Physical and Compliance Testing.

 

In no event shall K-C be financially responsible for the cost of any assets,
hardware and other similar items that will be retained by Halyard following the
completion of these Services.

Schedule of Service Specific Terms:   

K-C’s provision of the Services in this Schedule A-10 is dependent upon
Halyard’s (i) reasonable cooperation with K-C’s efforts to provide such
Services, (ii) procurement and provision of Halyard hardware, to the extent
required, (iii) Halyard’s entry into contracts with the applicable third party
service providers and causing such service providers to cooperate with, and
provide reasonably required access to, K-C, and (iv) providing reasonable access
to Halyard facilities and personnel to the extent required for the provision of
the subject Services (including, but not limited to, personnel to receive
knowledge transfer).

 

Any extensions of the duration of Services, and any early termination of
Services, for the Services in this Schedule A-10 are subject to the notification
periods below. Extensions of Services may not exceed an overall duration of 21
months after the Distribution Date (as defined in the Transition Services
Agreement).

 

  

Anticipated Duration of

Service

  

Notification Required to Terminate
or Extend the Service

  

Maximum Extension of Service

  

0 months - 5 months

   1 month    1 month   

6 months - 11 months

   2 months    2 months   

12 months - 18 months

   3 months    3 months Start of Activity:    Distribution Date (as defined in
the Transition Services Agreement) End Date:    As specified in the accompanying
Schedule of Services; not to exceed 2 years after the Distribution Date (as
defined in the Transition Services Agreement)

 

70



--------------------------------------------------------------------------------

The Services described in this Schedule of Services shall be provided subject to
the terms described in the Transition Services Agreement between K-C and Halyard
dated as of October 31, 2014 (the “Transition Services Agreement”). Where there
is a conflict between the Transition Services Agreement and this Schedule of
Services, the Transition Services Agreement shall govern, except where the
Transition Services Agreement specifically allows for superseding language to be
provided in a Schedule of Services, and such additional or alternate guidance
has been provided below. All values in USD, unless otherwise noted.

 

71



--------------------------------------------------------------------------------

ID

 

Description of Service

  

Fees Per Month

  

Anticipated
Duration

  

Performance
Exceptions

  

Time Period for
Termination or
Extension

 

RE.1

 

Sensory and Human Factors

 

K-C shall provide or perform the following:

   $30,667 per month    6 months       2 month     1.   

Human subject testing support, including study design and planning, K-C site and
lab utilization, vendor management, test execution, and statistical analysis and
reporting (including both end-user and sensory panel studies).

                2.   

Halyard study personnel training and consultation if needed.

                3.   

Third party services excluded: Halyard will pay the variable study costs (e.g.,
HireGenics contractors, Jackson and Associates research vendor services)
directly through a purchase order that Halyard establishes with these vendors.

           

 

RE.2

 

Analytical Science and Test Method Development

 

K-C shall provide or perform the following:

   $59,583 per month    24 Months       3 months     1.    problem solving;   
             2.    test method development (chemical and physical);            
    3.    quality issues evaluation, product and raw material characterization;
                4.    gas chromatography/mass spectroscopy/odor analysis,
scanning electron microscopy, light microscopy, nuclear magnetic resonance,
liquid chromatography, mass spectrometry, infrared analysis, size exclusion
chromatography, x-ray diffraction, electron spectroscopy for chemical analysis,
and/or thermal analysis with final report; and                 5.    Develop
test methods / instruments for concept material evaluation and sales
demonstrations.            

 

RE.3

 

Physical and Compliance Testing

 

K-C shall provide or perform the following:

   $12,500 per month    24 months       3 months     1.   

K-C prototype experimental (KCPX) facility aging chamber utilization for
accelerated aging and real time aging.

                2.   

Compliance testing facility (CTF) testing services: perform tests that require
good manufacturing practice (GMP) and good lab practice (GLP).

                3.    Access to all Healthcare Business test methods and
equipment for tests performed at Integrated Paper Service Inc. (IPS). The
required test methods are listed in Exhibit 1.                 Note: Halyard is
responsible for transfer of products from KCPX and CTF to a 3rd party provider
on or before the service termination date            

 

72



--------------------------------------------------------------------------------

Exhibit 1: Test Method List

 

Test Method

STM 00067 / STM 4507 - Hydrostatic Pressure Test STM 00103 / STM 2401 -
Absorbent Capacity - Vertical (Water) STM 00104 / STM 2403 - Vertical Wicking
Rate STM 00122 / STM 3224 - Dimensions General STM 00123 / STM 4011 - Drape
Stiffness - Cantilever Bending Method STM 00136 / STM 5000 -
Brightness/Color/Opacity STM 00146 / STM 5668 - Grab Tensile Peak Stretch and
Energy (NonW) STM 00148 / STM 2200 - Abrasion Resistance - Taber STM 00149 / STM
2205 - Martindale STM 00150 / STM 2467 - Absorbency Rate (3 Drops) STM 00152 /
STM 2471 - Impact STM 00153 / STM 2477 - Resistance of Nonwovens to Low Surface
Tension Liquids STM 00155 / STM 2482 - Resistance of NW to Penetration of Fluid
STM 00156 / STM 2483 – Alcohol Repellency STM 00157 / STM 2600 - Mass Per Unit
Area - Basis Weight STM 00159 / STM 3010 - 5” Bulk STM 00162 / STM 3801 - Air
Permeability STM 00164 / STM 3806 - MOCON STM 00165 / STM 4000 - Cup Crush STM
00180 / STM 4563 - Static Decay STM 00190 / STM 5529 - Tear STM 00195 / STM 5650
- Tearing Strength - Trapezoid Tear

Test Method

STM 00197 / STM 5671 - 180 Degree Peel - Raw Materials STM 00198 / STM 5678 -
Strip Tensile of Nonwoven Fabrics STM 00204 / STM 2437 - Water Vapor
Transmission Rate (WVTR) STM 00287 / STM 3403 - Fire 30 Sec - NFPA 702 STM 00291
/ STM 5669 - Bond Integrity of Nonwoven Laminates (Peel) STM 00353 / STM 4569 -
Gelbo Lint STM 00357 / STM 4566 - Sliding Compression STM 00360 / STM 3400 - 1
Sec. Fire STM 00369 / STM 5708 - Surgical Gown Seam Strength STM 00370 / STM
5709 - Surgical Gown Tie-Shear Test STM 00391 / STM 5688 - Seam Strength STM
00402 / STM 4007 - Handel-O-Meter STM 5679 - Puncture TTM 00042 - Fenestration
Drape Blood Run-Off Test TTM 00043 - Glove Slipdown Meas Using the Glove
Articulator TTM 00173 - Opacity and Fluid Penetration Test of Gowns TTM 00292 -
Hook Peel Strength TTM 00293 - Hook Shear Strength TTM 00294 - Hook Adhesion to
SMS TTM 00406 Wing and Pull Tab Adhesive Peel - Sterile Wrap TTM 00407 - Wing
Transfer Adhesive Shear - Sterile Wrap

 

 

73



--------------------------------------------------------------------------------

Transition Services Agreement (TSA) Schedule of Services for:

REGULATORY AND QUALITY (R&Q)

 

Schedule A-11:    Regulatory and Quality Provider:    Kimberly-Clark Corporation
and its applicable affiliates (“K-C”) Provider Contact:    Mike Page
[770-587-7084; mike.page@kcc.com] Recipient:    Halyard Health, Inc. and its
applicable affiliates (“Halyard”) Recipient Contact:    Mizanu Kebede
[770-587-8533; mizanu.kebede@hyh.com] Geographic Scope:    U.S. Overview of
Services:   

The Regulatory & Quality (R&Q) services are composed of the following areas:
Global Clinical Affairs, Quality, and Global Product Safety.

 

In no event shall K-C be financially responsible for the cost of any assets,
hardware and other similar items that will be retained by Halyard following the
completion of these Services.

Schedule of Service Specific Terms:   

K-C’s provision of the Services in this Schedule A-11 is dependent upon
Halyard’s (i) reasonable cooperation with K-C’s efforts to provide such
Services, (ii) procurement and provision of Halyard hardware, to the extent
required, (iii) Halyard’s entry into contracts with the applicable third party
service providers and causing such service providers to cooperate with, and
provide reasonably required access to, K-C, and (iv) providing reasonable access
to Halyard facilities and personnel to the extent required for the provision of
the subject Services (including, but not limited to, personnel to receive
knowledge transfer).

 

Any extensions of the duration of Services, and any early termination of
Services, for the Services in this Schedule A-11 are subject to the notification
periods below. Extensions of Services may not exceed an overall duration of 21
months after the Distribution Date (as defined in the Transition Services
Agreement).

 

    

Anticipated Duration of

Service

  

Notification Required to Terminate

or Extend the Service

  

Maximum Extension of Service

  

0 months - 5 months

   1 month    1 month   

6 months - 11 months

   2 months    2 months   

12 months - 18 months

   3 months    3 months Start of Activity:    Distribution Date (as defined in
the Transition Services Agreement) End Date:    As specified in the accompanying
Schedule of Services; not to exceed 2 years after the Distribution Date (as
defined in the Transition Services Agreement)

 

74



--------------------------------------------------------------------------------

The Services described in this Schedule of Services shall be provided subject to
the terms described in the Transition Services Agreement between K-C and Halyard
dated as of October 31, 2014 (the “Transition Services Agreement”). Where there
is a conflict between the Transition Services Agreement and this Schedule of
Services, the Transition Services Agreement shall govern, except where the
Transition Services Agreement specifically allows for superseding language to be
provided in a Schedule of Services, and such additional or alternate guidance
has been provided below. All values in USD, unless otherwise noted.

 

75



--------------------------------------------------------------------------------

ID

 

Description of Service

  

Fees Per Month

  

Anticipated
Duration

  

Performance
Exceptions

  

Time Period for
Termination or
Extension

 

RQ.1

 

Global Clinical Affairs

 

K-C shall provide or perform the following:

  

Variable rate based on resource costs and third-party pass through

 

Hourly Rate:

Grade 4-6: $160

Grade 7-9: $90

10 and Below: $50

   18 Months       3 months    

 

1.

  

 

Conduct data entry and data validation for all current clinical studies.

               

 

2.

  

 

Provide statistical consulting, analysis, programming, and validation services
for current clinical studies.

               

 

3.

  

 

Provide in-house site management and clinical site monitoring services.

               

 

4.

  

 

Provide in-house project management services.

               

 

5.

  

 

Conduct literature research and order articles.

           

 

RQ.2

 

Quality

 

K-C shall provide or perform the following:

   $5,720 per month    6 months       2 months     1.    Provide EtQ support
(respond to functionality and configuration questions).            

 

RQ.3

 

Global Product Safety

 

K-C shall provide or perform the following:

 

   $500 per month    12 months       3 months     1.    Provide laboratory audit
services for Avent I/Tucson in support of PYtest to meet the State of New York’s
requirements to have annual audits by a registered Director of Laboratories.   
        

 

76



--------------------------------------------------------------------------------

Transition Services Agreement (TSA) Schedule of Services for:

OPERATIONS SEPARATION (FTS, OTC, DISTRIBUTION)

 

Schedule A-12:    Operations Separation (FTS, OTC, Distribution) Provider:   
Kimberly-Clark Corporation and its applicable affiliates (“K-C”) Provider
Contact:    Julie Nackers [920-721-5619; jnackers@kcc.com] Recipient:    Halyard
Health, Inc. and its applicable affiliates (“Halyard”) Recipient Contact:   

OTC: Lori Hand [770-587-7621; lori.hand@hyh.com]

FTS, Distribution: Dean Bergman [770-587-8849; dean.bergman@hyh.com]

Geographic Scope:    U.S. Overview of Services:   

The Operations Separation services are composed of Center of Excellence (COE)
support for the Order to Cash (OTC), Forecast to Stock (FTS), and Distribution
processes.

 

In no event shall K-C be financially responsible for the cost of any assets,
hardware and other similar items that will be retained by Halyard following the
completion of these Services.

Schedule of Service Specific Terms:   

K-C’s provision of the Services in this Schedule A-12 is dependent upon
Halyard’s (i) reasonable cooperation with K-C’s efforts to provide such
Services, (ii) procurement and provision of Halyard hardware, to the extent
required, (iii) Halyard’s entry into contracts with the applicable third party
service providers and causing such service providers to cooperate with, and
provide reasonably required access to, K-C, and (iv) providing reasonable access
to Halyard facilities and personnel to the extent required for the provision of
the subject Services (including, but not limited to, personnel to receive
knowledge transfer).

 

Any extensions of the duration of Services, and any early termination of
Services, for the Services in this Schedule A-12 are subject to the notification
periods below. Extensions of Services may not exceed an overall duration of 21
months after the Distribution Date (as defined in the Transition Services
Agreement).

 

    

Anticipated Duration of

Service

  

Notification Required to Terminate
or Extend the Service

  

Maximum Extension of Service

  

0 months - 5 months

   1 month    1 month   

6 months - 11 months

   2 months    2 months   

12 months - 18 months

   3 months    3 months Start of Activity:    Distribution Date (as defined in
the Transition Services Agreement) End Date:    As specified in the accompanying
Schedule of Services; not to exceed 2 years after the Distribution Date (as
defined in the Transition Services Agreement)

 

77



--------------------------------------------------------------------------------

The Services described in this Schedule of Services shall be provided subject to
the terms described in the Transition Services Agreement between K-C and Halyard
dated as of October 31, 2014 (the “Transition Services Agreement”). Where there
is a conflict between the Transition Services Agreement and this Schedule of
Services, the Transition Services Agreement shall govern, except where the
Transition Services Agreement specifically allows for superseding language to be
provided in a Schedule of Services, and such additional or alternate guidance
has been provided below. All values in USD, unless otherwise noted.

 

78



--------------------------------------------------------------------------------

ID

 

Description of Service

  

Fees Per Month

  

Anticipated
Duration

  

Performance
Exceptions

  

Time Period for
Termination or
Extension

 

OPS.1

 

Order Management and Master Data Services

 

K-C shall provide or perform the following:

  

$30,200

 

Plus pass-through travel expenses

   12 months       3 months    

 

1.

 

 

Provide escalated user support for order management activities via mailbox.

               

 

2.

 

 

Support major IT approved projects with design, user acceptance test planning,
guidance in test execution, documentation and implementation.

                3.   Support approved enhancement requests with design, user
acceptance test planning, provide guidance in test execution, documentation and
implementation.                 4.   Provide knowledge transfer to Halyard COE
employees in preparation for assuming tasks during the final three months of the
Transition Services Agreement.                 5.   As directed by Halyard,
set-up and assign roles in SAP including changes to such roles required by
enhancements in SAP;                 6.   Review and approve Firefight activity
conducted by K-C teams.               Supported Content Areas for Order
Management and Master Data:               K-C shall support the following:      
          1.   Master data:                   a.    material master-order to
cash tabs and workflow                  

 

b.

  

 

material determination, product listings and exclusions

                 

 

c.

  

 

customer master and workflow, customer-material information records

                 

 

d.

  

 

internal and external customer hierarchy; sales hierarchy

                 

 

e.

  

 

pricing

               

2.

  Inbound and outbound electronic data interchange (EDI) order management
transactions                 3.   Domestic and export order management; export
documentation                 4.   Global available to promise (gATP):         
         a.    versioning, order sourcing, allocation and prioritization      
     

 

79



--------------------------------------------------------------------------------

ID

 

Description of Service

  

Fees Per Month

  

Anticipated
Duration

  

Performance
Exceptions

  

Time Period for
Termination or
Extension

    5.  

Global data synchronization (GDS)

                6.   Transfer pricing            

 

OPS.2

  Planner And Mill Material Flow Support - Forecast To Stock (FTS)    $30,200   
12 months       3 months  

K-C shall provide or perform the following:

  

Plus pass-through travel expenses

            

 

1.

 

 

Provide escalated user support to mill material flow team members and planners
(material ordering, machine scheduling and strategic planners) on SAP tool
functionality. SAP modules: R/3 and APO (PPDS and SNP). Support Halyard in
setting up in-house user support.

               

 

2.

 

 

The setup of new asset or reconfiguration of existing assets. This process make
sure all appropriate APO and R/3 set are present.

           

 

OPS.2

(cont’d)

   

 

3.

 

 

Provide training to key users for mill material flow (i.e., production
reporting) and planners (material ordering, machine scheduling and strategic
planners). Transition training process to Halyard.

               

 

4.

 

 

Set up and maintain SAP job roles to support business needs. Train Halyard
resource on how to manage going forward.

               

 

5.

 

 

Support major IT approved projects with design, testing, implementation and
documentation.

               

 

6.

 

 

Support prioritized and agreed upon system enhancements from design through
testing, implementation, and documentation.

           

 

80



--------------------------------------------------------------------------------

ID

 

Description of Service

  

Fees Per Month

  

Anticipated

Duration

  

Performance
Exceptions

  

Time Period for
Termination or

Extension

 

OPS.3

 

Distribution Project and Operational Support

 

K-C shall provide or perform the following:

  

Variable: $59.20 per hour (billed based on actual hours per month)

 

Plus pass-through travel expenses

  

12 months

      3 months    

 

1.

  

 

Support Halyard project to change 3PL distribution providers and/or locations.
Support includes process design, user acceptance test planning, and providing
guidance for test execution, documentation and implementation.

               

 

2.

  

 

Provide knowledge transfer to Halyard employees in preparation for assuming full
responsibility for distribution support activities.

               

 

3.

  

 

Provide training for distribution processes including inventory control,
shipping and receiving, and local customer service. Prepare Halyard team for
ownership of training going forward.

                4.    Support enhancement requests with design, user acceptance
test planning, provide guidance in test execution, documentation and
implementation.                 5.    Provide escalated user support for
Distribution activities via mailbox.            

 

81



--------------------------------------------------------------------------------

Transition Services Agreement (TSA) Schedule of Services for:

GLOBAL NONWOVENS (GNW)

 

Schedule A-13:    Global Nonwovens (GNW) Provider:    Kimberly-Clark Corporation
and its applicable affiliates (“K-C”) Provider Contact:    Larry Maher
[770-587-7091; larry.maher@kcc.com] Recipient:    Halyard Health, Inc. and its
applicable affiliates (“Halyard”) Recipient Contact:    Mike Tuck [770-587-7911;
mike.tuck@hyh.com] Geographic Scope:    U.S. Overview of Services:   

The Global Nonwoven (GNW) services are comprised of technical knowledge
transfer, subject-matter expert (SME) support, prototyping services, process
engineering and mill support, supply agreement support, engraving masters
storage, and gown-machine start-up support.

 

In no event shall K-C be financially responsible for the cost of any assets,
hardware and other similar items that will be retained by Halyard following the
completion of these Services.

Schedule of Service Specific Terms:   

K-C’s provision of the Services in this Schedule A-13 is dependent upon
Halyard’s (i) reasonable cooperation with K-C’s efforts to provide such
Services, (ii) procurement and provision of Halyard hardware, to the extent
required, (iii) Halyard’s entry into contracts with the applicable third party
service providers and causing such service providers to cooperate with, and
provide reasonably required access to, K-C, and (iv) providing reasonable access
to Halyard facilities and personnel to the extent required for the provision of
the subject Services (including, but not limited to, personnel to receive
knowledge transfer).

 

Any extensions of the duration of Services, and any early termination of
Services, for the Services in this Schedule A-13 are subject to the notification
periods below. Extensions of Services may not exceed an overall duration of 21
months after the Distribution Date (as defined in the Transition Services
Agreement).

 

    

Anticipated Duration of

Service

  

Notification Required to Terminate

or Extend the Service

  

Maximum Extension of Service

  

0 months - 5 months

   1 month    1 month   

6 months - 11 months

   2 months    2 months   

12 months - 18 months

   3 months    3 months Start of Activity:    Distribution Date (as defined in
the Transition Services Agreement) End Date:    As specified in the accompanying
Schedule of Services; not to exceed 2 years after the Distribution Date (as
defined in the Transition Services Agreement)

 

82



--------------------------------------------------------------------------------

The Services described in this Schedule of Services shall be provided subject to
the terms described in the Transition Services Agreement between K-C and Halyard
on dated as of October 31, 2014 (the “Transition Services Agreement”). Where
there is a conflict between the Transition Services Agreement and this Schedule
of Services, the Transition Services Agreement shall govern, except where the
Transition Services Agreement specifically allows for superseding language to be
provided in a Schedule of Services, and such additional or alternate guidance
has been provided below. All values in USD, unless otherwise noted.

 

83



--------------------------------------------------------------------------------

ID

 

Description of Service

  

Fees

  

Anticipated
Duration

  

Performance
Exceptions

  

Time Period for
Termination or
Extension

 

GNW.1

 

Drawing and Documented Technical Knowledge Transfer

 

K-C shall provide or perform the following:

   $3,077 total    1 week       1 month     1.   Share mechanical hollow plate
drawing and documented technical knowledge (DTK) with Halyard.                
2.   Share full potential spinning drawing and DTK with Halyard.            

 

GNW.2

 

Access to Subject Matter Experts (SMEs)

 

K-C shall provide or perform the following:

  

$13,500 per month for November 2014 through April 2015 (1 FTE)

   12 months    Additional support subject to availability. 24 hour response
time on availability    3 months    

 

1.

 

 

Access to SMEs for technical support:

  

 

$6,750 per month for May 2015 through October 2015 (0.5 FTE)

               a.    0 – 6 months: SME support for Lexington Mill (i.e., basic
troubleshooting)                  

 

b.

  

 

7 – 12 months: SME support for Lexington 1 startup only

  

 

Plus pass-through travel expenses (estimated at $20,250/year)

                                                                                
                2.   SME technical areas in scope:                  

 

a.

  

 

online quality; meltspun; raw materials; winding/web; extrusion/bonding;
electrical; controls; mechanical; surface chemistry; and meltblown

           

 

GNW.3

 

New Material Prototyping

 

K-C shall provide or perform the following:

 

  

Variable: Costing based on a machine, operator and raw material basis similar to
Research Special Runs (RSRs).

 

The cost will be actual raw material cost and conversion cost. The conversion
cost will range from $400 to $500 per machine hour. The conversion cost will be

provided based upon the specific machine required and number of operators needed
to run the trial. The cost should cover all variable and fixed conversion costs.
Raw material cost will be based on actual raw materials consumed.

   2 years    Subject to availability. 1 week response time on availability    3
months     1.   New material prototyping capabilities in K-C pilot facility
under CDA.                

 

2.

 

 

Agreement covers renting the prototyping line and operators.

                                                                              
                                                                                
                                                                                
                                                                                
                                                                              
                                                                              
              

 

84



--------------------------------------------------------------------------------

ID

 

Description of Service

  

Fees

  

Anticipated
Duration

  

Performance
Exceptions

  

Time Period for
Termination or
Extension

 

GNW.4

 

Process Engineering and Mill Support

 

K-C shall provide or perform the following:

 

Support associated with converting LX3 to an inline film machine at a later
date, and also includes Halyard operator learning on CM4 film asset.

   Variable: charter to be developed with scope of work and costs to be agreed
to by both parties in the event this option is exercised    Per agreed upon
project charter   

Advance notice: 6 months

 

Timeline to be developed with charter

 

Note: Due to the 12-14 month lead time for a rebuild, K-C will need to
renegotiate the supply agreement at least 12 months prior to the end of the
supply agreement

   Any extension or early termination of service to be mutually agreed by the
parties

 

GNW.4

(cont’d)

   

 

1.

 

 

Capital Engineering

                 

 

a.

  

 

Assuming Halyard has hired engineering resources as planned and would handle
project execution, capital support services would be providing documentation
(drawings and specifications) of similar installation(s), consulting on
equipment arrangement to fit the LX3 space, and general consulting relevant to
implementation.

               

 

2.

 

 

Mill Support and Operations

                 

 

a.

  

 

Minimum 2 operators and one technical engineer for 6 weeks of training.

               

 

3.

 

 

SME Support

                 

 

a.

  

 

Consulting on process specification and start up support.

           

 

85



--------------------------------------------------------------------------------

ID

 

Description of Service

  

Fees

  

Anticipated
Duration

  

Performance
Exceptions

  

Time Period for
Termination or
Extension

 

GNW.5

 

Support for Supply Agreement

 

K-C shall provide or perform the following:

 

Covers life cycle maximization (LCM) term between Corinth and Neenah Nonwovens
Facility (NNF), planning and quality resources required to support supply
agreements.

 

LCM business support functions include:

  

These Services shall be delivered on a time & materials basis

 

LCM: $129,000 per year (1 FTE)

 

Plus pass-through travel expenses (estimated at $13,500/year)

   2 years       3 months     1.   Supporting the mills in achieving quality,
cost and customer service OGSiMs   

Planning: $91,000 per year per FTE (see Exhibit 1 for resource requirements)

 

Quality: $115,700 per year per FTE (see Exhibit 1 for resource requirements)

 

Note: Costs associated with material changes (e.g., resins, basis weight
changes) will be handled in a separate supply agreement between K-C and Halyard

 

Note: If either party experiences quality issues due to the other party’s design
process, we will bill out appropriate incremental resources at an hourly rate.
These resources will be subject to availability

            

 

2.

 

 

Leading all controlled documentation regarding product management such as:
change control, supplier corrective action reports (SCAR), corrective and
preventive actions (CAPA)

               

 

3.

 

 

Being first contact with BU on product evergreening

               

 

4.

 

 

Being first contact for the Mill Team and technical support

 

             

Planning: Tactical and staff planning resources associated with planning Halyard
materials on GNW assets

 

Quality: Quality resources associated with supporting Halyard materials
manufactured by GNW

                         

 

86



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees

 

Anticipated Duration

 

Performance
Exceptions

 

Time Period for
Termination or
Extension

 

GNW.6

 

Storage of Calendar rolls and engraving masters

 

K-C shall provide or perform the following:

  Rental cost of $1,000/month when master is checked out for engravings  
2 years     3 months  

 

Third-party engravers currently maintain custody of all bond roll engraving
masters. Each party will have access to the other party’s engraving masters
during the 2 year TSA period for the specified rental charge. After the 2-year
agreement, ownership of the bond roll engraving masters will revert to either
party as follows:

            1.   Halyard               a.   Round Hexagon Triangle (RHT) bond
roll for Healthcare Business grades              

 

b.

 

 

High Density RHT (HDRHT)

            2.   K-C               a.   Wire Weave (WW)              

 

b.

 

 

C-Star

             

 

c.

 

 

Rib Knit

             

 

d.

 

 

Hansen Pennings (H&P)

             

 

e.

 

 

Extended Hansen Pennings (EHP)

             

 

f.

 

 

Diamond on Diamond (DOD)

             

 

g.

 

 

High Density Diamond (HDD)

         

In addition, LaGrange will maintain custody of their Round Hexagon Triangle bond
roll for 2 years or until Halyard agrees to release Lagrange from the Round
Hexagon Triangle commitment. After Halyard releases the Round Hexagon Triangle
requirement from LaGrange, LaGrange will return Lexington’s Wire Weave roll
#19R5728.

 

       

 

GNW.7

 

Gown Machine Start-up Support at Lexington

 

K-C shall provide or perform the following:

 

Fixed cost of $91,200

 

Plus pass-through travel expenses (estimated at $72,000)

  Service expected to
begin 1Q 2015

 

Operators (2 months)

 

Maintenance
associate (2 weeks)

 

Gown Machine
Leader (6 months)

   

 

1 month

   

 

1.

 

 

Mill Support and Operations

             

 

a.

 

 

Require up to 4 operators with significant gown machine experience for 8 weeks
for maintenance and down event support

             

 

b.

 

 

Require 1 maintenance associate for 2 weeks and as needed on emergency basis
(on-call) post this 2 week commitment

             

 

c.

 

 

Require services of Gown Machine Leader (Donnie Barnes) for 6 months with option
to extend if needed

       

 

87



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees

 

Anticipated
Duration

 

Performance
Exceptions

 

Time Period for
Termination or
Extension

  Note: At least four Lexington Operators and two Maintenance Associates require
access to Lagrange for at least eight weeks to train on Operation        

 

GNW.8

 

Post-spin Development Support (On-Going Projects)

 

K-C shall provide or perform the following:

 

 

$129,000 per year (1 FTE)

 

Plus pass-through travel expenses

  12 months   Work initiation
decision will
be made within
two weeks
communication
following BFx
approval.   3 months     1.   Post-spin development and commercialization of
K-C-produced healthcare materials. Deliver on project objectives defined upon
project approval per IMF gate requirements.         GNW.9  

Northfield Storage Space

 

Provide off-site storage space and related services (lease, operating service,
utilities) at the Northfield storage warehouse located at 1075 Northfield Court,
Roswell GA 30076, in each case substantially similar in size and quality to that
occupied by or received by the Healthcare Business immediately prior to the
Distribution. The facility is managed by RAMP (GNW) and operated by Nationwide
Distribution Services, which provides daily delivery and retrieval of materials.

  $9,000 per month   24 months     3 months

 

88



--------------------------------------------------------------------------------

Exhibit 1: Estimated Planning and Quality Support for Supply Agreement (FTEs by
Quarter)

 

Planning    4Q14      1Q15      2Q15      3Q15      4Q15      1Q16      2Q16  
   3Q16  

TSA FTEs

     1.21         1.21         1.21         1.21         0.31         0.31      
  0.31         0.31    Quality    4Q14      1Q15      2Q15      3Q15      4Q15  
   1Q16      2Q16      3Q16  

TSA FTEs

     0.08         0.07         0.07         0.07         0.01         0.00      
  0.00         0.00   

Note: TSA support required (FTEs) reflects the net support required as Halyard
assumes responsibility for Planning and Quality Support for Supply Agreements

 

89



--------------------------------------------------------------------------------

Transition Services Agreement (TSA) Schedule of Services for:

ASIA-PACIFIC (APAC)

 

Schedule A-14:    Asia-Pacific (APAC) Provider:    Kimberly-Clark Corporation
and its applicable affiliates (“K-C”) Provider Contact:    Shane McNabb [+61 (0)
2 9963 8987; smcnabb@kcc.com] Recipient:    Halyard Health, Inc. and its
applicable affiliates (“Halyard”) Recipient Contact:    Scott Fowler [+61 (0) 2
9963 8879; scott.fowler@hyh.com] Geographic Scope:    Asia-Pacific countries
(Australia, New Zealand, Singapore, Malaysia and Japan) and with respect to
APA.8, China Overview of Services:   

The Asia-Pacific Services are composed of the four following areas: Regional ITS
Services, Shared Services, Legal, and Back Office Support (HR, Finance).

 

In no event shall K-C be financially responsible for the cost of any assets,
hardware and other similar items that will be retained by Halyard following the
completion of these Services.

Schedule of Service Specific Terms:   

For Services described in 1(a) through 1(d) herein, neither party shall have the
unilateral right of termination or extension in respect of such Services. If the
actual duration of a particular Service exceeds the Anticipated Duration as set
forth below on this Schedule A-14 (a “Delay Period”), the cost per month for the
Services shall be the same during the Delay Period as it was during the month
immediately preceding the Delay Period. If in K-C’s reasonable judgment there
will be a Delay Period, K-C shall provide written notice to Halyard regarding
the likelihood or existence of such Delay Period [ten] days prior to the start
of such Delay Period. If, and to the extent that, the Delay Period will exceed
three months, such Delay Period will be subject to Halyard’s approval, which
approval will not be unreasonably withheld.

 

K-C’s provision of the Services in this Schedule A-14 is dependent upon
Halyard’s (i) reasonable cooperation with K-C’s efforts to provide such
Services, (ii) procurement and provision of Halyard hardware, to the extent
required, (iii) Halyard’s entry into contracts with the applicable third party
service providers and causing such service providers to cooperate with, and
provide reasonably required access to, K-C, and (iv) providing reasonable access
to Halyard facilities and personnel to the extent required for the provision of
the subject Services (including, but not limited to, personnel to receive
knowledge transfer).

 

Any extensions of the duration of Services, and any early termination of
Services, for the Services in this Schedule A-14 are subject to the notification
periods below. Extensions of Services may not exceed an overall duration of 21
months after the Distribution Date (as defined in the Transition Services
Agreement).

 

Anticipated Duration of

Service

  

Notification Required to Terminate
or Extend the Service

  

Maximum Extension of Service

0 months - 5 months    1 month    1 month 6 months - 11 months    2 months    2
months 12 months - 18 months    3 months    3 months

 

90



--------------------------------------------------------------------------------

Start of Activity:    Distribution Date (as defined in the Transition Services
Agreement) End Date:    As specified in the accompanying Schedule of Services;
not to exceed 2 years after the Distribution Date (as defined in the Transition
Services Agreement)

The services described in this Schedule of Services shall be provided subject to
the terms described in the Transition Services Agreement between K-C and Halyard
dated as of October 31, 2014 (the “Transition Services Agreement”). Where there
is a conflict between the Transition Services Agreement and this Schedule of
Services, the Transition Services Agreement shall govern, except where the
Transition Services Agreement specifically allows for superseding language to be
provided in a Schedule of Services, and such additional or alternate guidance
has been provided below. All values in USD, unless otherwise noted.

 

91



--------------------------------------------------------------------------------

ID

       

Description of Service

  

Fees Per Month

  

Anticipated

Duration

  

Performance

Exceptions

  

Time Period for

Termination or
Extension

 

APA.1a

  

Regional ITS Services

 

Core Business Process (SAP + Highly-Integrated Applications) KTLO and
Operational Services and Migration

 

K-C shall provide or perform the following:

 

SAP Support, Basis, Hosting, Overhead

   $101,700 per month    12 months       No unilateral right of termination or
extension for any IT Services       1.    AP ITS Incident Management support
across:                      a.    general accounting (GL), product costing,
order settlement, project systems, asset accounting, and profitability analysis
(CO-PA);                      b.    order management (sales order entry), EDI,
order pricing, export processes, customer and finished product master data,
batch management, transportation planning, and distribution (order fulfillment,
warehouse management), including support for EDI that is supported by internal
K-C staff immediately prior to the Distribution;                      c.   
demand planning, supply network planning, production planning, bill of materials
and non-finished goods master data, and plant maintenance;                     
d.    requisitioning and ordering, invoice processing, vendor and material
master data;                      e.    SAP BW / BOBJ tools and reports that
exist for the Healthcare Business immediately prior to the Distribution;      
               f.    configurable master data changes (standard service
requests);                      g.    ITS Internal controls:                  
      •    assist in formalizing internal processes for Halyard in respect to
the current APAC processes. This includes change management, incident
management, portfolio management, master data management etc.                  
      •    compliance – audit program coordination, FFID management, general
internal control                         •    release management in Halyard
systems                         •    prioritization process of Halyard changes;
and                     

h.

   system ownership and authorizations with security and associated functions.
                  2.    Complete Wave 1,2,3 on the schedule that is agreed by
the Parties.                   3.    HCUS desktop rollout, migration of users.
           

 

92



--------------------------------------------------------------------------------

ID

       

Description of Service

  

Fees Per Month

  

Anticipated

Duration

  

Performance

Exceptions

  

Time Period for

Termination or
Extension

     

4.

  

Infrastructure move from TCC to hosted environment.

                  5.   

Other outstanding work such as EDI customers.

                  6.   

Setting up appropriate authorizations and owners in Halyard systems including
Service-Now, SAP roles, Group Manager and IDM.

                  7.   

Transition of knowledge to Halyard ITS department and outsourced partner –
minimal system documentation exists in APAC today.

                  8.   

Untrusting networks.

                  9.   

Management of security roles and IDs for SAP applications, including mobile
devices.

                  10.   

Management of governance to internal control and regulatory rules and standards.

           

 

APA.1b

  

Core Business Process Support Team

 

K-C shall provide or perform the following:

   $8,000 per month    12 months       No unilateral right of termination or
extension for any IT Services         

 

1.

  

 

First level support – SAP and some non-SAP, use of Service-Now

                    

 

2.

  

 

SAP security – role analysis, SOD

                    

 

3.

  

 

Change requests, business requirements – mainly SAP related

                     4.    Testing and sign off of changes – delegates of SAP
owner                      5.    End user documentation especially SAP         
            6.    Selected end user training – SAP            

 

APA.1c

  

End User Infrastructure Cluster

 

Includes team leadership and work direction for Halyard ITS staff where
currently provided by regional ITS. Also includes on-site support in Sydney from
existing KC staff.

   $5,800 per month    12 months    Notwithstanding Section 2.6 of the
Transition Services Agreement, the parties have agreed to certain variances in
the software and services to be provided pursuant to this APA.1c from those
provided immediately prior to the Distribution Date.    No unilateral right of
termination or extension for any IT Services

 

93



--------------------------------------------------------------------------------

ID

     

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for
Termination or
Extension

 

K-C, in cooperation with TCS and Cognizant as required, shall provide or perform
the following:

 

            1.   For personal computers:               a.   Involvement in PC
refresh projects and asset tracking/reporting;               b.   Network
attached Multi-Functional-Devices (MFD);               c.   Remote access and
connectivity;               d.   Management of Citrix for remote connectivity to
enable access for internal and external parties;               e.   Management
of VPN and VDI included in TCS quote;               f.   Service delivery
management and oversight of TCS contractors;               g.   Management of
desktop and mobile migration             2.   For video and voice:              
a.   Troubleshooting for existing video solutions;               b.   Provide
telecommunications support for all Halyard employees (phone extension,
voicemail, etc.) residing at KC facilities during the transition period:        
        •   provide level one support for site telecommunications equipment.
Coordinate with third-party vendors to provide second and third level support
(if required);                 •   provide continued use of KC’s voicemail
system for all Halyard employees; and                 •   provide continued
support for voice communications through existing third-party contracts
(provided permission is granted by third-party provider).               c.  
Infrastructure Roadmap Upgrade Standards                 •   Provide roadmap
upgrades of PC, voice, server, network infrastructure per K-C standard roadmap
standards             3.   For telecom infrastructure:        

 

APA.1c

(cont’d)

      a.   Voice services: voice solution, internal calls, external calls,
programmable desk phone options such as call forwarding, voice mail and call
center.               b.   Video services: management of enterprise video
solution with key functionality: peer-to-peer call, conference scheduling and
bridging of multipoint videoconferences.        

 

94



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or
Extension

    4.  

For vendor management:

              a.   Manage local infrastructure maintenance with third party
providers; and               b.   Manage relationship with local third party
suppliers and vendors (e.g., Telco’s, hardware suppliers).        

 

APA.1d

  Network Connectivity  

$21,500 per month

 

12 months

    No unilateral right of termination or extension for any IT Services  

 

Includes on-charging external costs paid by KC but where services are shared by
K-C and Halyard, e.g., Milsons Point, NZ, Far East (Singapore), Malaysia

 

 

 

Singapore:

$1,300 per month

        K-C, in cooperation with TCS, shall provide or perform the following:  

Australia:

$20,200 per month

          1.   Hardware Rental              

 

a.

 

 

Includes costs of file storage and other technology peripherals.

           

 

2.

 

 

Maintenance

             

 

a.

 

 

Includes maintenance and support costs of existing infrastructure hardware
composed of laptops, telephone systems, network gears, servers, etc.

           

 

3.

 

 

Telecommunications

             

 

a.

 

 

Includes costs of actual telecommunication links providing connectivity for
emails, SAP, internet, videoconference, etc. and office telephone lines and
usage.

           

 

4.

 

 

Depreciation

             

 

a.

 

 

Includes depreciation costs for equipment supporting network, phone system,
servers, etc.

           

 

5.

 

 

Management of firewalls, internet access, risk assessments, and website security

        APA.1e  

Business Partner Resource

 

K-C will provide one ITS Business Partner resource in Asia Pacific (to be based
in Sydney) to:

 

$12,000 per month plus pass-through of all travel expenses

 

5 months commencing on December 1, 2014

    1 month   4.   Provide partnership, direction, and guidance to the Halyard
business community relating to the provision of technology solutions and
services;        

 

95



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or
Extension

  5.   Act as a single point of contact to the business and escalate any issues
as appropriate; and           6.   Manage the demand for IT services to ensure
appropriate prioritization.        

 

APA.1f

  New Projects         No unilateral right of termination or extension for any
IT Services     1.   Any ITS-related requests from Halyard not described in
APA.1a – APA.1d or otherwise reasonably required to deliver such services would
be defined as a New Project as per IT.5 herein.        

 

APA.2a

  Shared Services (1 of 2)  

$2,250 per month

 

12 months (Australia)

   

3 months

  K-C shall provide or perform the following:   Australia: $1,600 per month   9
months (Singapore)     2 months     1.   Accounts Payable  

 

Singapore: $650 per month

           

 

a.

 

 

Review and verify invoice, invoice documentation, and invoice approvals for
completeness and accuracy and route for document workflow approval where
applicable (Non PO invoices and Services PO invoices).

              b.   Record all invoices (both direct and indirect materials), and
expenses into Accounts Payable sub-ledger within 48 hours of scanned invoice
receipt or 48 hours of document workflow approval receipt.               c.  
Process full, split and partial invoice payments per Halyard’s request per
weekly payment run for domestic payments and every 2 weeks for foreign payment.
              d.   Initiate cash disbursements for approved payments (for
vendors and employees) by Halyard and perform duplicate payment check via
FirstStrike to avoid duplicate payment.               e.   Provide Halyard
weekly cash commitments reports to enable Halyard to determine disbursement
schedules and amount.               f.   Provide inquiry support to vendors and
business managers from 8:30 am till 5:30 pm (Malaysia time) via email and/or
voicemail support.               g.   Support GR/IR follow up with Halyard
buyers to ensure GR/IR items are managed to not age more than 90 days.          
    h.   Support does not include banking authorization. Authorizers to be
determined by Halyard.        

 

96



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or
Extension

      i.   Singapore only:                 •   Support includes EEMS/employee
expenses processing, auditing and any electronic banking authorization (policy
for employee claims must be provided by Halyard).        

 

APA.2b

  Shared Services (2 of 2)  

$1,950 per month

 

9 months

    2 months   K-C shall provide or perform the following:   Singapore costs by
service:           1.   Accounts Receivable (AR)   AR: $200             a.  
Complete all cash application work               b.   Support closing the AR
sub-ledger per the month end schedule             2.   Fixed Assets (FA)
Accounting   FA: $100             a.   Perform all appropriation routing,
checking and related capitalization               b.   Perform depreciation runs
              c.   Support closing the Fixed Assets sub-ledger per the month end
schedule               d.   Services do not include asset count             3.  
General Ledger (GL) and Reporting   GL: $650             a.   Perform all US
GAAP journal entries               b.   Complete all US GAAP balance sheet
reconciliations               c.   Complete all month end checks              
d.   Complete all month end reporting and relevant quarterly reporting          
  4.   Account to Report (ATR) Operations   ATR: $200             a.   Complete
all month-end checks and closing tasks               b.   Support any ATR user
access and systems issues             5.   Product Costing (PC)   PC: $100      
      a.   Support moving average price analysis               b.   Perform
costing runs (to capture the MAP in standard cost field for transfer price
automation)               c.   Transfer pricing (ad hoc and quarterly)          
    d.   Request for quote – transfer pricing (ad hoc business request to
deliver to non-KC locations but bill to KC India or KCFE)               e.  
Services do not include inventory counts        

 

97



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or
Extension

    6.   Master Data Maintenance (MDM)  

MDM: $300

(Australia: $200

Singapore: $100)

           

 

a.

 

 

Provide master material data maintenance for vendor, customer, and material
master records

             

 

b.

 

 

Services provided for Singapore and Australia

           

 

7.

 

 

Month End Closing Support (MECS)

 

 

MECS: $400

(Australia: $300

Japan: $100)

           

 

a.

 

 

Complete month end closing checks and support ATR user access

             

 

b.

 

 

Services provided for Australia and Japan

       

 

APA.3

  Fleet Management  

$374 per month

 

12 months

    3 months   K-C shall provide or perform the following:   Plus pass-through
operating and lease costs          

 

1.

 

 

Car fleet management, administration

       

 

APA.4

  Payroll  

$1,600 per month

 

12 months

    3 months   K-C shall provide or perform the following:             1.  
Provide payroll processing support services for Halyard employees in Halyard
Singapore         APA.5   Provision of Cellular Services  

Variable (pass-through cost based on actual Halyard employee usage)

 

9 months (until July 31, 2015)

    2 months   K-C shall provide or perform the following:            

 

1.

 

 

Provision of cellular services to Halyard employees in Australia for iPhones and
iPads

           

 

2.

 

 

Contract with Telstra expires end of July 2015

       

 

APA.6

  Legal Services - Product Registration  

Variable (to be charged at hourly rates detailed in Appendix I: Resource Rate
Cards)

 

Plus pass-through expenses incurred (e.g., travel, meeting costs)

 

12 months

    3 months  

 

K-C shall provide or perform the following:

           

 

1.

 

 

Maintain product approvals until the registration has been transferred to
Halyard / Distributor

           

 

2.

 

 

Provides support for Australia, New Zealand, Singapore, Malaysia

       

 

98



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or
Extension

  Not required for Hong Kong, Philippines, Thailand, Sri Lanka, Taiwan, China,
Japan        

 

APA.7

  Tax, Treasury and Credit Control; GL and Reporting  

$6,713 per month

 

9 months

    2 months   K-C shall provide or perform the following:   Singapore: $6,713  
        1.   Perform month-end and quarterly close and reporting activities    
        2.   US GAAP reporting             3.   Credit control matters          
  4.   Treasury Management        

 

APA.8

  Services to Halyard in China  

$951.12 per month per Designated Personnel (plus direct costs incurred by K-C
relating to the Designated Personnel).

 

12 months

    3 months  

 

K-C shall designate, as appropriate, specific personnel (“Designated Personnel”)
to provide or perform the following:

         

 

1.

 

 

General services, including services in support of the quality, regulatory,
operations and procurement services.

         

 

2.

 

 

Sales services, including services in support of the sales and business
development services delivered.

 

 

The number of Designated Personnel will be calculated as the number of
individuals performing the services at the end of a given month.

     

 

APA.9

  Office Support Costs (Milson’s Point)  

Pass-through of variable office costs (estimated at $6,6667 per month)

 

12 months

    3 months  

 

K-C shall provide or perform the following:

           

 

1.

 

 

Provide office support including cleaning, electricity, after hours security,
after hours air-conditioning, usage MFD, and other direct, variable office
costs.

       

 

99



--------------------------------------------------------------------------------

ID

 

Description of Service

 

Fees Per Month

 

Anticipated

Duration

 

Performance

Exceptions

 

Time Period for

Termination or
Extension

 

APA.10

  Tier 1 and 2 Workday Support  

$1,112 per month (1,200 AUD)

 

12 months

    12 months  

 

K-C shall provide or perform the following:

            1.   Halyard team leaders and HR staff will update Workday. K-C will
answer questions from employees, team leaders and HR related to Workday, and
facilitates fixes to Workday system issues.        

 

100



--------------------------------------------------------------------------------

Transition Services Agreement (TSA) Schedule of Services for:

Legal

 

Schedule A-15:   Legal Provider:   Kimberly-Clark Corporation and its applicable
affiliates (“K-C”) Provider Contact:   Michael Bendel [920-721-6854;
mbendel@kcc.com] Recipient:   Halyard Health, Inc. and its applicable affiliates
(“Halyard”) Recipient Contact:   Karl Sidor [770-587-8635; karl.sidor@hyh.com]
Geographic Scope:   U.S. Overview of Services:  

The Legal Services are limited to certain specified business services related to
intellectual property.

 

In no event shall K-C be financially responsible for the cost of any assets,
hardware and other similar items that will be retained by Halyard following the
completion of these Services.

Schedule of Service Specific Terms:  

K-C’s provision of the Services in this Schedule A-15 is dependent upon
Halyard’s (i) reasonable cooperation with K-C’s efforts to provide such
Services, (ii) procurement and provision of Halyard hardware, to the extent
required, (iii) Halyard’s entry into contracts with the applicable third party
service providers and causing such service providers to cooperate with, and
provide reasonably required access to, K-C, and (iv) providing reasonable access
to Halyard facilities and personnel to the extent required for the provision of
the subject Services (including, but not limited to, personnel to receive
knowledge transfer).

 

Any extensions of the duration of Services, and any early termination of
Services, for the Services in this Schedule A-15 are subject to the notification
periods below. Extensions of Services may not exceed an overall duration of 21
months after the Distribution Date (as defined in the Transition Services
Agreement).

 

   

Anticipated Duration of

Service

 

Notification Required to Terminate
or Extend the Service

 

Maximum Extension of Service

  0 months - 5 months   1 month   1 month   6 months - 11 months   2 months   2
months   12 months - 18 months   3 months   3 months

 

Start of Activity:   Distribution Date (as defined in the Transition Services
Agreement) End Date:   As specified in the accompanying Schedule of Services;
not to exceed 2 years after the Distribution Date (as defined in the Transition
Services Agreement)

 

101



--------------------------------------------------------------------------------

The services described in this Schedule of Services shall be provided subject to
the terms described in the Transition Services Agreement between K-C and Halyard
dated as of October 31, 2014 (the “Transition Services Agreement”). Where there
is a conflict between the Transition Services Agreement and this Schedule of
Services, the Transition Services Agreement shall govern, except where the
Transition Services Agreement specifically allows for superseding language to be
provided in a Schedule of Services, and such additional or alternate guidance
has been provided below. All values in USD, unless otherwise noted.

 

102



--------------------------------------------------------------------------------

ID

          

Description of Service

 

Fees Per Month

  

Anticipated
Duration

  

Performance
Exceptions

  

Time Period for
Termination or
Extension

 

LEG.1

 

Patent Annuity Fees

  Pass-through of all fees expenses related to delivering this service plus an
administrative fee of $2,000 per month    3 months       1 month  

 

K-C shall provide or perform the following:

              

 

1.

  

 

Provide support through K-C’s IP CoE to coordinate payment of Avent, Inc.’s
patent annuity fees using K-C’s annuity fee service provider.

 

          

 

 

LEG.2

 

 

Support for ANAQUA Express

 

 

Time and materials (to be charged at hourly rates detailed in Appendix I:
Resource Rate Cards)

  

 

8 months

  

 

Support
limited to 20
hours per
month
without
mutual
agreement
between the
parties.

  

 

2 months

 

 

K-C shall provide or perform the following:

              

 

1.

  

 

Support with confirmation of ANAQUA file record transfers from K-C to Halyard in
the different modules and support with transferring ANAQUA file records between
foreign associates;

              

 

2.

  

 

Support and training on modifying and maintaining templates in the Documents
window of the ANAQUA records;

              

 

3.

  

 

Support and training for Invoicing: creating and working with legal service
purchase orders and the interface with SAP;

              

 

4.

  

 

Support and training for CDA Builder: system administration and editing the
templates;

              

 

5.

  

 

Support and training for System Administration of specific ANAQUA modules and
coordinating with HR to identify and remove / change former employees
(inventors) from the system.

          

 

LEG.3

 

 

Secretariat Support

 

 

Time and materials (to be charged at hourly rates detailed in Appendix I:
Resource Rate Cards)

  

 

2 months

  

 

Support
limited to
reasonable
availability of
K-C resources

  

 

No
unilateral
right of
termination
or extension

  K-C shall provider or perform the following:               

 

1.

  

 

Provider Secretariat systems support and data entry

          

 

103



--------------------------------------------------------------------------------

Reverse Transition Services

 

 

 

104



--------------------------------------------------------------------------------

Transition Services Agreement (TSA) Schedule of Services for:

CHARGEBACK, MEMBERSHIP, CONTRACTS

 

Schedule B-1:   Chargeback, Membership, Contracts Provider:   Halyard Health,
Inc. and its applicable affiliates (“Halyard”) Provider Contact:   Steve
Linville [770-587-8452; steve.linville@hyh.com] Recipient:   Kimberly-Clark
Corporation and its applicable affiliates (“K-C”) Recipient Contact:  

Mike Stohr [(865) 541-7275; mstohr@kcc.com]

Ted Banker [865.541.7602; tcbanker@kcc.com]

Geographic Scope:   North America Overview of Services:  

The Chargeback, Membership, and Contracts services include the handling and
administration of chargeback deductions.

 

Unless otherwise documented in this schedule of services, the services to be
provided hereunder shall be performed with the same general degree of care and
levels of performance as when the Service Provider and its Affiliates performed
such services within the Service Provider organization immediately prior to the
Distribution Date. In no event shall Halyard be financially responsible for the
cost of any assets, hardware and other similar items that will be retained by
K-C following the completion of these Services.

Schedule of Service Specific Terms:  

Halyard’s provision of the Services in this Schedule B-1 is dependent upon K-C’s
(i) reasonable cooperation with Halyard’s efforts to provide such Services, (ii)
procurement and provision of K-C hardware, to the extent required, (iii) K-C’s
entry into contracts with the applicable third party service providers and
causing such service providers to cooperate with, and provide reasonably
required access to, Halyard, and (iv) providing reasonable access to K-C
facilities and personnel to the extent required for the provision of the subject
Services (including, but not limited to, personnel to receive knowledge
transfer).

 

Any extensions of the duration of Services, and any early termination of
Services, for the Services in this Schedule B-1 are subject to the notification
periods below. Extensions of Services may not exceed an overall duration of 21
months after the Distribution Date (as defined in the Transition Services
Agreement).

 

   

Anticipated Duration of

Service

 

Notification Required to Terminate

or Extend the Service

 

Maximum Extension of Service

  0 months - 5 months   1 month   1 month   6 months - 11 months   2 months   2
months   12 months - 18 months   3 months   3 months

 

Start of Activity:   Distribution Date (as defined in the Transition Services
Agreement) Schedule B-1:   Chargeback, Membership, Contracts End Date:   As
specified in the accompanying Schedule of Services; not to exceed 2 years after
the Distribution Date (as defined in the Transition Services Agreement)

 

105



--------------------------------------------------------------------------------

The services described in this Schedule of Services shall be provided subject to
the terms described in the Transition Services Agreement between Kimberly-Clark
Corporation and Halyard Health, Inc. as of October 31, 2014 (the “Transition
Services Agreement”). Where there is a conflict between the Transition Services
Agreement and this Schedule of Services, the Transition Services Agreement shall
govern, except where the Transition Services Agreement specifically allows for
superseding language to be provided in a Schedule of Services, and such
additional or alternate guidance has been provided below. All values in USD,
unless otherwise noted.

 

106



--------------------------------------------------------------------------------

ID

 

Description of Service

  

Fees Per Month

  

Anticipated
Duration

  

Performance
Exceptions

  

Time Period for
Termination or
Extension

 

CMC.1

 

Chargeback Deductions

   $5,000 per month    2 months       1 month     1.   As receivables pre-spin
are the responsibility of K-C, the Halyard chargeback, membership and contract
administration will be responsible to clear deductions, issue credits, and
complete the administration fees associated with these sale transactions.      
     

 

CMC.2

 

Chargeback Historical Denial Balances

   $5,000 per month    10 months       2 months     1.   As pre-Distribution
Date receivables are the responsibility of K-C, the Halyard chargeback,
membership and contract administration will be responsible to clear deductions
and issue credits for the historical denial balances, which is estimated to be
$1 million at the Distribution Date. This work will begin after the conclusion
of the chargeback work denoted in CMC.1 above.            

 

107



--------------------------------------------------------------------------------

Transition Services Agreement (TSA) Schedule of Services for:

FACILITIES - AFC NOGALES (REVERSE TRANSITION SERVICE)

 

Schedule B-2:    Facilities - AFC Nogales (Reverse Transition Service) Provider:
   Halyard Health, Inc. and its applicable affiliates (“Halyard”) Provider
Contact:    Thomas Owens [770-587-8459; thomas.owens@kcc.com] Recipient:   
Kimberly-Clark Corporation and its applicable affiliates (“K-C”) Recipient
Contact:    Pam VanHout [920-721-7100; pvanhout@kcc.com Geographic Scope:   
Mexico (Nogales) Overview of Services:   

The Facilities - AFC Nogales (Reverse Transition Service) Services include
on-going use of the Halyard facility in Nogales 1, Mexico.

 

In no event shall Halyard be financially responsible for the cost of any assets,
hardware and other similar items that will be retained by K-C following the
completion of these Services.

Start of Activity:    Distribution Date (as defined in the Transition Services
Agreement) End Date:    As specified in the accompanying Schedule of Services;
not to exceed 2 years after the Distribution Date (as defined in the Transition
Services Agreement)

The Services described in this Schedule of Services shall be provided subject to
the terms described in the Transition Services Agreement between K-C and Halyard
dated as of October 31, 2014 (the “Transition Services Agreement”). Where there
is a conflict between the Transition Services Agreement and this Schedule of
Services, the Transition Services Agreement shall govern, except where the
Transition Services Agreement specifically allows for superseding language to be
provided in a Schedule of Services, and such additional or alternate guidance
has been provided below.

The Services documented in this Schedule B-1 will be subject to a 14-month
notification period for early termination or extension requests which shall
supersede any notification requirements in the Transition Services Agreement.
Such notification may be given prior to the Distribution Date (as defined in the
Transition Services Agreement).

All values in USD, unless otherwise noted.

 

108



--------------------------------------------------------------------------------

ID

          

Description of Service

  

Fees Per Month

  

Anticipated
Duration

  

Performance
Exceptions

  

Time Period for
Termination or
Extension

  AFC Nogales Services    $101,915 per month    18 months       3 months AFC.1  
              Halyard shall provide or perform the following in support of the
manufacturing facility in Nogales, Sonara, Mexico subject to the lease between
Avent S. R.L. de C.V. and Kimberly-Clark AFC Manufacturing S. de R.L. de C.V.
dated September 12, 2014:                 1.    Provide utilities, cleaning,
security and telephony services.                 2.    Provide access to office
and production furniture used by the K-C AFC manufacturing team immediately
prior to the Distribution.                 3.    Provide office supplies, access
to printers and other occupancy related services consistent with such services
that were provided to K-C immediately prior to the Distribution.              
For the avoidance of doubt, such services do not include (a) use of forklifts or
forklift related services; (b) use of vehicles or any transportation services;
(c) access to manufacturing operating supplies; (d) MicroLab services; (e) IT
services (except for telephony services referenced above); and (f) cafeteria
services (except access to the cafeteria and use of related furniture and
equipment).            

 

109



--------------------------------------------------------------------------------

Appendix

 

 

110



--------------------------------------------------------------------------------

Appendix I: Resource Rate Cards

Unless otherwise documented in specific TSA Schedule of Services, the below rate
cards will be utilized to calculate costs related to project based (time and
materials) services.

 

United States

 

Title

   Grade    Hourly Rate  

Senior Resource

   4 to 6    $ 160   

Manager or Mid Level Resource

   7 to 9    $ 90   

Staff & Administrative

   10 and below    $ 50   

Note:

 

[1] 35% of base compensation was assumed for benefits

India

 

Title

   Grade    Hourly Rate  

Senior Resource

   4 to 6    $ 105   

Manager or Mid Level Resource

   7 to 9    $ 50   

Staff & Administrative

   10 and below    $ 20   

Note:

 

[1] 25% of base compensation was assumed for benefits (on-costs)

[2] Assumes 1 INR = 0.016 USD

Australia

 

Title

   Grade    Hourly Rate  

Senior Resource

   4 to 6    $ 180   

Manager or Mid Level Resource

   7 to 9    $ 110   

Staff & Administrative

   10 and below    $ 50   

Note:

 

[1] 16% of base compensation was assumed for benefits (on-costs)

[2] Assumes 1 AUD = 0.93 USD

United Kingdom

 

Title

   Grade    Hourly Rate  

Senior Resource

   4 to 6    $ 130   

Manager or Mid Level Resource

   7 to 9    $ 75   

Staff & Administrative

   10 and below    $ 50   

Note:

 

[1] 35% of base compensation was assumed for benefits

[2] Assumes 1 GBP = 1.68 USD

China

 

Title

   Grade    Hourly Rate  

Senior Resource

   4 to 6    $ 170   

Manager or Mid Level Resource

   7 to 9    $ 70   

Staff & Administrative

   10 and below    $ 25   

Note:

 

[1] 25% of base compensation was assumed for benefits (on-costs)

[2] Assumes 1 RMB = 0.16 USD

Global Information Technology

 

Title

   Grade    Hourly Rate  

Executive

   4 to 6    $ 260   

Sr. Professional

   7 to 9    $ 168   

Professional

   10 and below    $ 130   

 

 

General rate card assumptions:

 

[1] Rates represent “fully loaded costs” and account for the mid-point salary
range by grade, target bonus and benefits

[2] 2080 hours was used as standard work-year

 

111



--------------------------------------------------------------------------------

Appendix II: (Non-SAP Applications) - 318 Applications

 

Wave

  

Business Function

  

Official Application Name

Wave 0 = Due Day 1    Customer Service    B2B Customer Portal       Interface
Repository (IR)       ISSI / TEAMS Tax Exemption Administrative Management
System       Livingston International Screening Tool       PRINCE - Price
Increase and change tool       Axway Cyclone Interchange Tool       Electronic
Data Interchange (EDI) - GentranNT       NA-CTM-VISTEX-CHARGEBACK      
NA-CTM-VISTEX-INCENTIVES       Month end Data Base (MDB) - (Sales report data
staging and pre-processing activities)       ePedigree Support Process - Drug
Batch History Documentation Process       IBM Value Added Network (VAN)      
EDI EPT (EDI Parameter Table) Web site - North America       Price Deviation
Request (PDR)    Finance/Tax    Accounts Payable Invoice Imaging (AP), Kofax   
   Blackline       CFS JPM Attachments       Enterprise Product Hierarchy      
HighRadius - POD Retrieval       HSBC       Hyperion Financial Management      
JPMC Access - JP Morgan       Paymetric       Royal Bank of Canada       Star
Command Center (Cognos)       FIN-SSC Sales Reporting SQL       Export Documents
Billing Linking Process       Accounts Payable Invoice Imaging (NA), Kofax      
FIN-SSC Vertex - SAP       Citi Direct-JPMC Access-Royal Bank of Canada      
Bloomberg Terminal       Concur

 

112



--------------------------------------------------------------------------------

Wave

  

Business Function

  

Official Application Name

      Essbase NA BLISS       FirstStrike       GLSU - General Ledger Spreadsheet
Uploader - APAC       HDS       Tax Global Integrator       Treasury Currency
Exchange Rate Upload       Treasury Workstation - Kyriba       FIN-SSC PS
Project Setup Wizard, Project xRef Wizard, Master Data Wizard       FX All,
Kyriba Treasury Workstation       BMG Cash Pooling software    HR    ABC - Japan
Payroll       ADP Payroll Tax Integration from SAP HR       ADP Payroll Tax
System       AFAS - Netherlands Payroll       Ceridian - UK Payroll      
Citibank Integration       E-Blox HR System, SD WORX - Payroll system      
FUTA/SUTA Year End Process       Global SAP HR       Global SAP HR - Benefits   
   Global SAP HR - Common Data Extract       Global SAP HR - ESS - Portals -
Benefits - VOE       Global SAP HR - General Ledger       Global SAP HR -
Interfaces       Global SAP HR - Master Data       Global SAP HR - Payroll      
Global SAP HR - Tax       Global SAP HR - Third Party Remittance       HR Cross
Application Time Sheet (CATS)       HR Royal Bank of Canada-Electronic Payment
Manager       HR Tax Factory       HRIS Payroll - Australia (CHRIS)       HRIS
Payroll - Singapore (ORISOFT)       HRIS Payroll - Thailand (THAI GO)

 

113



--------------------------------------------------------------------------------

Wave

  

Business Function

  

Official Application Name

      Loga - Germany Payroll       Paysquare - India Payroll       Quyn - South
Africa Payroll       SAP Ad Hoc Query       Time Management - Thailand SafeSkin
      TRESS - HR (Acuna and Nogales, MX)       Workday       Workday - TRESS
Payroll Integration       Workday to IdM Integration       Workday to SAP HR
Integration       Workday to Thai Go Thailand Payroll Integration       TRESS -
HR (Honduras)       Ancile - RWD uPerform       ComplianceWire       HR - Talent
Acquisition (Taleo)       HR Award Choice       Onboarding Form       SAP HR
Integration to Concur       SAP HR to Accenture Remedy Ticketing Tool       SAP
HR to Equifax Integration       Workday to ABC (Japan Payroll) Integration      
Workday to CHRIS - Australia Payroll Integration       Workday to Orisoft
Singapore Payroll Integration       Workday to Paysquare - India Payroll
integration       Workday to SAP AP Integration       BKC Clone and Test      
SAP HR Integration to Qualtrics       N. America Payroll Back Feed To Workday   
   Qualtrics       Weichert       Weichert Integration with SAP HR       IQN
Integrations with Common Data Extract and Workday    Legal    Anaqua IP
Management System       BoardVantage

 

114



--------------------------------------------------------------------------------

Wave

  

Business Function

  

Official Application Name

      LGA AccessData       LGA PCT Safe       LGA Secretariat       PatBase   
   Corporate Records Administration Website - CRA       Lotus Notes - CDA
Builder    Procurement    D&B Supplier Risk Manager System      
internet-com.kimberly-clark.tc       Kelly Services - IQN       SRM - HP Catalog
      Purchasing Card Program (P-Cards)       ACM - Assent Compliance    Product
Supply    COMET       CzarLite International & Canada       GNW Blaster      
GNW INCA and Related Reporting       GNW Xtrim       HC-PLANNING TOOLS - Excel
Based       i2 Transportation Management System (TMS) - North America      
I-Flow eKit       JDA Agile Business Process Platform       Label Matrix      
PC*Miler       PC*Miler Web Services       RateWare       Demand Solutions      
Lotus Notes - Global Packaging System (GPS)       CARS       TiCon       TOPS   
   KC CPT Quoting Tool       Winshuttle Transaction (Desktop)

 

115



--------------------------------------------------------------------------------

Wave

  

Business Function

  

Official Application Name

   QA/RA/PS/CA    CompliantPro       Device and Clearance Listing       ETQ
Reliance       HC Product Dictionary       HC ScrapApp       Health Care Audit
Tracking       Product Safety Clearance System (PSCS)       Track & Trend Tool
      Lotus Notes - Design Control Document System (DCDS)       DataLab      
FMEA - MED       I-Flow Hotline       Merge       EBSCO       NORMSCAN    R&E   
eZassi       IBM Rationale DOORS       Solidworks ePDM and Solidworks client
license       CLARITY-CONSUMER       MiniTab       ProChain (Desktop)      
ProChain (Multi-license)       AutoCAD       AutoCAD 2009       AutoCAD 2010   
   AutoCAD 2014    Sales/Marketing    Cast Iron       Global Sales Incentives   
   Global Territory Management (GTM)       Marketo       SalesForce.com (SFDC)
      EZQuote Pain Management Custom Kit Quote System       Auto-Fleet      
Coolief iPad app

 

116



--------------------------------------------------------------------------------

Wave

  

Business Function

  

Official Application Name

      EPI       HC KCUR       HCR       iLibrary Mobile App       Leadature   
   MRD On-line       On The Go Mobile App       On-Q Mobile App       Radian6   
   SalesForce Satellite App, Geopointe       Tableau       WebTrends OnDemand   
   Wistia       Magento (ARS)       Salesforce Logger       SalesForce Satellite
App, Rollup Helper - Real-Time       HC Customer Contacts System (CTM Bridge)   
   Image Hub (former GDAL)       SmartFold Calculator Mobile Application      
Central Desktop       IBM WebSphere licenses    Sustainability    Sustainability
Database (KCSDB)    Core Technology/IT    Adobe Acrobat 11.x       Apple iTunes
      BMC Control-M       Cisco Anyconnect VPN Client       Citrix       Citrix
Online Plugin       Citrix Receiver       Crystal Reports       E Business
Access Manager (EBAM)       Electronic Fax Inbound       Electronic Fax Outbound
      HC Shared drive

 

117



--------------------------------------------------------------------------------

Wave

  

Business Function

  

Official Application Name

      Identity Management (IdM)       Ingres       Lotus Domino       Lync
Mobile Client       MobileIron (MDM)       MOSAIC Domain       Nth Generation   
   Office 2010       Office 2010 Language Packs       PKI-Public Key
Infrastructure       Quantum Corp       Team Foundation Services      
Traceability Matrix       UNIX Privilege Manager (UPM)       ViewDirect for
Networks       Windows Server Update Services (WSUS) for Desktop       Ipswitch
      Avaya Communications Manager       Microsoft O365       Comodo
Certificates       VMWare       Milonic       HCUS - Reporting Services      
Password Wizard       Adobe       SharePoint Search       Flexera      
RoomWizard Exchange Cloud Synchronization Software       Global Computer
Security KPI Reporting       SLNET 5.3       Esker On Demand       Account
Manager       Adobe Reader for iPad and iPhone       Data Transport Vehicle -
WS-FTP

 

118



--------------------------------------------------------------------------------

Wave

  

Business Function

  

Official Application Name

      Firefight Review Manager       Group Manager       Language Line      
Service-Now       System Center Configuration Manager (SMS-SCCM)       Transport
Manager (RealTech)    Manufacturing - Shared    Calibration Manager - Blue
Mountain       C-SCAN       GNW APMS SAP Interface to NA PA4       IHS - Dolphin
Comply Plus Web       JMP       Lexington- Automated Process Management System
(APMS) — MIKON       MIDAS DE       NA MSBI MIDAS Reporting (HC portion)      
One Touch Shipping version 2.0       Rockwell - All Locations      
Environmental Health and Safety (EHS)       Lotus Notes - QSI (Internal
Assessment Database)       Lotus Notes - QSI (Management Review Database)      
E-Log    Websites    Websites       internet-com.halyardhealth      
internet-com.halyardhealth.tc       internet-com.halyardhealth.global      
Halyard Corporate Intranet       internet-au.com.halyardhealth      
internet-com.myon-q       internet-com.haiwatchdog      
internet-com.halyardhealthdental       internet-com.mic-key      
internet-com.Mic-key.br       internet-com.Mic-key.es      
internet-com.mycoolief

 

119



--------------------------------------------------------------------------------

Wave

  

Business Function

  

Official Application Name

      internet-com.halyardhealth.facebook       SharePoint Team and Project
Sites       internet-com.halyardhealthcare.jp       KCHCfyi Wave 1 = Due Day 1 +
60 days    Finance/Tax    Tax 1099 Pro       1042 Pro       SharePoint -
Intercompany Invoice Process    HR    SAP HR to AmeriGives    Product Supply   
CPC Capital Planning and Control System    R&E    Request Submission and
Tracking (RST)    Core Technology/IT    Global Scan NX Admin Tool   
Manufacturing - Shared    Continiuum    Websites    internet-uk.co.halyardhealth
      internet-fr.halyardhealth       internet-nl.halyardhealth      
internet-de.halyardhealth       internet-com/es.halyardhealth      
internet-com/pt.halyardhealth       internet-com.halyardhealth.lao      
internet-com.halyardhealth.ladistributor-es      
internet-com.halyardhealth.ladistributor-pt       internet-com.halyardhealth.eu
Wave 2 = Due Day 1 + 90 days    Finance/Tax    Oversight       Fin-SSC Fixed
Asset Write-Off Tool    HR    Workday for iPad-iPhone    Product Supply   
intranet-com.kcc.com/KCHC/DCDataExtract       Therefore Scanning - Australia   
QA/RA/PS/CA    DCONTROL i-Flow Application       Partners In Quality (PIQ)      
CSAS (Compliance Security Access System)       Easy Portal    R&E    Research
Materials Management System (RMMS)

 

120



--------------------------------------------------------------------------------

Wave

  

Business Function

  

Official Application Name

      Research Files    Sustainability    SoFi5    Core Technology/IT   
Articulate Studio Pro 13    Websites    internet-com.preventinfections      
Sales Competency Tool (http://www.competency.ap.kcc.com)       ITS Business
Support System (www.aph.hcus.corp)       Vendor Master Form
(www.aph.hcus.corp/aus/vendormaster/index.aspx) Wave 3 = Other (special case)   
Customer Service    Customer Interaction Center (CIC) Europe    Finance/Tax   
WebFilings       Tax Resarch and Development Tax Credit    QA/RA/PS/CA    SAS
(Statistical Analysis System)       Trackwise    Core Technology/IT    Cisco
Access Control Server (ACS)       Cryptocard - BlackShield       Metalogix      
SAVVIS All Sites       Cisco Security Agent (HIPS)    Websites   
internet-in.halyardhealth

 

121



--------------------------------------------------------------------------------

Appendix III: New Projects

 

  1. K-C, under mutual agreement with Halyard, will provide the services and
support necessary to replace the SCAN application at the Lexington Mill
facility. This effort is to be priced on a T&M basis according to the Global
Information Technology rate card in Appendix I.

 

122